 

Exhibit 10.1

 

Execution Version

 



 

 

INTERCREDITOR AGREEMENT

 

dated as of March 12, 2015 between

 

The ROYAL BANK OF SCOTLAND plc,
as Priority Lien Agent,

 

and

 

U.S. Bank National Association,
as Second Lien Collateral Trustee

 



 

 

THIS IS THE INTERCREDITOR AGREEMENT REFERRED TO IN (A) THE INDENTURE DATED AS OF
MARCH 12, 2015, AMONG ENERGY XXI GULF COAST, INC., CERTAIN OF ITS SUBSIDIARIES
FROM TIME TO TIME PARTY THERETO AND U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE,
(B) THE SECOND AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT DATED AS OF MAY
5, 2011, AS AMENDED, SUPPLEMENTED, RESTATED OR OTHERWISE MODIFIED FROM TIME TO
TIME, AMONG ENERGY XXI GULF COAST, INC., EPL OIL & GAS, INC., THE LENDERS PARTY
THERETO FROM TIME TO TIME AND THE ROYAL BANK OF SCOTLAND plc, AS ADMINISTRATIVE
AGENT AND COLLATERAL AGENT, (C) THE OTHER NOTE DOCUMENTS REFERRED TO IN SUCH
INDENTURE AND (D) THE OTHER LOAN DOCUMENTS REFERRED TO IN SUCH CREDIT AGREEMENT.

 

 

 

 

INTERCREDITOR AGREEMENT, dated as of March 12, 2015 (as amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof, this
“Agreement”), between THE ROYAL BANK OF SCOTLAND plc, as administrative agent
for the Priority Lien Secured Parties referred to herein (in such capacity, and
together with its successors and assigns in such capacity, the “Original
Priority Lien Agent”) and U.S. Bank National Association, as collateral trustee
for the Second Lien Secured Parties referred to herein (in such capacity, and
together with its successors in such capacity, the “Original Second Lien
Collateral Trustee”).

 

Reference is made to (a) the Priority Credit Agreement (defined below) and (b)
the Second Lien Indenture (defined below) governing the Second Lien Indenture
Notes (defined below).

 

From time to time following the date hereof, ENERGY XXI GULF COAST, INC., a
Delaware corporation (together with its successors and assigns, “EXXI”) may (i)
incur Additional Notes and Additional Second Lien Obligations (each defined
below) to the extent permitted by the Secured Debt Documents (as defined below);
in connection with the Second Lien Indenture and any Additional Notes or
Additional Second Lien Obligations, EXXI and certain Grantors (defined below),
the Second Lien Trustee (defined below) and the Second Lien Collateral Trustee
(defined below) have entered into the Second Lien Collateral Trust Agreement
(defined below) and (ii) incur Initial Third Lien Obligations and Additional
Third Lien Obligations (each as defined below) to the extent permitted by the
Secured Debt Documents (as defined below); in connection with the Initial Third
Lien Obligations, EXXI and certain of its subsidiaries and the Third Lien
Collateral Trustee (defined below) shall, concurrently with the incurrence of
such Additional Third Lien Obligations, enter into a Third Lien Collateral Trust
Agreement (defined below).

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Priority Lien Agent (for itself and on behalf of the Priority
Lien Secured Parties) and the Second Lien Collateral Trustee (for itself and on
behalf of the Second Lien Secured Parties) agree as follows:

 

Article I
DEFINITIONS

 

SECTION 1.01.         Construction; Certain Defined Terms. (a) The definitions
of terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (i) any
reference herein to any agreement, instrument, other document, statute or
regulation shall be construed as referring to such agreement, instrument, other
document, statute or regulation as from time to time amended, supplemented or
otherwise modified, (ii) any reference herein to any Person shall be construed
to include such Person’s successors and assigns, but shall not be deemed to
include the subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein,” “hereof and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and (vi)
the term “or” is not exclusive.

 

1

 

 

(b)          All terms used in this Agreement that are defined in Article 1, 8
or 9 of the New York UCC (whether capitalized herein or not) and not otherwise
defined herein have the meanings assigned to them in Article 1, 8 or 9 of the
New York UCC. If a term is defined in Article 9 of the New York UCC and another
Article of the UCC, such term shall have the meaning assigned to it in Article 9
of the New York UCC.

 

(c)          Unless otherwise set forth herein, all references herein to (i) the
Second Lien Collateral Trustee shall be deemed to refer to the Second Lien
Collateral Trustee in its capacity as collateral trustee under the Second Lien
Collateral Trust Agreement and (ii) the Third Lien Collateral Trustee shall be
deemed to refer to the Third Lien Collateral Trustee in its capacity as
collateral trustee under the Third Lien Collateral Trust Agreement.

 

(d)          As used in this Agreement, the following terms have the meanings
specified below:

 

“Accounts” has the meaning assigned to such term in Section 3.01(a).

 

“Additional Notes” has the meaning given to such term in the Second Lien
Indenture as in effect on the date hereof.

 

“Additional Second Lien Debt Facility” means any Indebtedness for which the
requirements of Section 4.04(b) of this Agreement have been satisfied, as
amended, restated, modified, renewed, refunded, restated, restructured,
increased, supplemented, replaced or refinanced in whole or in part from time to
time in accordance with each applicable Secured Debt Document; provided that
neither the Second Lien Indenture nor any Second Lien Substitute Facility shall
constitute an Additional Second Lien Debt Facility at any time.

 

“Additional Second Lien Documents” means the Additional Second Lien Debt
Facility and the Additional Second Lien Security Documents.

 

“Additional Second Lien Obligations” means, with respect to any Grantor, any
obligations of such Grantor owed to any Additional Second Lien Secured Party (or
any of its Affiliates) in respect of the Additional Second Lien Documents.

 

“Additional Second Lien Secured Parties” means, at any time, the Second Lien
Collateral Trustee, the trustee, agent or other representative of the holders of
any Series of Second Lien Debt who maintains the transfer register for such
Series of Second Lien Debt, the beneficiaries of each indemnification obligation
undertaken by any Grantor under any Additional Second Lien Document and each
other holder of, or obligee in respect of, any holder or lender pursuant to any
Series of Second Lien Debt outstanding at such time; provided that the Indenture
Second Lien Secured Parties shall not be deemed Additional Second Lien Secured
Parties.

 

2

 

 

“Additional Second Lien Security Documents” means the Additional Second Lien
Debt Facility (insofar as the same grants a Lien on the Collateral) and any
other security agreements, pledge agreements, collateral assignments, mortgages,
deeds of trust, collateral agency agreements, control agreements, or grants or
transfers for security, now existing or entered into after the date hereof,
executed and delivered by EXXI or any other Grantor creating (or purporting to
create) a Lien upon the Second Lien Collateral in favor of the Additional Second
Lien Secured Parties.

 

“Additional Third Lien Debt Facility” means any Indebtedness for which the
requirements of Section 4.04(b) of this Agreement have been satisfied, as
amended, restated, modified, renewed, refunded, restated, restructured,
increased, supplemented, replaced or refinanced in whole or in part from time to
time in accordance with each applicable Secured Debt Document; provided that no
Third Lien Substitute Facility shall constitute an Additional Third Lien Debt
Facility at any time.

 

“Additional Third Lien Documents” means the Additional Third Lien Debt Facility
and the Additional Third Lien Security Documents.

 

“Additional Third Lien Obligations” means, with respect to any Grantor, any
obligations of such Grantor owed to any Additional Third Lien Secured Party (or
any of its Affiliates) in respect of the Additional Third Lien Documents.

 

“Additional Third Lien Secured Parties” means, at any time, the Third Lien
Collateral Trustee, the trustee, agent or other representative of the holders of
any Series of Third Lien Debt who maintains the transfer register for such
Series of Third Lien Debt, the beneficiaries of each indemnification obligation
undertaken by any Grantor under any Additional Third Lien Document and each
other holder of, or obligee in respect of, any holder or lender pursuant to any
Series of Third Lien Debt outstanding at such time.

 

“Additional Third Lien Security Documents” means the Additional Third Lien Debt
Facility (insofar as the same grants a Lien on the Collateral) and any other
security agreements, pledge agreements, collateral assignments, mortgages, deeds
of trust, collateral agency agreements, control agreements, or grants or
transfers for security, now existing or entered into after the date hereof,
executed and delivered by EXXI or any other Grantor creating (or purporting to
create) a Lien upon the Third Lien Collateral in favor of the Additional Third
Lien Secured Parties (including any such agreements, assignments, mortgages,
deeds of trust and other documents or instruments associated with any Third Lien
Substitute Facility).

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that beneficial ownership of 10% or more of the
Voting Stock of a Person will be deemed to be control. For purposes of this
definition, the terms “controlling,” “controlled by” and “under common control
with” have correlative meanings.

 

3

 

 

“Bank Product” means each and any of the following bank services and products
provided to any Borrower or any other Grantor by any lender under the Priority
Credit Agreement or any Affiliate of any such lender: (a) commercial credit
cards, (b) stored value cards and (c) Treasury Management Arrangement (including
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).

 

“Bank Product Obligations” means any and all obligations of any Borrower or any
other Grantor, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with any Bank
Product.

 

“Bankruptcy Code” means Title 11 of the United States Code.

 

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

 

“Board of Directors” means: (1) with respect to a corporation, the board of
directors of the corporation; (2) with respect to a partnership, the Board of
Directors of the general partner of the partnership; and (3) with respect to any
other Person, the board or committee of such Person serving a similar function.

 

“Borrowers” means EXXI and EPL.

 

“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in Houston, Texas or in New York, New York are
authorized or required by law to close.

 

“Capital Stock” means (a) in the case of a corporation, corporate stock; (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (c) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

 

“Class” means (a) in the case of Priority Lien Debt, the Priority Lien Debt,
taken together, (b) in the case of Second Lien Debt, every Series of Second Lien
Debt, taken together and (c) in the case of Third Lien Debt, every Series of
Third Lien Debt, taken together.

 

“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, constituting the Priority Lien Collateral, the Second Lien
Collateral and/or the Third Lien Collateral.

 

“Credit Facilities” means, one or more debt facilities (including, without
limitation, the Priority Credit Agreement), commercial paper facilities or
capital markets financings, in each case, with banks or other institutional
lenders or investors providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to such lenders
or to special purpose entities formed to borrow from (or sell receivables to)
such lenders against such receivables), letters of credit or capital market
financings, in each case, as amended, restated, modified, renewed, refunded,
replaced or refinanced (including refinancing with any capital markets
transaction) in whole or in part from time to time with banks or other
institutional lenders or investors.

 

4

 

 

“DIP Financing” has the meaning assigned to such term in Section 4.02(b).

 

“DIP Financing Liens” has the meaning assigned to such term in Section 4.02(b).

 

“DIP Lenders” has the meaning assigned to such term in Section 4.02(b).

 

“Discharge of Priority Lien Obligations” means the occurrence of all of the
following:

 

(a)          termination or expiration of all commitments to extend credit that
would constitute Priority Lien Debt;

 

(b)          payment in full in cash of the principal of and interest and
premium (if any) on all Priority Lien Debt (other than any undrawn letters of
credit);

 

(c)          discharge or cash collateralization (at the lower of (i) 105% of
the aggregate undrawn amount and (ii) the percentage of the aggregate undrawn
amount required for release of Liens under the terms of the applicable Priority
Lien Document) of all outstanding letters of credit constituting Priority Lien
Obligations;

 

(d)          payment of Hedging Obligations constituting Priority Lien
Obligations (and, with respect to any particular Hedge Agreement, termination of
such agreement and payment in full in cash of all obligations thereunder or such
other arrangements as have been made by the counterparty thereto (and
communicated to the Priority Lien Agent) pursuant to the terms of the Priority
Credit Agreement); and

 

(e)          payment in full in cash of all other Priority Lien Obligations,
including without limitation, Bank Product Obligations, that are outstanding and
unpaid at the time the Priority Lien Debt is paid in full in cash (other than
any obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities in respect of which no claim or demand for payment has been
made at or prior to such time);

 

provided that, if, at any time after the Discharge of Priority Lien Obligations
has occurred, any Borrower enters into any Priority Lien Document evidencing a
Priority Lien Obligation which incurrence is not prohibited by the applicable
Secured Debt Documents, then such Discharge of Priority Lien Obligations shall
automatically be deemed not to have occurred for all purposes of this Agreement
with respect to such new Priority Lien Obligations (other than with respect to
any actions taken as a result of the occurrence of such first Discharge of
Priority Lien Obligations), and, from and after the date on which EXXI
designates such Indebtedness as Priority Lien Debt in accordance with this
Agreement, the obligations under such Priority Lien Document shall automatically
and without any further action be treated as Priority Lien Obligations for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth in this Agreement, any Second Lien
Obligations shall be deemed to have been at all times Second Lien Obligations
and at no time Priority Lien Obligations and any Third Lien Obligations shall be
deemed to have been at all times Third Lien Obligations and at no time Priority
Lien Obligations or Second Lien Obligations. For the avoidance of doubt, a
Replacement as contemplated by Section 4.04(a) shall not be deemed to cause a
Discharge of Priority Lien Obligations.

 

5

 

 

“Discharge of Second Lien Obligations” means the occurrence of all of the
following:

 

(a)          payment in full in cash of the principal of and interest and
premium (if any) on all Second Lien Debt;

 

(b)          payment in full in cash of all other Second Lien Obligations that
are outstanding and unpaid at the time the Second Lien Debt is paid in full in
cash (other than any obligations for taxes, costs, indemnifications,
reimbursements, damages and other liabilities in respect of which no claim or
demand for payment has been made at or prior to such time);

 

provided that, if at any time after the Discharge of Second Lien Obligations has
occurred, any Borrower enters into any Second Lien Document evidencing a Second
Lien Obligation which incurrence is not prohibited by the applicable Secured
Debt Documents, then such Discharge of Second Lien Obligations shall
automatically be deemed not to have occurred for all purposes of this Agreement
with respect to such new Second Lien Obligations (other than with respect to any
actions taken as a result of the occurrence of such first Discharge of Second
Lien Obligations), and, from and after the date on which EXXI designates such
Indebtedness as Second Lien Debt in accordance with this Agreement, the
obligations under such Second Lien Document shall automatically and without any
further action be treated as Second Lien Obligations for all purposes of this
Agreement, including for purposes of the Lien priorities and rights in respect
of Collateral set forth in this Agreement, any Third Lien Obligations shall be
deemed to have been at all times Third Lien Obligations and at no time Second
Lien Obligations. For the avoidance of doubt, a Replacement as contemplated by
Section 4.04(a) shall not be deemed to cause a Discharge of Second Lien
Obligations.

 

“Disposition” shall mean any sale, lease, exchange, assignment, license,
contribution, transfer or other disposition. “Dispose” shall have a correlative
meaning.

 

“Disqualifying Termination Condition” has the meaning assigned to such term in
the Second Lien Indenture.

 

“EPL” means EPL Oil & Gas, Inc., a Delaware corporation and a wholly owned
subsidiary of EXXI, together with its successors and assigns.

 

“EPL Entities” means EPL and any subsidiary thereof.

 

“Excess Priority Lien Obligations” means Obligations constituting Priority Lien
Obligations for the principal amount of indebtedness (including letters of
credit and reimbursement obligations) under the Priority Credit Agreement and/or
any other Credit Facility pursuant to which Priority Lien Debt has been issued
to the extent that such Obligations for principal, letters of credit and
reimbursement obligations are in excess of the amount in clause (a) of the
definition of “Priority Lien Cap.”

 

“EXXI” has the meaning assigned to such term in the preamble hereto.

 

6

 

 

“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other Person exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Grand Isle Gathering System” means Energy XXI Pipeline LLC’s and Energy XXI
Pipeline II LLC’s Grand Isle flow line networks and process facilities,
including all pumps, pipelines, gathering systems, headers, separators, tanks,
regulators, compressors, pumps, valves and associated equipment.

 

“Grantor” means EXXI, each other Borrower, each other subsidiary of EXXI that
shall have granted any Lien in favor of any of the Priority Lien Agent, the
Second Lien Collateral Trustee or the Third Lien Collateral Trustee on any of
its assets or properties to secure any of the Secured Obligations, Energy XXI
USA, Inc., a Delaware corporation, and Energy XXI Ltd. (f/k/a Energy XXI
(Bermuda) Limited), a corporation organized under the laws of Bermuda.

 

“Hedging Obligations” means, with respect to any Grantor, the obligations of
such Grantor incurred in the normal course of business and consistent with past
practices and not for speculative purposes under:

 

(a)          interest rate swap agreements, interest rate cap agreements and
interest rate collar agreements entered into with one of more financial
institutions and designed to protect such Grantor or any subsidiary thereof
entering into the agreement against fluctuations in interest rates with respect
to indebtedness incurred;

 

(b)          foreign exchange contracts and currency protection agreements
entered into with one of more financial institutions and designed to protect
such Grantor or any subsidiary thereof entering into the agreement against
fluctuations in currency exchanges rates with respect to indebtedness incurred;

 

(c)          any commodity futures contract, commodity option or other similar
agreement or arrangement designed to protect against fluctuations in the price
of oil, natural gas or other commodities used, produced, processed or sold by
that Grantor or any subsidiary thereof at the time; and

 

(d)          other agreements or arrangements designed to protect such Grantor
or any subsidiary thereof against fluctuations in interest rates, commodity
prices or currency exchange rates.

 

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

 

7

 

 

“Indenture Second Lien Documents” means the Second Lien Indenture, the Second
Lien Indenture Notes, the Indenture Second Lien Security Documents and all other
loan documents, notes, guarantees, instruments and agreements governing or
evidencing the Indenture Second Lien Obligations or any Second Lien Substitute
Facility.

 

“Indenture Second Lien Obligations” means, with respect to any Grantor, any
obligations of such Grantor owed to any Indenture Second Lien Secured Party (or
any of its Affiliates) in respect of the Indenture Second Lien Documents.

 

“Indenture Second Lien Secured Parties” means, at any time, the Second Lien
Trustee, the Second Lien Collateral Trustee, the trustees, agents and other
representatives of the holders of the Second Lien Indenture Notes (including any
holders of notes pursuant to supplements executed in connection with the
issuance of any Series of Second Lien Debt under the Second Lien Indenture) who
maintains the transfer register for such Second Lien Indenture Notes or such
Series of Second Lien Debt, the beneficiaries of each indemnification obligation
undertaken by any Grantor under any Indenture Second Lien Document and each
other holder of, or obligee in respect of, any Second Lien Indenture Notes, any
holder or lender pursuant to any Indenture Second Lien Document outstanding at
such time; provided that the Additional Second Lien Secured Parties shall not be
deemed Indenture Second Lien Secured Parties.

 

“Indenture Second Lien Security Documents” means the Second Lien Indenture
(insofar as the same grants a Lien on the Collateral), the Second Lien
Collateral Trust Agreement, each agreement listed in Part B of Exhibit B hereto
and any other security agreements, pledge agreements, collateral assignments,
mortgages, deeds of trust, collateral agency agreements, control agreements, or
grants or transfers for security, now existing or entered into after the date
hereof, executed and delivered by EXXI or any other Grantor creating (or
purporting to create) a Lien upon Collateral in favor of the Second Lien
Collateral Trustee (including any such agreements, assignments, mortgages, deeds
of trust and other documents or instruments associated with any Second Lien
Substitute Facility).

 

“Initial Third Lien Debt Facility” means Indebtedness secured by a Third Lien
for which the requirements of Section 4.04(c) of this Agreement have been
satisfied, as amended, restated, modified, renewed, refunded, restated,
restructured, increased, supplemented, replaced or refinanced in whole or in
part from time to time in accordance with each applicable Secured Debt Document.

 

“Initial Third Lien Documents” means the Initial Third Lien Debt Facility and
the Initial Third Lien Security Documents.

 

“Initial Third Lien Obligations” means, with respect to any Grantor, any
obligations of such Grantor owed to any Initial Third Lien Secured Party (or any
of its Affiliates) in respect of the Initial Third Lien Documents.

 

8

 

 

“Initial Third Lien Secured Parties” means, at any time, the Third Lien Trustee,
the Third Lien Collateral Trustee, the trustees, agents and other
representatives of the holders of the Initial Third Lien Debt Facility
(including any holders of notes pursuant to supplements executed in connection
with the issuance of Series of Third Lien Debt under the Initial Third Lien Debt
Facility) who maintains the transfer register for such Third Lien Debt, the
beneficiaries of each indemnification obligation undertaken by any Grantor under
any Initial Third Lien Document and each other holder of, or obligee in respect
of, any Initial Third Lien Obligations, any holder or lender pursuant to any
Initial Third Lien Document outstanding at such time; provided that the
Additional Third Lien Secured Parties shall not be deemed Initial Third Lien
Secured Parties.

 

“Initial Third Lien Security Documents” means the Initial Third Lien Debt
Facility (insofar as the same grants a Lien on the Collateral) and any other
security agreements, pledge agreements, collateral assignments, mortgages, deeds
of trust, collateral agency agreements, control agreements, or grants or
transfers for security, now existing or entered into after the date hereof,
executed and delivered by EXXI or any other Grantor creating (or purporting to
create) a Lien upon the Third Lien Collateral in favor of the Initial Third Lien
Secured Parties (including any such agreements, assignments, mortgages, deeds of
trust and other documents or instruments associated with any Third Lien
Substitute Facility).

 

“Insolvency or Liquidation Proceeding” means:

 

(a)          any case commenced by or against EXXI, EPL or any other Grantor
under the Bankruptcy Code or any other Bankruptcy Law, any other proceeding for
the reorganization, recapitalization or adjustment or marshalling of the assets
or liabilities of EXXI, EPL or any other Grantor, any receivership or assignment
for the benefit of creditors relating to EXXI, EPL or any other Grantor or any
similar case or proceeding relative to EXXI, EPL or any other Grantor or its
creditors, as such, in each case whether or not voluntary;

 

(b)          any liquidation, dissolution, marshalling of assets or liabilities
or other winding up of or relating to EXXI, EPL or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or

 

(c)          any other proceeding of any type or nature in which substantially
all claims of creditors of EXXI, EPL or any other Grantor are determined and any
payment or distribution is or may be made on account of such claims.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest, hypothecation, or encumbrance of any kind in respect of such
asset, whether or not filed, recorded or otherwise perfected under applicable
law, including any conditional sale or other title retention agreement, any
lease in the nature thereof, any agreement to give a security interest therein
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction.

 

“Modified ACNTA” has the meaning set forth in the Second Lien Indenture as in
effect on the date hereof, and any component definition used therein has the
meaning set forth in the Second Lien Indenture as in effect on the date hereof.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

9

 

 

“Obligations” means any principal (including reimbursement obligations and
obligations to provide cash collateral with respect to letters of credit whether
or not drawn), interest (including, to the extent legally permitted, all
interest accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, including any applicable post-default rate even if such
interest is not enforceable, allowable or allowed as a claim in such
proceeding), premium (if any), fees, indemnifications, reimbursements, expenses
and other liabilities payable under the documentation governing any
Indebtedness.

 

“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary, any Senior Vice President, any Vice President or any Assistant Vice
President of such Person.

 

“Officers’ Certificate” means a certificate signed on behalf of EXXI by any
Officers of EXXI.

 

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any governmental authority) that
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, that relate to any of the Hydrocarbon Interests or the
production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and that may be produced and saved or attributable to the Hydrocarbon Interests,
including all oil in tanks, and all rents, issues, profits, proceeds, products,
revenues and other incomes from or attributable to the Hydrocarbon Interests;
(f) all tenements, hereditaments, appurtenances and Properties in any manner
appertaining, belonging, affixed or incidental to the Hydrocarbon Interests and
(g) all Properties, rights, titles, interests and estates described or referred
to above, including any and all Property, real or personal, now owned or
hereinafter acquired and situated upon, used, held for use or useful in
connection with the operating, working or development of any of such Hydrocarbon
Interests or Property (excluding drilling rigs, automotive equipment, rental
equipment or other personal Property that may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, buildings,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes, together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing.

 

“Original Priority Lien Agent” has the meaning assigned to such term in the
preamble hereto.

 

“Original Second Lien Collateral Trustee” has the meaning assigned to such term
in the preamble hereto.

 

10

 

 

“Original Second Lien Trustee” means U.S. Bank National Association, in its
capacity as trustee under the Second Lien Indenture, and together with its
successors in such capacity.

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

 

“Priority Confirmation Joinder” means an agreement substantially in the form of
Exhibit A.

 

“Priority Credit Agreement” means the Second Amended and Restated First Lien
Credit Agreement, dated as of May 5, 2011, among EXXI and EPL as borrowers, the
Original Priority Lien Agent, the lenders party thereto from time to time and
the other agents named therein, as amended, restated, adjusted, waived, renewed,
extended, supplemented or otherwise modified from time to time with the same
and/or different lenders and/or agents and any credit agreement, loan agreement,
note agreement, promissory note, indenture or any other agreement or instrument
evidencing or governing the terms of any Priority Substitute Facility.

 

“Priority Lien” means a Lien granted by any Borrower or Grantor in favor of the
Priority Lien Collateral Agent, at any time, upon any Property of such Borrower
or Grantor to secure Priority Lien Obligations (including Liens on such
Collateral under the security documents associated with any Priority Substitute
Credit Facility).

 

“Priority Lien Agent” means the Original Priority Lien Agent, and, from and
after the date of execution and delivery of a Priority Substitute Facility, the
agent, collateral agent, trustee or other representative of the lenders or
holders of the indebtedness and other Obligations evidenced thereunder or
governed thereby, in each case, together with its successors in such capacity.

 

“Priority Lien Cap” means, as of any date, without duplication, (a) the
principal amount of indebtedness under the Priority Credit Agreement and/or any
other Credit Facility (including letters of credit and reimbursement
obligations) pursuant to which Priority Lien Debt has been issued in an
aggregate principal amount not in excess of the greatest of (i) $500,000,000,
(ii) the Borrowing Base (including any component definition used therein, each
as defined in the Second Lien Indenture as in effect on the date hereof) in
effect at the time of such incurrence and (iii) prior to the date that the EPL
Entities become guarantors in accordance with the terms of the Second Lien
Indenture as in effect on the date hereof, (x) 12.5% of Modified ACNTA on the
date of incurrence and (y) thereafter, 15.0% of Modified ACNTA on the date of
incurrence, plus (b) the amount of all Hedging Obligations, to the extent such
Hedging Obligations are secured by the Priority Liens, plus (c) the amount of
all Bank Product Obligations, plus (d) the amount of accrued and unpaid interest
(excluding any interest paid-in-kind) and outstanding fees, to the extent such
Obligations are secured by the Priority Liens. For purposes of this definition,
all letters of credit will be valued at the face amount thereof, whether or not
drawn.

 

“Priority Lien Collateral” shall mean all “Collateral”, as defined in the
Priority Credit Agreement or any other Priority Lien Document, and any other
assets of any Grantor now or at any time hereafter subject to Liens which
secure, but only to the extent securing, any Priority Lien Obligation.

 

11

 

 

“Priority Lien Debt” means the indebtedness under the Priority Credit Agreement
(including letters of credit and reimbursement obligations with respect thereto)
that was permitted to be incurred and secured under the Priority Credit
Agreement, the Second Lien Indenture, any Additional Second Lien Debt Facility,
any Second Lien Substitute Facility, any Initial Third Lien Debt Facility, any
Additional Third Lien Debt Facility and any Third Lien Substitute Facility (or
as to which the lenders under the Priority Credit Agreement obtained an
Officers’ Certificate at the time of incurrence to the effect that such
indebtedness was permitted to be incurred and secured by all applicable Secured
Debt Documents) and additional indebtedness under any Priority Substitute Credit
Facility. For purposes of this Agreement, indebtedness under the Priority Credit
Agreement is permitted to be incurred under each of the Second Lien Indenture
and any Third Lien Indenture.

 

“Priority Lien Documents” means the Priority Credit Agreement, the Priority Lien
Security Documents, the other “Loan Documents” (as defined in the Priority
Credit Agreement) and all other loan documents, notes, guarantees, instruments
and agreements governing or evidencing, or executed or delivered in connection
with, any Priority Substitute Credit Facility.

 

“Priority Lien Obligations” means the Priority Lien Debt and all other
Obligations in respect of or in connection with Priority Lien Debt together with
Hedging Obligations and the Bank Product Obligations. Notwithstanding any other
provision hereof, the term “Priority Lien Obligations” will include accrued
interest, fees, costs, and other charges incurred under the Priority Credit
Agreement and the other Priority Lien Documents, whether incurred before or
after commencement of an Insolvency or Liquidation Proceeding, and whether or
not allowable in an Insolvency or Liquidation Proceeding. To the extent that any
payment with respect to the Priority Lien Obligations (whether by or on behalf
of the Borrowers, as proceeds of security, enforcement of any right of set-off,
or otherwise) is declared to be fraudulent or preferential in any respect, set
aside, or required to be paid to a debtor in possession, trustee, receiver, or
similar Person, then the obligation or part thereof originally intended to be
satisfied will be deemed to be reinstated and outstanding as if such payment had
not occurred.

 

“Priority Lien Secured Parties” means, at any time, the Priority Lien Agent,
each lender or issuing bank under the Priority Credit Agreement, each holder,
provider or obligee of any Hedging Obligations and Bank Product Obligations that
is a lender under the Priority Credit Agreement or an Affiliate (as defined
herein or in the Priority Credit Agreement) thereof and is a secured party (or a
party entitled to the benefits of the security) under any Priority Lien
Document, the beneficiaries of each indemnification obligation undertaken by any
Grantor under any Priority Lien Document, each other Person that provides
letters of credit, guarantees or other credit support related thereto under any
Priority Lien Document and each other holder of, or obligee in respect of, any
Priority Lien Obligations (including pursuant to a Priority Substitute Credit
Facility), in each case to the extent designated as a secured party (or a party
entitled to the benefits of the security) under any Priority Lien Document
outstanding at such time.

 

12

 

 

“Priority Lien Security Documents” means the Priority Credit Agreement (insofar
as the same grants a Lien on the Collateral), each agreement listed in Part A of
Exhibit B hereto, and any other security agreements, pledge agreements,
collateral assignments, mortgages, deeds of trust, control agreements, or grants
or transfers for security, now existing or entered into after the date hereof,
executed and delivered by EXXI or any other Grantor creating (or purporting to
create) a Lien upon Collateral in favor of the Priority Lien Agent (including
any such agreements, assignments, mortgages, deeds of trust and other documents
or instruments associated with any Priority Substitute Credit Facility).

 

“Priority Substitute Credit Facility” means any Credit Facility with respect to
which the requirements contained in Section 4.04(a) of this Agreement have been
satisfied and that Replaces the Priority Credit Agreement then in existence. For
the avoidance of doubt, no Priority Substitute Credit Facility shall be required
to be a revolving or asset-based loan facility and may be a facility evidenced
or governed by a credit agreement, loan agreement, note agreement, promissory
note, indenture or any other agreement or instrument; provided that any Priority
Lien securing such Priority Substitute Credit Facility shall be subject to the
terms of this Agreement for all purposes (including the lien priorities as set
forth herein as of the date hereof).

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

 

“Proved Reserves” means “Proved Reserves” as defined in the Definitions for Oil
and Gas Reserves (the “Reserve Definitions”) promulgated by the Society of
Petroleum Engineers (or any generally recognized successor) as in effect at the
time in question.

 

“Replaces” means, (a) in respect of any agreement with reference to the Priority
Credit Agreement or the Priority Lien Obligations or any Priority Substitute
Credit Facility, that such agreement refunds, refinances or replaces the
Priority Credit Agreement, the Priority Lien Obligations or such Priority
Substitute Credit Facility in whole (in a transaction that is in compliance with
Section 4.04(a)) and that all commitments thereunder are terminated, or, to the
extent permitted by the terms of the Priority Credit Agreement, Priority Lien
Obligations or such Priority Substitute Credit Facility, in part, (b) in respect
of any agreement with reference to the Second Lien Documents, the Second Lien
Obligations or any Second Lien Substitute Facility, that such indebtedness
refunds, refinances or replaces the Second Lien Documents, the Second Lien
Obligations or such Second Lien Substitute Facility in whole (in a transaction
that is in compliance with Section 4.04(a)) and that all commitments thereunder
are terminated, or, to the extent permitted by the terms of the Second Lien
Documents, the Second Lien Obligations or such Second Lien Substitute Facility,
in part and (c) in respect of any agreement with reference to the Third Lien
Documents, the Third Lien Obligations or any Third Lien Substitute Facility,
that such indebtedness refunds, refinances or replaces the Third Lien Documents,
the Third Lien Obligations or such Third Lien Substitute Facility in whole (in a
transaction that is in compliance with Section 4.04(a)) and that all commitments
thereunder are terminated, or, to the extent permitted by the terms of the Third
Lien Documents, the Third Lien Obligations, or such Third Lien Substitute
Facility, in part. “Replace,” “Replaced” and “Replacement” shall have
correlative meanings.

 

13

 

 

“Reserve Report” means (a) from the date hereof until the date upon which the
initial reserve report described in clause (b)(i) is completed, the internal
reserve report concerning Oil and Gas Properties of EXXI as of December 31,
2014, prepared by EXXI’s petroleum engineers and (b) thereafter, (i) a reserve
report estimating the discounted future net revenue from Proved Reserves of the
Grantors, prepared as of the end of EXXI’s most recently completed fiscal year,
which reserve report is prepared or reviewed or audited by an independent
petroleum engineer as to Proved Reserves accounting for at least 80% of all
discounted future net revenue from all of the Grantors’ Proved Reserves and by
EXXI’s petroleum engineers with respect to any other such Proved Reserves
covered by such report and (ii) a reserve report estimating the discounted
future net revenue from Proved Reserves of the Grantors prepared by EXXI’s
petroleum engineers as of the date that is six months after the end of EXXI’s
most recently completed fiscal year, and in each case with such estimates
calculated in accordance with SEC guidelines (but utilizing the five-year strip
price for crude oil (WTI Cushing), for natural gas liquids (Mont Belvieu) and
natural gas (Henry Hub), with such price held flat for each subsequent year,
quoted on the New York Mercantile Exchange (or its successor) on the “as of”
date of such Reserve Report.

 

“Second Lien” means a Lien granted by a Second Lien Document to the Second Lien
Collateral Trustee, at any time, upon any Collateral by any Grantor to secure
Second Lien Obligations (including Liens on such Collateral under the security
documents associated with any Second Lien Substitute Facility).

 

“Second Lien Collateral” shall mean all “Collateral”, as defined in any Second
Lien Document, and any other assets of any Grantor now or at any time hereafter
subject to Liens which secure, but only to the extent securing, any Second Lien
Obligations.

 

“Second Lien Collateral Trust Agreement” means the Collateral Trust Agreement,
dated as of March 12, 2015, among EXXI, the other Grantors from time to time
party thereto, the Second Lien Trustee, the other Second Lien Representatives
from time to time party thereto and the Second Lien Collateral Trustee, as
amended, restated, adjusted, waived, renewed, extended, supplemented or
otherwise modified from time to time, in accordance with each applicable Second
Lien Document.

 

“Second Lien Collateral Trustee” means the Original Second Lien Collateral
Trustee, and, from and after the date of execution and delivery of a Second Lien
Substitute Facility, the agent, collateral agent, trustee or other
representative of the lenders or other holders of the indebtedness and other
obligations evidence thereunder or governed thereby, in each case, together with
its successors in such capacity.

 

“Second Lien Debt” means the indebtedness under the Second Lien Indenture Notes
issued on the date hereof and guarantees thereof and all additional indebtedness
incurred under any Additional Second Lien Documents and all additional
indebtedness in respect of Additional Notes and guarantees thereof, in each
case, that was permitted to be incurred and secured in accordance with the
Secured Debt Documents and with respect to which the requirements of Section
4.04(b) have been (or are deemed) satisfied, and all Indebtedness incurred under
any Second Lien Substitute Facility.

 

“Second Lien Documents” means the Indenture Second Lien Documents and the
Additional Second Lien Documents.

 

14

 

 

“Second Lien Indenture” means the Indenture, dated as of March 12, 2015, among
EXXI, the Grantors party thereto from time to time, the Second Lien Collateral
Trustee and the Second Lien Trustee, as amended, restated, adjusted, waived,
renewed, extended, supplemented or otherwise modified from time to time in
accordance with the terms hereof (including any supplements executed in
connection with the issuance of any Series of Second Lien Debt under the Second
Lien Indenture) unless restricted by the terms of this Agreement, and any credit
agreement, loan agreement, note agreement, promissory note, indenture or any
other agreement or instrument evidencing or governing the terms of any Second
Lien Substitute Facility.

 

“Second Lien Indenture Notes” means (i) the 11.000% Senior Secured Second Lien
Notes due 2020 issued under the Second Lien Indenture on the date hereof, and
(ii) any Additional Notes for which the requirements of Section 3.8 of the
Second Lien Collateral Trust Agreement have been satisfied.

 

“Second Lien Obligations” means Second Lien Debt and all other Obligations in
respect thereof. Notwithstanding any other provision hereof, the term “Second
Lien Obligations” will include accrued interest, fees, costs, and other charges
incurred under the Second Lien Indenture and the other Second Lien Documents,
whether incurred before or after commencement of an Insolvency or Liquidation
Proceeding and whether or not allowable in an Insolvency or Liquidation
Proceeding.

 

“Second Lien Purchasers” has the meaning assigned to such term in Section 3.06.

 

“Second Lien Representative” means (a) in the case of the Second Lien Indenture
Notes, the Second Lien Trustee, and (b) in the case of any other Series of
Second Lien Debt, the trustee, agent or representative of the holders of such
Series of Second Lien Debt who (a) is appointed as a Second Lien Representative
(for purposes related to the administration of the security documents) pursuant
to the indenture, credit agreement or other agreement governing such Series of
Second Lien Debt, together with its successors in such capacity, and (b) has
become party to the Second Lien Collateral Trust Agreement by executing a
joinder in the form required under the Second Lien Collateral Trust Agreement.

 

“Second Lien Secured Parties” means the Indenture Second Lien Secured Parties
and the Additional Second Lien Secured Parties.

 

“Second Lien Security Documents” means the Indenture Second Lien Security
Documents and the Additional Second Lien Security Documents.

 

“Second Lien Standstill Period” has the meaning assigned to such term in Section
3.02(a)(i).

 

“Second Lien Substitute Facility” means any facility with respect to which the
requirements contained in Section 4.04(a) of this Agreement have been satisfied
and that is permitted to be incurred pursuant to the Priority Lien Documents,
the proceeds of which are used to, among other things, Replace the Second Lien
Indenture and/or any Additional Second Lien Debt Facility then in existence. For
the avoidance of doubt, no Second Lien Substitute Facility shall be required to
be evidenced by notes or other instruments and may be a facility evidenced or
governed by a credit agreement, loan agreement, note agreement, promissory note,
indenture or any other agreement or instrument; provided that any such Second
Lien Substitute Facility shall be subject to the terms of this Agreement for all
purposes (including the lien priority as set forth herein as of the date hereof)
as the other Liens securing the Second Lien Obligations are subject to under
this Agreement.

 

15

 

 

“Second Lien Trustee” means the Original Second Lien Trustee, and, from and
after the date of execution and delivery of the Second Lien Substitute Facility,
the agent, collateral agent, trustee or other representative of the lenders or
other holders of the indebtedness and other obligations evidenced thereunder or
governed thereby, together with its successors in such capacity.

 

“Secured Debt Documents” means the Priority Lien Documents, the Second Lien
Documents and the Third Lien Documents.

 

“Secured Debt Representative” means the Priority Lien Agent, the Second Lien
Collateral Trustee and the Third Lien Collateral Trustee.

 

“Secured Obligations” means the Priority Lien Obligations, the Second Lien
Obligations and the Third Lien Obligations.

 

“Secured Parties” means the Priority Lien Secured Parties, the Second Lien
Secured Parties and the Third Lien Secured Parties.

 

“Security Documents” means the Priority Lien Security Documents, the Second Lien
Security Documents and the Third Lien Security Documents.

 

“Series of Second Lien Debt” means, severally, the Second Lien Indenture Notes
and each other issue or series of Second Lien Debt (including any Additional
Second Lien Debt Facility) for which a single transfer register is maintained.

 

“Series of Secured Debt” means the Priority Lien Debt, each Series of Second
Lien Debt and each Series of Third Lien Debt.

 

“Series of Third Lien Debt” means, severally, the Initial Third Lien Debt
Facility and each other issue or series of Third Lien Debt (including any
Additional Third Lien Debt Facility) for which a single transfer register is
maintained.

 

“subsidiary” means, with respect to any specified Person: (1) any corporation,
association, limited liability company or other business entity (other than a
partnership) of which more than 50% of the total voting power of Voting Stock is
at the time owned or controlled, directly or through another subsidiary, by that
Person or one or more of the other subsidiaries of that Person (or a combination
thereof); and (2) any partnership (a) the sole general partner or the managing
general partner of which is such Person or a subsidiary of such Person or (b)
the only general partners of which are that Person or one or more subsidiaries
of that Person (or any combination thereof), or (c) as to which such Person and
its subsidiaries are entitled to receive more than 50% of the assets of such
partnership upon its dissolution.

 

16

 

 

“Standstill Period” means the Second Lien Standstill Period, the Third Lien
First Standstill Period and the Third Lien Second Standstill Period, as
applicable.

 

“Third Lien” means a Lien granted by a Third Lien Document to the Third Lien
Collateral Trustee, at any time, upon any Collateral by any Grantor to secure
Third Lien Obligations (including Liens on such Collateral under the security
documents associated with any Third Lien Substitute Facility).

 

“Third Lien Collateral” shall mean all “Collateral”, as defined in any Third
Lien Document, and any other assets of any Grantor now or at any time hereafter
subject to Liens which secure, but only to the extent securing, any Third Lien
Obligations.

 

“Third Lien Collateral Trust Agreement” means from and after the date of
execution and delivery of the Initial Third Lien Debt Facility, a collateral
trust agreement entered into among EXXI, the other Grantors, the Third Lien
Trustee, the other Third Lien Representatives and the Third Lien Collateral
Trustee, as amended, restated, adjusted, waived, renewed, extended, supplemented
or otherwise modified from time to time, in accordance with each applicable
Third Lien Document.

 

“Third Lien Collateral Trustee” means from and after the date of execution and
delivery of the Initial Third Lien Debt Facility, the agent, collateral agent,
trustee or other representative of the lenders or other holders of the
indebtedness and other obligations evidence thereunder or governed thereby, in
each case, together with its successors in such capacity.

 

“Third Lien Debt” means indebtedness under the Initial Third Lien Debt Facility
and indebtedness incurred under any Additional Third Lien Documents and with
respect to which the requirements of Section 4.04(c) have been satisfied, and
all indebtedness incurred under any Third Lien Substitute Facility.

 

“Third Lien Documents” means the Initial Third Lien Documents, the Additional
Third Lien Documents and all other loan documents, notes, guarantees,
instruments and agreements governing or evidencing any Third Lien Substitute
Facility.

 

“Third Lien First Standstill Period” has the meaning assigned to such term in
Section 3.02(a)(ii).

 

“Third Lien Obligations” means Third Lien Debt and all other Obligations in
respect thereof. Notwithstanding any other provision hereof, the term “Third
Lien Obligations” will include accrued interest, fees, costs, and other charges
incurred under the Third Lien Documents, whether incurred before or after
commencement of an Insolvency or Liquidation Proceeding.

 

“Third Lien Representative” means (a) in the case of the Initial Third Lien Debt
Facility, the Third Lien Trustee and (b) in the case of any Series of Third Lien
Debt, the trustee, agent or representative of the holders of such Series of
Third Lien Debt who (a) is appointed as a Third Lien Representative (for
purposes related to the administration of the security documents) pursuant to
the indenture, credit agreement or other agreement governing such Series of
Third Lien Debt, together with its successors in such capacity, and (b) has
become party to the Third Lien Collateral Trust Agreement by executing a joinder
in the form required under the Third Lien Collateral Trust Agreement.

 

17

 

 

“Third Lien Second Standstill Period” has the meaning assigned to such term in
Section 3.02(b).

 

“Third Lien Secured Parties” means the Initial Third Lien Secured Parties and
the Additional Third Lien Secured Parties.

 

“Third Lien Security Documents” means the Initial Third Lien Secured Documents
and the Additional Third Lien Security Documents.

 

“Third Lien Substitute Facility” means any facility with respect to which the
requirements contained in Section 4.04(a) of this Agreement have been satisfied
and that is permitted to be incurred pursuant to the Priority Lien Documents and
the Second Lien Documents, the proceeds of which are used to, among other
things, Replace any Initial Third Lien Debt Facility and/or Additional Third
Lien Debt Facility then in existence. For the avoidance of doubt, no Third Lien
Substitute Facility shall be required to be evidenced by notes or other
instruments and may be a facility evidenced or governed by a credit agreement,
loan agreement, note agreement, promissory note, indenture or any other
agreement or instrument; provided that any such Third Lien Substitute Facility
shall be subject to the terms of this Agreement for all purposes (including the
lien priority as set forth herein as of the date hereof) as the other Liens
securing the Third Lien Obligations are subject to under this Agreement.

 

“Third Lien Trustee” means, from and after the date of execution and delivery of
the Initial Third Lien Debt Facility or Third Lien Substitute Facility, the
agent, collateral agent, trustee or other representative of the lenders or other
holders of the indebtedness and other obligations evidenced thereunder or
governed thereby, together with its successors in such capacity.

 

“TIA” means the Trust Indenture Act of 1939 (15 U.S.C. Section 77aaa-77bbbb) as
in effect on the date hereof.

 

“Treasury Management Arrangement” means any agreement or other arrangement
governing the provision of treasury or cash management services, including
deposit accounts, overdraft, credit or debit card, funds transfer, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services and other cash management services.

 

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled (without regard to the occurrence of any
contingency) to vote in the election of the Board of Directors of such Person.

 

Article II
LIEN PRIORITIES

 

SECTION 2.01.         Relative Priorities. (a) The grant of the Priority Liens
pursuant to the Priority Lien Documents, the grant of the Second Liens pursuant
to the Second Lien Documents and the grant of the Third Liens pursuant to the
Third Lien Documents create three separate and distinct Liens on the Collateral.

 

18

 

 

(b)          Notwithstanding anything contained in this Agreement, the Priority
Lien Documents, the Second Lien Documents, the Third Lien Documents or any other
agreement or instrument or operation of law to the contrary, or any other
circumstance whatsoever and irrespective of (i) how a Lien was acquired (whether
by grant, possession, statute, operation of law, subrogation, or otherwise),
(ii) the time, manner, or order of the grant, attachment or perfection of a
Lien, (iii) any conflicting provision of the New York UCC or other applicable
law, (iv) any defect in, or non-perfection, setting aside, or avoidance of, a
Lien or a Priority Lien Document, a Second Lien Document or a Third Lien
Document, (v) the modification of a Priority Lien Obligation, a Second Lien
Obligation or a Third Lien Obligation, or (vi) the subordination of a Lien on
Collateral securing a Priority Lien Obligation to a Lien securing another
obligation of the Borrower or other Person that is permitted under the Priority
Lien Documents as in effect on the date hereof or securing a DIP Financing, each
of the Second Lien Collateral Trustee, on behalf of itself and the other Second
Lien Secured Parties, and the Third Lien Collateral Trustee, on behalf of itself
and the other Third Lien Secured Parties, hereby agrees that (i) any Priority
Lien on any Collateral now or hereafter held by or for the benefit of any
Priority Lien Secured Party shall be senior in right, priority, operation,
effect and all other respects to (x) any and all Second Liens on any Collateral
and (y) any and all Third Liens on any Collateral, (ii) any Second Lien on any
Collateral now or hereafter held by or for the benefit of any Second Lien
Secured Party shall be (x) junior and subordinate in right, priority, operation,
effect and all other respects to any and all Priority Liens on any Collateral,
in any case, subject to the Priority Lien Cap as provided herein and (y) senior
in right, priority, operation, effect and all other respects to any and all
Third Liens on any Collateral and (iii) any Third Lien on any Collateral now or
hereafter held by or for the benefit of any Third Lien Secured Party shall be
junior and subordinate in right, priority, operation, effect and all other
respects to (x) any and all Priority Liens on any Collateral, in any case,
subject to the Priority Lien Cap as provided herein and (y) any and all Second
Liens on any Collateral.

 

(c)          It is acknowledged that, subject to the Priority Lien Cap (as
provided herein), (i) the aggregate amount of the Priority Lien Obligations may
be increased from time to time pursuant to the terms of the Priority Lien
Documents, (ii) a portion of the Priority Lien Obligations consists or may
consist of indebtedness that is revolving in nature, and the amount thereof that
may be outstanding at any time or from time to time may be increased or reduced
and subsequently reborrowed, and (iii) (1) the Priority Lien Documents may be
replaced, restated, supplemented, restructured or otherwise amended or modified
from time to time and (2) the Priority Lien Obligations may be increased,
extended, renewed, replaced, restated, supplemented, restructured, repaid,
refunded, refinanced or otherwise amended or modified from time to time, in the
case of the foregoing (1) and (2) all without affecting the subordination of the
Second Liens or Third Liens hereunder or the provisions of this Agreement
defining the relative rights of the Priority Lien Secured Parties, the Second
Lien Secured Parties and the Third Lien Secured Parties. The lien priorities
provided for herein shall not be altered or otherwise affected by any amendment,
modification, supplement, extension, increase, renewal, restatement or
Replacement of either the Priority Lien Obligations (or any part thereof), the
Second Lien Obligations (or any part thereof) or the Third Lien Obligations (or
any part thereof), by the release of any Collateral or of any guarantees for any
Priority Lien Obligations or by any action that any Secured Debt Representative
or Secured Party may take or fail to take in respect of any Collateral.

 

19

 

 

SECTION 2.02.         Prohibition on Marshalling, Etc. (a)  Until the Discharge
of Priority Lien Obligations, the Second Lien Collateral Trustee will not assert
any marshalling, appraisal, valuation, or other similar right that may otherwise
be available to a junior secured creditor.

 

(b)          Until the Discharge of Priority Lien Obligations and the Discharge
of Second Lien Obligations, the Third Lien Collateral Trustee will not assert
any marshalling, appraisal, valuation, or other similar right that may otherwise
be available to a junior secured creditor.

 

SECTION 2.03.         No New Liens. The parties hereto agree that, (i) so long
as the Discharge of Priority Lien Obligations has not occurred, none of the
Grantors shall, nor shall any Grantor permit any of its subsidiaries to, (a)
grant or permit any additional Liens on any asset of a Grantor to secure any
Third Lien Obligation, or take any action to perfect any additional Liens,
unless it has granted, or substantially concurrently therewith grants (or offers
to grant), a Lien on such asset of such Grantor to secure (x) the Priority Lien
Obligations and has taken all actions required to perfect such Liens and (y) the
Second Lien Obligations and has taken all actions required to perfect such
Liens; provided, however, the refusal or inability of the Priority Lien Agent or
the Second Lien Collateral Trustee to accept such Lien will not prevent the
Third Lien Collateral Trustee from taking the Lien, (b) grant or permit any
additional Liens on any asset of a Grantor to secure any Second Lien Obligation,
or take any action to perfect any additional Liens, unless it has granted, or
substantially concurrently therewith grants (or offers to grant), a Lien on such
asset of such Grantor to secure (x) the Priority Lien Obligations and has taken
all actions required to perfect such Liens and (y) the Third Lien Obligations
and has taken all actions required to perfect such Liens; provided, however, the
refusal or inability of the Priority Lien Agent or the Third Lien Collateral
Trustee to accept such Lien will not prevent the Second Lien Collateral Trustee
from taking the Lien or (c) grant or permit any additional Liens on any asset of
a Grantor to secure any Priority Lien Obligation, or take any action to perfect
any additional Liens, unless it has granted, or substantially concurrently
therewith grants (or offers to grant), a Lien on such asset of such Grantor to
secure (x) the Second Lien Obligations and has taken all actions required to
perfect such Liens and (y) the Third Lien Obligations and has taken all actions
required to perfect such Liens; provided, however, (1) no Grantor shall be
required to grant a Lien on any assets of EPL and its Subsidiaries to secure the
Second Lien Obligations or the Third Lien Obligations prior to the occurrence of
the Disqualifying Condition Termination (as defined in the Second Lien
Indenture) or on Excluded Assets (as defined in the Indenture Second Lien
Security Documents) and (2) the refusal or inability of the Second Lien
Collateral Trustee or the Third Lien Collateral Trustee to accept such Lien will
not prevent the Priority Lien Agent from taking the Lien and (ii) after the
Discharge of Priority Lien Obligations but prior to the Discharge of Second Lien
Obligations, none of the Grantors shall, nor shall any Grantor permit any of its
subsidiaries to, (a) grant or permit any additional Liens on any asset of a
Grantor to secure any Second Lien Obligation, or take any action to perfect any
additional Liens, unless it has granted, or substantially concurrently therewith
grants (or offers to grant), a Lien on such asset of such Grantor to secure the
Third Lien Obligations; provided, however, the refusal or inability of the Third
Lien Collateral Trustee to accept such Lien will not prevent the Second Lien
Collateral Trustee from taking the Lien or (b) grant or permit any additional
Liens on any asset of a Grantor to secure any Third Lien Obligations unless it
has granted, or substantially concurrently therewith grants (or offers to
grant), a Lien on such asset of a Grantor to secure the Second Lien Obligations
and has taken all actions required to perfect such Liens; provided, however, the
refusal or inability of the Second Lien Collateral Trustee to accept such Lien
will not prevent the Third Lien Collateral Trustee from taking the Lien, with
each such Lien as described in clauses (i) and (ii) of this Section 2.03 to be
subject to the provisions of this Agreement. To the extent that the provisions
of the immediately preceding sentence are not complied with for any reason,
without limiting any other right or remedy available to the Priority Lien Agent,
the other Priority Lien Secured Parties, the Second Lien Collateral Trustee or
the other Second Lien Secured Parties, each of the Second Lien Collateral
Trustee, for itself and on behalf of the other Second Lien Secured Parties and
the Third Lien Collateral Trustee, for itself and on behalf of the other Third
Lien Secured Parties, agrees that any amounts received by or distributed to any
Second Lien Secured Party or Third Lien Secured Party, as applicable, pursuant
to or as a result of any Lien granted in contravention of this Section 2.03
shall be subject to Section 3.05(b).

 

20

 

 

SECTION 2.04.         Similar Collateral and Agreements. The parties hereto
acknowledge and agree that it is their intention that the Priority Lien
Collateral, the Second Lien Collateral and the Third Lien Collateral be
identical (it being understood the Second Lien Collateral and Third Lien
Collateral shall not include a grant of a Lien on the assets of EPL and its
Subsidiaries prior to the occurrence of the Disqualifying Termination
Condition). In furtherance of the foregoing, the parties hereto agree (a) to
cooperate in good faith in order to determine, upon any reasonable request by
the Priority Lien Agent, the Second Lien Collateral Trustee or the Third Lien
Collateral Trustee, the specific assets included in the Priority Lien
Collateral, the Second Lien Collateral and the Third Lien Collateral, the steps
taken to perfect the Priority Liens, the Second Liens and the Third Liens
thereon and the identity of the respective parties obligated under the Priority
Lien Documents, the Second Lien Documents and the Third Lien Documents in
respect of the Priority Lien Obligations, the Second Lien Obligations and the
Third Lien Obligations, respectively, (b) that the Second Lien Security
Documents creating Liens on the Collateral shall be in all material respects the
same forms of documents as the respective Priority Lien Security Documents
creating Liens on the Collateral other than (i) with respect to the priority
nature of the Liens created thereunder in such Collateral, (ii) such other
modifications to such Second Lien Security Documents which are less restrictive
than the corresponding Priority Lien Security Documents, (iii) provisions in the
Second Lien Security Documents which are solely applicable to the rights and
duties of the Second Lien Collateral Trustee and/or the Second Lien Trustee, and
(iv) with such deletions or modifications of representations, warranties and
covenants as are customary with respect to security documents establishing Liens
securing publicly traded debt securities, (c) that the Third Lien Security
Documents creating Liens on the Collateral shall be in all material respects the
same forms of documents as the respective Priority Lien Security Documents and
Second Lien Security Documents creating Liens on the Collateral other than (i)
with respect to the priority nature of the Liens created thereunder in such
Collateral, (ii) such other modifications to such Third Lien Security Documents
which are less restrictive than the corresponding Priority Lien Security
Documents and Second Lien Security Documents, (iii) provisions in the Third Lien
Security Documents which are solely applicable to the rights and duties of the
Third Lien Collateral Trustee, and (iv) with such deletions or modifications of
representations, warranties and covenants as are customary with respect to
security documents establishing Liens securing publicly traded debt securities,
(d) that at no time shall there be any Grantor that is an obligor in respect of
the Second Lien Obligations that is not also an obligor in respect of the
Priority Lien Obligations and (e) that at no time shall there be any Grantor
that is an obligor in respect of the Third Lien Obligations that is not also an
obligor in respect of the Priority Lien Obligations and the Second Lien
Obligations.

 

21

 

 

SECTION 2.05.         No Duties of Priority Lien Agent. Each of the Second Lien
Collateral Trustee, for itself and on behalf of each Second Lien Secured Party,
and the Third Lien Collateral Trustee, for itself and on behalf of each Third
Lien Secured Party, acknowledges and agrees that neither the Priority Lien Agent
nor any other Priority Lien Secured Party shall have any duties or other
obligations to any such Second Lien Secured Party or Third Lien Secured Party
with respect to any Collateral, other than to transfer to the Second Lien
Collateral Trustee any remaining Collateral and any proceeds of the sale or
other Disposition of any such Collateral remaining in its possession following
the associated Discharge of Priority Lien Obligations, in each case without
representation or warranty on the part of the Priority Lien Agent or any
Priority Lien Secured Party. In furtherance of the foregoing, each Second Lien
Secured Party and Third Lien Secured Party acknowledges and agrees that until
the Discharge of Priority Lien Obligations (subject to the terms of Section
3.02, including the rights of the Second Lien Secured Parties and the Third Lien
Secured Parties following the expiration of any applicable Standstill Period),
the Priority Lien Agent shall be entitled, for the benefit of the Priority Lien
Secured Parties, to sell, transfer or otherwise Dispose of or deal with such
Collateral, as provided herein and in the Priority Lien Documents, without
regard to (i) any Second Lien or any rights to which the Second Lien Collateral
Trustee or any Second Lien Secured Party would otherwise be entitled as a result
of such Second Lien or (ii) any Third Lien or any rights to which the Third Lien
Collateral Trustee or any Third Lien Secured Party would otherwise be entitled
as a result of such Third Lien. Without limiting the foregoing, each Second Lien
Secured Party and Third Lien Secured Party agrees that neither the Priority Lien
Agent nor any other Priority Lien Secured Party shall have any duty or
obligation first to marshal or realize upon any type of Collateral, or to sell,
Dispose of or otherwise liquidate all or any portion of such Collateral, in any
manner that would maximize the return to the Second Lien Secured Parties or the
Third Lien Secured Parties, notwithstanding that the order and timing of any
such realization, sale, Disposition or liquidation may affect the amount of
proceeds actually received by the Second Lien Secured Parties or the Third Lien
Secured Parties, as applicable, from such realization, sale, Disposition or
liquidation. Each of the Second Lien Secured Parties and Third Lien Secured
Parties waives any claim such Second Lien Secured Party or Third Lien Secured
Party may now or hereafter have against the Priority Lien Agent or any other
Priority Lien Secured Party arising out of any actions which the Priority Lien
Agent or the Priority Lien Secured Parties take or omit to take (including
actions with respect to the creation, perfection or continuation of Liens on any
Collateral, actions with respect to the foreclosure upon, sale, release or
depreciation of, or failure to realize upon, any of the Collateral, and actions
with respect to the collection of any claim for all or any part of the Priority
Lien Obligations from any account debtor, guarantor or any other party) in
accordance with this Agreement and the Priority Lien Documents or the valuation,
use, protection or release of any security for the Priority Lien Obligations.

 

22

 

 

SECTION 2.06.         No Duties of Second Lien Collateral Trustee. The Third
Lien Collateral Trustee, for itself and on behalf of each Third Lien Secured
Party, acknowledges and agrees that neither the Second Lien Collateral Trustee
nor any other Second Lien Secured Party shall have any duties or other
obligations to such Third Lien Secured Party with respect to any Collateral,
other than to transfer to the Third Lien Collateral Trustee any remaining
Collateral and any proceeds of the sale or other Disposition of any such
Collateral remaining in its possession following the associated Discharge of
Second Lien Obligations (provided such discharge of Second Lien Obligations
occurs after the Discharge of Priority Lien Obligations), in each case without
representation or warranty on the part of the Second Lien Collateral Trustee or
any Second Lien Secured Party. In furtherance of the foregoing, each Third Lien
Secured Party acknowledges and agrees that after the Discharge of Priority Lien
Obligations and until the Discharge of Second Lien Obligations (subject to the
terms of Section 3.02, including the rights of the Third Lien Secured Parties
following expiration of the Third Lien Second Standstill Period), the Second
Lien Collateral Trustee shall be entitled, for the benefit of the Second Lien
Secured Parties, to sell, transfer or otherwise Dispose of or deal with such
Collateral, as provided herein and in the Second Lien Documents, without regard
to any Third Lien or any rights to which the Third Lien Collateral Trustee or
any Third Lien Secured Party would otherwise be entitled as a result of such
Third Lien. Without limiting the foregoing, each Third Lien Secured Party agrees
that neither the Second Lien Collateral Trustee nor any other Second Lien
Secured Party shall have any duty or obligation first to marshal or realize upon
any type of Collateral, or to sell, Dispose of or otherwise liquidate all or any
portion of such Collateral, in any manner that would maximize the return to the
Third Lien Secured Parties, notwithstanding that the order and timing of any
such realization, sale, Disposition or liquidation may affect the amount of
proceeds actually received by the Third Lien Secured Parties from such
realization, sale, Disposition or liquidation. Following the Discharge of Second
Lien Obligations, the Third Lien Collateral Trustee and the other Third Lien
Secured Parties may, subject to any other agreements binding on the Third Lien
Collateral Trustee or such other Third Lien Secured Parties, assert their rights
under the New York UCC or otherwise to any proceeds remaining following a sale,
Disposition or other liquidation of Collateral by, or on behalf of the Third
Lien Secured Parties. Each of the Third Lien Secured Parties waives any claim
such Third Lien Secured Party may now or hereafter have against the Second Lien
Collateral Trustee or any other Second Lien Secured Party arising out of any
actions which the Second Lien Collateral Trustee or the Second Lien Secured
Parties take or omit to take (including actions with respect to the creation,
perfection or continuation of Liens on any Collateral, actions with respect to
the foreclosure upon, sale, release or depreciation of, or failure to realize
upon, any of the Collateral, and actions with respect to the collection of any
claim for all or any part of the Second Lien Obligations from any account
debtor, guarantor or any other party) in accordance with this Agreement and the
Second Lien Documents or the valuation, use, protection or release of any
security for the Second Lien Obligations.

 

23

 

 

Article III
ENFORCEMENT RIGHTS; PURCHASE OPTION

 

SECTION 3.01.         Limitation on Enforcement Action. (a) Prior to the
Discharge of Priority Lien Obligations, each of the Second Lien Collateral
Trustee, for itself and on behalf of each Second Lien Secured Party, and the
Third Lien Collateral Trustee, for itself and on behalf of each Third Lien
Secured Party, hereby agrees that, subject to Section 3.05(b) and 4.07, none of
the Second Lien Collateral Trustee, any other Second Lien Secured Party, the
Third Lien Collateral Trustee or any other Third Lien Secured Party shall
commence any judicial or nonjudicial foreclosure proceedings with respect to,
seek to have a trustee, receiver, liquidator or similar official appointed for
or over, attempt any action to take possession of, exercise any right, remedy or
power with respect to, or otherwise take any action to enforce its interest in
or realize upon, or take any other action available to it in respect of, any
Collateral under any Second Lien Security Document or Third Lien Security
Document, as applicable, applicable law or otherwise (including but not limited
to any right of setoff), it being agreed that only the Priority Lien Agent,
acting in accordance with the applicable Priority Lien Documents, shall have the
exclusive right (and whether or not any Insolvency or Liquidation Proceeding has
been commenced), to take any such actions or exercise any such remedies, in each
case, without any consultation with or the consent of the Second Lien Collateral
Trustee, any other Second Lien Secured Party, the Third Lien Collateral Trustee
or any other Third Lien Secured Party. In exercising rights and remedies with
respect to the Collateral, the Priority Lien Agent and the other Priority Lien
Secured Parties may enforce the provisions of the Priority Lien Documents and
exercise remedies thereunder, all in such order and in such manner as they may
determine in their sole discretion and regardless of whether such exercise and
enforcement is adverse to the interest of any Second Lien Secured Party or Third
Lien Secured Party. Such exercise and enforcement shall include the rights of an
agent appointed by them to Dispose of Collateral upon foreclosure, to incur
expenses in connection with any such Disposition and to exercise all the rights
and remedies of a secured creditor under the Uniform Commercial Code, the
Bankruptcy Code or any other Bankruptcy Law. Without limiting the generality of
the foregoing, the Priority Lien Agent will have the exclusive right to deal
with that portion of the Collateral consisting of deposit accounts and
securities accounts (collectively “Accounts”), including exercising rights under
control agreements with respect to such Accounts. Each of the Second Lien
Collateral Trustee, for itself and on behalf of the other Second Lien Secured
Parties and the Third Lien Collateral Trustee, for itself and on behalf of the
other Third Lien Secured Parties, hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Second Lien Security
Document, any other Second Lien Document, any Third Lien Security Document or
any other Third Lien Document, as applicable, shall be deemed to restrict in any
way the rights and remedies of the Priority Lien Agent or the other Priority
Lien Secured Parties with respect to the Collateral as set forth in this
Agreement. Notwithstanding the foregoing, subject to Section 3.05, each of the
Second Lien Collateral Trustee, on behalf of the Second Lien Secured Parties,
and the Third Lien Collateral Trustee, on behalf of the Third Lien Secured
Parties, may, but will have no obligation to, take all such actions (not adverse
to the Priority Liens or the rights of the Priority Lien Agent and the Priority
Lien Secured Parties) it deems necessary to perfect or continue the perfection
of the Second Liens in the Collateral or to create, preserve or protect (but not
enforce) the Second Liens in the Collateral or to perfect or continue the
perfection of the Third Liens in the Collateral or to create, preserve or
protect (but not enforce) the Third Liens in the Collateral, as applicable.
Nothing herein shall limit the right or ability of the Second Lien Secured
Parties or any Third Lien Secured Parties to (i) purchase (by credit bid or
otherwise) all or any portion of the Collateral in connection with any
enforcement of remedies by the Priority Lien Agent to the extent that, and so
long as, the Priority Lien Secured Parties receive payment in full in cash of
all Priority Lien Obligations after giving effect thereto or (ii) file a proof
of claim with respect to the Second Lien Obligations or the Third Lien
Obligations, as applicable.

 

24

 

 

(b)          Following the Discharge of Priority Lien Obligations but prior to
the Discharge of Second Lien Obligations, the Third Lien Collateral Trustee, for
itself and on behalf of each Third Lien Secured Party, hereby agrees that,
subject to Section 3.05(b) and 4.07, neither the Third Lien Collateral Trustee
nor any other Third Lien Secured Party shall commence any judicial or
nonjudicial foreclosure proceedings with respect to, seek to have a trustee,
receiver, liquidator or similar official appointed for or over, attempt any
action to take possession of, exercise any right, remedy or power with respect
to, or otherwise take any action to enforce its interest in or realize upon, or
take any other action available to it in respect of, any Collateral under any
Third Lien Security Document, applicable law or otherwise (including but not
limited to any right of setoff), it being agreed that only the Second Lien
Collateral Trustee, acting in accordance with the applicable Second Lien
Documents, shall have the exclusive right (and whether or not any Insolvency or
Liquidation Proceeding has been commenced), to take any such actions or exercise
any such remedies, in each case, without any consultation with or the consent of
the Third Lien Collateral Trustee or any other Third Lien Secured Party. In
exercising rights and remedies with respect to the Collateral, the Second Lien
Collateral Trustee and the other Second Lien Secured Parties may enforce the
provisions of the Second Lien Documents and exercise remedies thereunder, all in
such order and in such manner as they may determine in their sole discretion and
regardless of whether such exercise and enforcement is adverse to the interest
of any Third Lien Secured Party. Such exercise and enforcement shall include the
rights of an agent appointed by them to Dispose of Collateral upon foreclosure,
to incur expenses in connection with any such Disposition and to exercise all
the rights and remedies of a secured creditor under the Uniform Commercial Code,
the Bankruptcy Code or any other Bankruptcy Law. Without limiting the generality
of the foregoing, the Second Lien Collateral Trustee will have the exclusive
right to deal with the Accounts, including exercising rights under control
agreements with respect to such Accounts. The Third Lien Collateral Trustee, for
itself and on behalf of the other Third Lien Secured Parties, hereby
acknowledges and agrees that no covenant, agreement or restriction contained in
any Third Lien Security Document or any other Third Lien Document shall be
deemed to restrict in any way the rights and remedies of the Second Lien
Collateral Trustee or the other Second Lien Secured Parties with respect to the
Collateral as set forth in this Agreement. Notwithstanding the foregoing,
subject to Section 3.05, the Third Lien Collateral Trustee may, but will have no
obligation to, on behalf of the Third Lien Secured Parties, take all such
actions (not adverse to the Second Liens or the rights of the Second Lien
Collateral Trustee and the Second Lien Secured Parties) it deems necessary to
perfect or continue the perfection of the Third Liens in the Collateral or to
create, preserve or protect (but not enforce) the Third Liens in the Collateral.

 

SECTION 3.02.         Standstill Periods; Permitted Enforcement Action. (a)
Prior to the Discharge of Priority Lien Obligations and notwithstanding the
foregoing Section 3.01, both before and during an Insolvency or Liquidation
Proceeding:

 

25

 

 

(i)          after a period of 180 days has elapsed (which period will be tolled
during any period in which the Priority Lien Agent is not entitled, on behalf of
the Priority Lien Secured Parties, to enforce or exercise any rights or remedies
with respect to any Collateral as a result of (x) any injunction issued by a
court of competent jurisdiction or (y) the automatic stay or any other stay in
any Insolvency or Liquidation Proceeding) since the date on which the Second
Lien Collateral Trustee has delivered to the Priority Lien Agent written notice
of the acceleration of any Second Lien Debt (the “Second Lien Standstill
Period”), the Second Lien Collateral Trustee and the other Second Lien Secured
Parties may enforce or exercise any rights or remedies with respect to any
Collateral; provided, however that notwithstanding the expiration of the Second
Lien Standstill Period or anything in the Second Lien Collateral Trust Agreement
to the contrary, in no event may the Second Lien Collateral Trustee or any other
Second Lien Secured Party enforce or exercise any rights or remedies with
respect to any Collateral, or commence, join with any Person at any time in
commencing, or petition for or vote in favor of any resolution for, any such
action or proceeding, if the Priority Lien Agent on behalf of the Priority Lien
Secured Parties or any other Priority Lien Secured Party shall have commenced,
and shall be diligently pursuing (or shall have sought or requested relief from,
or modification of, the automatic stay or any other stay or other prohibition in
any Insolvency or Liquidation Proceeding to enable the commencement and pursuit
thereof), the enforcement or exercise of any rights or remedies with respect to
the Collateral or any such action or proceeding (prompt written notice thereof
to be given to the Second Lien Representatives by the Priority Lien Agent);
provided, further, that, at any time after the expiration of the Second Lien
Standstill Period, if neither the Priority Lien Agent nor any other Priority
Lien Secured Party shall have commenced and be diligently pursuing (or shall
have sought or requested relief from, or modification of, the automatic stay or
any other stay or other prohibition in any Insolvency or Liquidation Proceeding
to enable the commencement and pursuit thereof) the enforcement or exercise of
any rights or remedies with respect to any material portion of the Collateral or
any such action or proceeding, and the Second Lien Collateral Trustee shall have
commenced the enforcement or exercise of any rights or remedies with respect to
any material portion of the Collateral or any such action or proceeding, then
for so long as the Second Lien Collateral Trustee is diligently pursuing such
rights or remedies, none of any Priority Lien Secured Party, the Priority Lien
Agent, any Third Lien Secured Party or the Third Lien Collateral Trustee shall
take any action of a similar nature with respect to such Collateral, or
commence, join with any Person at any time in commencing, or petition for or
vote in favor of any resolution for, any such action or proceeding; and

 

26

 

 

(ii)         after a period of 270 days has elapsed (which period will be tolled
during any period in which the Priority Lien Agent is not entitled, on behalf of
the Priority Lien Secured Parties, to enforce or exercise any rights or remedies
with respect to any Collateral as a result of (x) any injunction issued by a
court of competent jurisdiction or (y) the automatic stay or any other stay in
any Insolvency or Liquidation Proceeding) since the date on which the Third Lien
Collateral Trustee has delivered to the Priority Lien Agent written notice of
the acceleration of any Third Lien Debt (the “Third Lien First Standstill
Period”), the Third Lien Collateral Trustee and the other Third Lien Secured
Parties may enforce or exercise any rights or remedies with respect to any
Collateral; provided, however that notwithstanding the expiration of the Third
Lien First Standstill Period or anything in the Third Lien Collateral Trust
Agreement to the contrary, in no event may the Third Lien Collateral Trustee or
any other Third Lien Secured Party enforce or exercise any rights or remedies
with respect to any Collateral, or commence, join with any Person at any time in
commencing, or petition for or vote in favor of any resolution for, any such
action or proceeding, if (A) the Priority Lien Agent on behalf of the Priority
Lien Secured Parties or any other Priority Lien Secured Party or (B) the Second
Lien Collateral Trustee on behalf of the Second Lien Secured Parties or any
other Second Lien Secured Party shall have commenced, and shall be diligently
pursuing (or shall have sought or requested relief from, or modification of, the
automatic stay or any other stay in any Insolvency or Liquidation Proceeding to
enable the commencement and pursuit thereof), the enforcement or exercise of any
rights or remedies with respect to the Collateral or any such action or
proceeding (prompt written notice thereof to be given to the Third Lien
Representatives by the Second Lien Collateral Trustee); provided, further, that,
at any time after the expiration of the Third Lien First Standstill Period, if
none of any Priority Lien Secured Party, the Priority Lien Agent, any Second
Lien Secured Party or the Second Lien Collateral Trustee shall have commenced
and be diligently pursuing the enforcement or exercise of any rights or remedies
with respect to any material portion of the Collateral or any such action or
proceeding, and the Third Lien Collateral Trustee shall have commenced the
enforcement or exercise of any rights or remedies with respect to any material
portion of the Collateral or any such action or proceeding, then for so long as
the Third Lien Collateral Trustee is diligently pursuing such rights or
remedies, none of any Priority Lien Secured Party, the Priority Lien Agent, any
Second Lien Secured Party or the Second Lien Collateral Trustee shall take any
action of a similar nature with respect to such Collateral, or commence, join
with any Person at any time in commencing, or petition for or vote in favor of
any resolution for, any such action or proceeding.

 

(b)          Following the Discharge of Priority Lien Obligations but prior to
the Discharge of Second Lien Obligations and notwithstanding the foregoing
Section 3.01, both before and during an Insolvency or Liquidation Proceeding,
after a period of 180 days has elapsed (which period will be tolled during any
period in which the Second Lien Collateral Trustee is not entitled, on behalf of
the Second Lien Secured Parties, to enforce or exercise any rights or remedies
with respect to any Collateral as a result of (x) any injunction issued by a
court of competent jurisdiction or (y) the automatic stay or any other stay in
any Insolvency or Liquidation Proceeding) since the date on which the Third Lien
Collateral Trustee has delivered to the Second Lien Collateral Trustee written
notice of the acceleration of any Third Lien Debt (the “Third Lien Second
Standstill Period”), the Third Lien Collateral Trustee and the other Third Lien
Secured Parties may enforce or exercise any rights or remedies with respect to
any Collateral; provided, however that notwithstanding the expiration of the
Third Lien Second Standstill Period or anything in the Third Lien Collateral
Trust Agreement to the contrary, in no event may the Third Lien Collateral
Trustee or any other Third Lien Secured Party enforce or exercise any rights or
remedies with respect to any Collateral, or commence, join with any Person at
any time in commencing, or petition for or vote in favor of any resolution for,
any such action or proceeding, if the Second Lien Collateral Trustee on behalf
of the Second Lien Secured Parties or any other Second Lien Secured Party shall
have commenced, and shall be diligently pursuing (or shall have sought or
requested relief from, or modification of, the automatic stay or any other stay
in any Insolvency or Liquidation Proceeding to enable the commencement and
pursuit thereof), the enforcement or exercise of any rights or remedies with
respect to the Collateral or any such action or proceeding (prompt written
notice thereof to be given to the Third Lien Representatives by the Second Lien
Collateral Trustee); provided, further, that, at any time after the expiration
of the Third Lien Second Standstill Period, if neither the Second Lien
Collateral Trustee nor any other Second Lien Secured Party shall have commenced
and be diligently pursuing the enforcement or exercise of any rights or remedies
with respect to any material portion of the Collateral or any such action or
proceeding, and the Third Lien Collateral Trustee shall have commenced the
enforcement or exercise of any rights or remedies with respect to any material
portion of the Collateral or any such action or proceeding, then for so long as
the Third Lien Collateral Trustee is diligently pursuing such rights or
remedies, neither any Second Lien Secured Party nor the Second Lien Collateral
Trustee shall take any action of a similar nature with respect to such
Collateral, or commence, join with any Person at any time in commencing, or
petition for or vote in favor of any resolution for, any such action or
proceeding.         

 

27

 

 

SECTION 3.03.         Insurance. (a) Unless and until the Discharge of Priority
Lien Obligations has occurred (subject to the terms of Section 3.02, including
the rights of the Second Lien Secured Parties and the Third Lien Secured Parties
following expiration of any applicable Standstill Period), the Priority Lien
Agent shall have the sole and exclusive right, subject to the rights of the
Grantors under the Priority Lien Documents, to adjust and settle claims in
respect of Collateral under any insurance policy in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding (or any deed in lieu of condemnation) affecting the Collateral.
Unless and until the Discharge of Priority Lien Obligations has occurred, and
subject to the rights of the Grantors under the Priority Lien Documents, all
proceeds of any such policy and any such award (or any payments with respect to
a deed in lieu of condemnation) in respect to the Collateral shall be paid to
the Priority Lien Agent pursuant to the terms of the Priority Lien Documents
(including for purposes of cash collateralization of commitments, letters of
credit and Hedging Obligations). If the Second Lien Collateral Trustee, any
Second Lien Secured Party, the Third Lien Collateral Trustee or any Third Lien
Secured Party shall, at any time, receive any proceeds of any such insurance
policy or any such award or payment in contravention of the foregoing, it shall
pay such proceeds over to the Priority Lien Agent. In addition, if by virtue of
being named as an additional insured or loss payee of any insurance policy of
any Grantor covering any of the Collateral, the Second Lien Collateral Trustee,
any other Second Lien Secured Party, the Third Lien Collateral Trustee or any
other Third Lien Secured Party shall have the right to adjust or settle any
claim under any such insurance policy, then unless and until the Discharge of
Priority Lien Obligations has occurred, the Second Lien Collateral Trustee, any
such Second Lien Secured Party, the Third Lien Collateral Trustee and any such
Third Lien Secured Party shall follow the instructions of the Priority Lien
Agent, or of the Grantors under the Priority Lien Documents to the extent the
Priority Lien Documents grant such Grantors the right to adjust or settle such
claims, with respect to such adjustment or settlement (subject to the terms of
Section 3.02, including the rights of the Second Lien Secured Parties and the
Third Lien Secured Parties following expiration of any applicable Standstill
Period).

 

28

 

 

(b)          Following the Discharge of Priority Lien Obligations but prior to
the Discharge of Second Lien Obligations (subject to the terms of Section 3.02,
including the rights of the Third Lien Secured Parties following expiration of
the Third Lien Second Standstill Period), the Second Lien Collateral Trustee
shall have the sole and exclusive right, subject to the rights of the Grantors
under the Second Lien Documents, to adjust and settle claims in respect of
Collateral under any insurance policy in the event of any loss thereunder and to
approve any award granted in any condemnation or similar proceeding (or any deed
in lieu of condemnation) affecting the Collateral. Unless and until the
Discharge of Second Lien Obligations has occurred, and subject to the rights of
the Grantors under the Second Lien Documents, all proceeds of any such policy
and any such award (or any payments with respect to a deed in lieu of
condemnation) in respect to the Collateral shall be paid to the Second Lien
Collateral Trustee pursuant to the terms of the Second Lien Documents and, after
the Discharge of Second Lien Obligations has occurred, to the Third Lien
Collateral Trustee to the extent required under the Third Lien Documents and
then, to the extent no Third Lien Obligations are outstanding, to the owner of
the subject property, to such other Person as may be entitled thereto or as a
court of competent jurisdiction may otherwise direct. If the Third Lien
Collateral Trustee or any Third Lien Secured Party shall, at any time following
the Discharge of Priority Lien Obligations but prior to the Discharge of Second
Lien Obligations, receive any proceeds of any such insurance policy or any such
award or payment in contravention of the foregoing, it shall pay such proceeds
over to the Second Lien Collateral Trustee. In addition, if by virtue of being
named as an additional insured or loss payee of any insurance policy of any
Grantor covering any of the Collateral, the Third Lien Collateral Trustee or any
other Third Lien Secured Party shall have the right to adjust or settle any
claim under any such insurance policy, then unless and until the Discharge of
Second Lien Obligations has occurred, the Third Lien Collateral Trustee and any
such Third Lien Secured Party shall follow the instructions of the Second Lien
Collateral Trustee, or of the Grantors under the Second Lien Documents to the
extent the Second Lien Documents grant such Grantors the right to adjust or
settle such claims, with respect to such adjustment or settlement (subject to
the terms of Section 3.02, including the rights of the Third Lien Secured
Parties following expiration of the Third Lien Second Standstill Period).

 

SECTION 3.04.         Notification of Release of Collateral. Each of the
Priority Lien Agent, the Second Lien Collateral Trustee and the Third Lien
Collateral Trustee shall give the other Secured Debt Representatives prompt
written notice of the Disposition by it of, and Release by it of the Lien on,
any Collateral. Such notice shall describe in reasonable detail the subject
Collateral, the parties involved in such Disposition or Release, the place, time
manner and method thereof, and the consideration, if any, received therefor;
provided, however, that the failure to give any such notice shall not in and of
itself in any way impair the effectiveness of any such Disposition or Release.

 

29

 

 

SECTION 3.05.         No Interference; Payment Over.

 

(a)          No Interference. (i) The Second Lien Collateral Trustee, for itself
and on behalf of each Second Lien Secured Party, agrees that each Second Lien
Secured Party (i) will not take or cause to be taken any action the purpose or
effect of which is, or could be, to make any Second Lien pari passu with, or to
give such Second Lien Secured Party any preference or priority relative to, any
Priority Lien with respect to the Collateral or any part thereof, (ii) will not
challenge or question in any proceeding the validity or enforceability of any
Priority Lien Obligations or Priority Lien Document, or the validity,
attachment, perfection or priority of any Priority Lien, or the validity or
enforceability of the priorities, rights or duties established by the provisions
of this Agreement, (iii) will not take or cause to be taken any action the
purpose or effect of which is, or could be, to interfere, hinder or delay, in
any manner, whether by judicial proceedings or otherwise, any sale, transfer or
other Disposition of the Collateral by any Priority Lien Secured Party or the
Priority Lien Agent acting on their behalf, (iv) shall have no right to (A)
direct the Priority Lien Agent or any other Priority Lien Secured Party to
exercise any right, remedy or power with respect to any Collateral or (B)
consent to the exercise by the Priority Lien Agent or any other Priority Lien
Secured Party of any right, remedy or power with respect to any Collateral, (v)
will not institute any suit or assert in any suit or Insolvency or Liquidation
Proceeding any claim against the Priority Lien Agent or other Priority Lien
Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise with respect to, and neither the Priority
Lien Agent nor any other Priority Lien Secured Party shall be liable for, any
action taken or omitted to be taken by the Priority Lien Agent or other Priority
Lien Secured Party with respect to any Priority Lien Collateral, (vi) will not
seek, and hereby waives any right, to have any Collateral or any part thereof
marshaled upon any foreclosure or other Disposition of such Collateral, (vii)
will not attempt, directly or indirectly, whether by judicial proceedings or
otherwise, to challenge the enforceability of any provision of this Agreement,
(viii) will not object to forbearance by the Priority Lien Agent or any Priority
Lien Secured Party, and (ix) will not assert, and hereby waives, to the fullest
extent permitted by law, any right to demand, request, plead or otherwise assert
or claim the benefit of any marshalling, appraisal, valuation or other similar
right that may be available under applicable law with respect to the Collateral
or any similar rights a junior secured creditor may have under applicable law;
and

 

(ii)         The Third Lien Collateral Trustee, for itself and on behalf of each
Third Lien Secured Party, agrees that each Third Lien Secured Party (i) will not
take or cause to be taken any action the purpose or effect of which is, or could
be, to make any Third Lien pari passu with, or to give such Third Lien Secured
Party any preference or priority relative to, any Priority Lien or Second Lien
with respect to the Collateral or any part thereof, (ii) will not challenge or
question in any proceeding the validity or enforceability of any Priority Lien
Obligations, Priority Lien Document, Second Lien Obligations or Second Lien
Document, or the validity, attachment, perfection or priority of any Priority
Lien or Second Lien, or the validity or enforceability of the priorities, rights
or duties established by the provisions of this Agreement, (iii) will not take
or cause to be taken any action the purpose or effect of which is, or could be,
to interfere, hinder or delay, in any manner, whether by judicial proceedings or
otherwise, any sale, transfer or other Disposition of the Collateral by any
Priority Lien Secured Party or the Priority Lien Agent acting on their behalf or
by any Second Lien Secured Party or the Second Lien Collateral Trustee acting on
their behalf, (iv) shall have no right to (A) direct the Priority Lien Agent,
any other Priority Lien Secured Party, the Second Lien Collateral Trustee or any
other Second Lien Secured Party to exercise any right, remedy or power with
respect to any Collateral or (B) consent to the exercise by the Priority Lien
Agent, any other Priority Lien Secured Party, the Second Lien Collateral Trustee
or any other Second Lien Secured Party of any right, remedy or power with
respect to any Collateral, (v) will not institute any suit or assert in any suit
or Insolvency or Liquidation Proceeding any claim against the Priority Lien
Agent, any other Priority Lien Secured Party, the Second Lien Collateral Trustee
or any other Second Lien Secured Party seeking damages from or other relief by
way of specific performance, instructions or otherwise with respect to, and none
of the Priority Lien Agent, any other Priority Lien Secured Party, the Second
Lien Collateral Trustee or any other Second Lien Secured Party shall be liable
for, any action taken or omitted to be taken by the Priority Lien Agent, any
other Priority Lien Secured Party, the Second Lien Collateral Trustee or any
other Second Lien Secured Party with respect to any Priority Lien Collateral or
Second Lien Collateral, as applicable, (vi) will not seek, and hereby waives any
right, to have any Collateral or any part thereof marshaled upon any foreclosure
or other Disposition of such Collateral, (vii) will not attempt, directly or
indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement, (viii) will not object to
forbearance by the Priority Lien Agent, any Priority Lien Secured Party, the
Second Lien Collateral Trustee or any Second Lien Secured Party and (ix) will
not assert, and hereby waives, to the fullest extent permitted by law, any right
to demand, request, plead or otherwise assert or claim the benefit of any
marshalling, appraisal, valuation or other similar right that may be available
under applicable law with respect to the Collateral or any similar rights a
junior secured creditor may have under applicable law.

 

30

 

 

(b)          Payment Over. (i) Each of the Second Lien Collateral Trustee, for
itself and on behalf of each other Second Lien Secured Party, and the Third Lien
Collateral Trustee, for itself and on behalf of each other Third Lien Secured
Party, hereby agrees that if it shall obtain possession of any Collateral or
shall realize any proceeds or payment in respect of any Collateral, pursuant to
the exercise of any rights or remedies with respect to the Collateral under any
Second Lien Security Document or Third Lien Security Document, as applicable, or
by the exercise of any rights available to it under applicable law or in any
Insolvency or Liquidation Proceeding, to the extent permitted hereunder, at any
time prior to the Discharge of Priority Lien Obligations secured, or intended to
be secured, by such Collateral, then it shall hold such Collateral, proceeds or
payment in trust for the Priority Lien Agent and the other Priority Lien Secured
Parties and transfer such Collateral, proceeds or payment, as the case may be,
to the Priority Lien Agent as promptly as practicable. Furthermore, the Second
Lien Collateral Trustee or the Third Lien Collateral Trustee, as applicable,
shall, at the Grantors’ expense, promptly send written notice to the Priority
Lien Agent upon receipt of such Collateral, proceeds or payment and if directed
by the Priority Lien Agent within five (5) days after receipt by the Priority
Lien Agent of such written notice, shall deliver such Collateral, proceeds or
payment to the Priority Lien Agent in the same form as received, with any
necessary endorsements, or as court of competent jurisdiction may otherwise
direct. The Priority Lien Agent is hereby authorized to make any such
endorsements as agent for the Second Lien Collateral Trustee, any other Second
Lien Secured Party, the Third Lien Collateral Trustee or any other Third Lien
Secured Party, as applicable. Each of the Second Lien Collateral Trustee, for
itself and on behalf of each other Second Lien Secured Party, and the Third Lien
Collateral Trustee, for itself and on behalf of each other Third Lien Secured
Party, agrees that if, at any time, it obtains written notice that all or part
of any payment with respect to any Priority Lien Obligations previously made
shall be rescinded for any reason whatsoever, it will promptly pay over to the
Priority Lien Agent any payment received by it and then in its possession or
under its direct control in respect of any such Priority Lien Collateral and
shall promptly turn any such Collateral then held by it over to the Priority
Lien Agent, and the provisions set forth in this Agreement will be reinstated as
if such payment bad not been made, until the Discharge of Priority Lien
Obligations. All Second Liens and Third Liens will remain attached to and
enforceable against all proceeds so held or remitted, subject to the priorities
set forth in this Agreement. Anything contained herein to the contrary
notwithstanding, this Section 3.05(b) shall not apply to any proceeds of
Collateral realized in a transaction not prohibited by the Priority Lien
Documents and as to which the possession or receipt thereof by the Second Lien
Collateral Trustee, any other Second Lien Secured Party, the Third Lien
Collateral Trustee or any other Third Lien Secured Party, as applicable, is
otherwise permitted by the Priority Lien Documents.

 

31

 

 

(ii)          The Third Lien Collateral Trustee, for itself and on behalf of
each other Third Lien Secured Party, hereby agrees that if it shall obtain
possession of any Collateral or shall realize any proceeds or payment in respect
of any Collateral, pursuant to the exercise of any rights or remedies with
respect to the Collateral under any Third Lien Security Document or by the
exercise of any rights available to it under applicable law or in any Insolvency
or Liquidation Proceeding, to the extent permitted hereunder, at any time
following the Discharge of Priority Lien Obligations but prior to the Discharge
of Second Lien Obligations secured, or intended to be secured, by such
Collateral, then it shall hold such Collateral, proceeds or payment in trust for
the Second Lien Collateral Trustee and the other Second Lien Secured Parties and
transfer such Collateral, proceeds or payment, as the case may be, to the Second
Lien Collateral Trustee reasonably promptly after obtaining written notice from
the Second Lien Secured Parties that it has possession of such Collateral or
proceeds or payments in respect thereof. Furthermore, the Third Lien Collateral
Trustee shall, at the Grantors’ expense, promptly send written notice to the
Second Lien Collateral Trustee upon receipt of such Collateral, proceeds or
payment and if directed by the Second Lien Collateral Trustee within five (5)
days after receipt by the Second Lien Collateral Trustee of such written notice,
shall deliver such Collateral, proceeds or payment to the Second Lien Collateral
Trustee in the same form as received, with any necessary endorsements, or as
court of competent jurisdiction may otherwise direct. The Second Lien Collateral
Trustee is hereby authorized to make any such endorsements as agent for the
Third Lien Collateral Trustee or any other Third Lien Secured Party. The Third
Lien Collateral Trustee, for itself and on behalf of each other Third Lien
Secured Party, agrees that if, at any time, it obtains written notice that all
or part of any payment with respect to any Second Lien Obligations previously
made shall be rescinded for any reason whatsoever, it will promptly pay over to
the Second Lien Collateral Trustee any payment received by it and then in its
possession or under its direct control in respect of any such Second Lien
Collateral and shall promptly turn any such Collateral then held by it over to
the Second Lien Collateral Trustee, and the provisions set forth in this
Agreement will be reinstated as if such payment bad not been made, until the
Discharge of Second Lien Obligations. All Third Liens will remain attached to
and enforceable against all proceeds so held or remitted, subject to the
priorities set forth in this Agreement. Anything contained herein to the
contrary notwithstanding, this Section 3.05(b) shall not apply to any proceeds
of Collateral realized in a transaction not prohibited by the Second Lien
Documents and as to which the possession or receipt thereof by the Third Lien
Collateral Trustee or any other Third Lien Secured Party is otherwise permitted
by the Second Lien Documents.

 

SECTION 3.06.         Purchase Option.

 

(a)          Notwithstanding anything in this Agreement to the contrary, on or
at any time after (i) the commencement of an Insolvency or Liquidation
Proceeding or (ii) the acceleration of the Priority Lien Obligations, holders of
the Second Lien Debt and each of their respective designated Affiliates (the
“Second Lien Purchasers”) will have the right, at their sole option and election
(but will not be obligated), at any time upon prior written notice to the
Priority Lien Agent, to purchase from the Priority Lien Secured Parties all (but
not less than all) Priority Lien Obligations (including unfunded commitments)
and any loans provided by any of the Priority Lien Secured Parties in connection
with a DIP Financing that are outstanding on the date of such purchase. Promptly
following the receipt of such notice, the Priority Lien Agent will deliver to
the Second Lien Trustee a statement of the amount of Priority Lien Debt, other
Priority Lien Obligations and DIP Financing provided by any of the Priority Lien
Secured Parties, if any, then outstanding and the amount of the cash collateral
requested by the Priority Lien Agent to be delivered pursuant to Section
3.06(b)(ii) below. The right to purchase provided for in this Section 3.06 will
expire unless, within 10 Business Days after the receipt by the Second Lien
Trustee of such notice from the Priority Lien Agent, the Second Lien Trustee
delivers to the Priority Lien Agent an irrevocable commitment of the Second Lien
Purchasers to purchase all (but not less than all) of the Priority Lien
Obligations (including unfunded commitments) and any loans provided by any of
the Priority Lien Secured Parties in connection with a DIP Financing and to
otherwise complete such purchase on the terms set forth under this Section 3.06.

 

32

 

 

(b)          On the date specified by the Second Lien Trustee (on behalf of the
Second Lien Purchasers) in such irrevocable commitment (which shall not be less
than five Business Days nor more than 20 Business Days, after the receipt by the
Priority Lien Agent of such irrevocable commitment), the Priority Lien Secured
Parties shall sell to the Second Lien Purchasers all (but not less than all)
Priority Lien Obligations (including unfunded commitments) and any loans
provided by any of the Priority Lien Secured Parties in connection with a DIP
Financing that are outstanding on the date of such sale, subject to any required
approval of any Governmental Authority then in effect, if any, and only if on
the date of such sale, the Priority Lien Agent receives the following:

 

(i)          payment, as the purchase price for all Priority Lien Obligations
sold in such sale, of an amount equal to the full amount of all Priority Lien
Obligations (other than outstanding letters of credit as referred to in clause
(ii) below) and loans provided by any of the Priority Lien Secured Parties in
connection with a DIP Financing then outstanding (including principal, interest,
fees, reasonable attorneys’ fees and legal expenses, but excluding contingent
indemnification obligations for which no claim or demand for payment has been
made at or prior to such time); provided that in the case of Hedging Obligations
that constitute Priority Lien Obligations the Second Lien Purchasers shall cause
the applicable agreements governing such Hedging Obligations to be assigned and
novated or, if such agreements have been terminated, such purchase price shall
include an amount equal to the sum of any unpaid amounts then due in respect of
such Hedging Obligations, calculated using the market quotation method and after
giving effect to any netting arrangements;

 

(ii)         a cash collateral deposit in such amount as the Priority Lien Agent
determines is reasonably necessary to secure the payment of any outstanding
letters of credit constituting Priority Lien Obligations that may become due and
payable after such sale (but not in any event in an amount greater than one
hundred five percent (105%) of the amount then reasonably estimated by the
Priority Lien Agent to be the aggregate outstanding amount of such letters of
credit at such time), which cash collateral shall be (A) held by the Priority
Lien Agent as security solely to reimburse the issuers of such letters of credit
that become due and payable after such sale and any fees and expenses incurred
in connection with such letters of credit and (B) returned to the Second Lien
Trustee (except as may otherwise be required by applicable law or any order of
any court or other Governmental Authority) promptly after the expiration or
termination from time to time of all payment contingencies affecting such
letters of credit; and

 

33

 

 

(iii)        any agreements, documents or instruments which the Priority Lien
Agent may reasonably request pursuant to which the Second Lien Trustee and the
Second Lien Purchasers in such sale expressly assume and adopt all of the
obligations of the Priority Lien Agent and the Priority Lien Secured Parties
under the Priority Lien Documents and in connection with loans provided by any
of the Priority Lien Secured Parties in connection with a DIP Financing on and
after the date of the purchase and sale and the Second Lien Trustee (or any
other representative appointed by the holders of a majority in aggregate
principal amount of the Second Lien Indenture Notes then outstanding) becomes a
successor agent thereunder.

 

(c)          Such purchase of the Priority Lien Obligations (including unfunded
commitments) and any loans provided by any of the Priority Lien Secured Parties
in connection with a DIP Financing shall be made on a pro rata basis among the
Second Lien Purchasers giving notice to the Priority Lien Agent of their
interest to exercise the purchase option hereunder according to each such Second
Lien Purchaser’s portion of the Second Lien Debt outstanding on the date of
purchase or such portion as such Second Lien Purchasers may otherwise agree
among themselves. Such purchase price and cash collateral shall be remitted by
wire transfer in federal funds to such bank account of the Priority Lien Agent
as the Priority Lien Agent may designate in writing to the Second Lien
Collateral Trustee for such purpose. Interest shall be calculated to but
excluding the Business Day on which such sale occurs if the amounts so paid by
the Second Lien Purchasers to the bank account designated by the Priority Lien
Agent are received in such bank account prior to 12:00 noon, New York City time,
and interest shall be calculated to and including such Business Day if the
amounts so paid by the Second Lien Purchasers to the bank account designated by
the Priority Lien Agent are received in such bank account later than 12:00 noon,
New York City time.

 

(d)          Such sale shall be expressly made without representation or
warranty of any kind by the Priority Lien Secured Parties as to the Priority
Lien Obligations, the Collateral or otherwise and without recourse to any
Priority Lien Secured Party, except that the Priority Lien Secured Parties shall
represent and warrant severally as to the Priority Lien Obligations (including
unfunded commitments) and any loans provided by any of the Priority Lien Secured
Parties in connection with a DIP Financing then owing to it: (i) that such
applicable Priority Lien Secured Party own such Priority Lien Obligations
(including unfunded commitments) and any loans provided by any of the Priority
Lien Secured Parties in connection with a DIP Financing; and (ii) that such
applicable Priority Lien Secured Party has the necessary corporate or other
governing authority to assign such interests.

 

(e)          After such sale becomes effective, the outstanding letters of
credit will remain enforceable against the issuers thereof and will remain
secured by the Priority Liens upon the Collateral in accordance with the
applicable provisions of the Priority Lien Documents as in effect at the time of
such sale, and the issuers of letters of credit will remain entitled to the
benefit of the Priority Liens upon the Collateral and sharing rights in the
proceeds thereof in accordance with the provisions of the Priority Lien
Documents as in effect at the time of such sale, as fully as if the sale of the
Priority Lien Debt had not been made, but only the Person or successor agent to
whom the Priority Liens are transferred in such sale will have the right to
foreclose upon or otherwise enforce the Priority Liens and only the Second Lien
Purchasers in the sale will have the right to direct such Person or successor as
to matters relating to the foreclosure or other enforcement of the Priority
Liens.

 

34

 

 

Article IV
OTHER AGREEMENTS

 

SECTION 4.01.         Release of Liens; Automatic Release of Second Liens and
Third Liens. (a) Prior to the Discharge of Priority Lien Obligations, each of
the Second Lien Collateral Trustee, for itself and on behalf of each other
Second Lien Secured Party, and the Third Lien Collateral Trustee, for itself and
on behalf of each other Third Lien Secured Party, agrees that, in the event the
Priority Lien Secured Parties release their Lien on any Collateral, each of the
Second Lien and Third Lien on such Collateral shall terminate and be released
automatically and without further action if (i) such release is in connection
with the Priority Lien Agent’s release of its Lien on the assets related to the
Grand Isle Gathering System, (ii) such release is effected in connection with
the Priority Lien Agent’s foreclosure upon, or other exercise of rights or
remedies with respect to, such Collateral, (iii)(x) after giving effect to such
release and the filing of any additional Second Lien Security Documents or
supplements or amendments to existing Second Lien Security Documents on or prior
to the consummation of such release, the Collateral shall include Oil and Gas
Properties subject to such Second Lien Security Documents that include not less
than 80% of the total discounted future net revenue of the Grantors’ Oil and Gas
Properties located in the United States and adjacent Federal waters constituting
Proved Reserves as estimated by the Company in its most recent Reserve Report
(provided that any release in connection with a sale, transfer or other
disposition of Collateral in a transaction or circumstance that complies with
Section 4.10 of the Second Lien Indenture (or any similar provision of any other
Second Lien Documents) and Section 4.1 of the Second Lien Collateral Trust
Agreement shall not be subject to the condition in this clause (iii)(x)) and (y)
after giving effect to such release and the filing of any additional Third Lien
Security Documents or supplements or amendments to existing Third Lien Security
Documents on or prior to the consummation of such release, the Collateral
securing the Third Lien Obligations shall satisfy any minimum Collateral
requirements in the Third Lien Documents (provided that any release in
connection with a sale, transfer or other disposition of Collateral in a
transaction or circumstance that complies with the applicable provisions of the
Third Lien Indenture (or any similar provision of any other Third Lien
Documents) and the Third Lien Collateral Trust Agreement shall not be subject to
the condition in this clause (iii)(y)) or (iv) such release is effected in
connection with a sale or other Disposition of any Collateral (or any portion
thereof) under Section 363 of the Bankruptcy Code or any other provision of the
Bankruptcy Code if the Priority Lien Secured Parties shall have consented to
such sale or Disposition of such Collateral; provided that, in the case of each
of clauses (i), (ii), (iii) and (iv), the Second Liens and Third Liens on such
Collateral shall remain in place (and shall remain subject and subordinate to
all Priority Liens securing Priority Lien Obligations, subject to the Priority
Lien Cap and, in the case of the Third Liens, shall remain subject and
subordinate to (x) all Priority Liens securing Priority Lien Obligations,
subject to the Priority Lien Cap and (y) all Second Liens securing Second Lien
Obligations) with respect to any proceeds of a sale, transfer or other
Disposition of Collateral not paid to the Priority Lien Secured Parties or that
remain after the Discharge of Priority Lien Obligations.

 

35

 

 

(b)          Following the Discharge of Priority Lien Obligations but prior to
the Discharge of Second Lien Obligations, the Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, agrees that, in the
event the Second Lien Secured Parties release their Lien on any Collateral, the
Third Lien on such Collateral shall terminate and be released automatically and
without further action if (i) such release is in connection with the Second Lien
Collateral Trustee’s release of its Lien on the assets related to the Grand Isle
Gather System, (ii) such release is effected in connection with the Second Lien
Collateral Trustee’s foreclosure upon, or other exercise of rights or remedies
with respect to, such Collateral or (iii) after giving effect to such release
and the filing of any additional Third Lien Security Documents or supplements or
amendments to existing Third Lien Security Documents on or prior to the
consummation of such release, the Collateral securing the Third Lien Obligations
shall satisfy any minimum Collateral requirements in the Third Lien Documents
(provided that any release in connection with a sale, transfer or other
disposition of Collateral in a transaction or circumstance that complies with
the applicable provisions of the Third Lien Indenture (or any similar provision
of any other Third Lien Documents) and the Third Lien Collateral Trust Agreement
shall not be subject to the condition in this clause (ii)) or (iii) such release
is effected in connection with a sale or other Disposition of any Collateral (or
any portion thereof) under Section 363 of the Bankruptcy Code or any other
provision of the Bankruptcy Code if the Second Lien Secured Parties shall have
consented to such sale or Disposition of such Collateral; provided that, in the
case of each of clauses (i), (ii) and (iii), the Third Liens on such Collateral
shall remain in place (and shall remain subject and subordinate to all Second
Liens securing Second Lien Obligations) with respect to any proceeds of a sale,
transfer or other Disposition of Collateral not paid to the Second Lien Secured
Parties or that remain after the Discharge of Second Lien Obligations.

 

(c)          Each of the Second Lien Collateral Trustee and the Third Lien
Collateral Trustee agrees to execute and deliver (at the sole cost and expense
of the Grantors) all such releases and other instruments as shall reasonably be
requested by the Priority Lien Agent or the Second Lien Collateral Trustee, as
applicable, to evidence and confirm any release of Collateral provided for in
this Section 4.01.

 

SECTION 4.02.         Certain Agreements With Respect to Insolvency or
Liquidation Proceedings. (a) The parties hereto acknowledge that this Agreement
is a “subordination agreement” under Section 510(a) of the Bankruptcy Code and
shall continue in full force and effect, notwithstanding the commencement of any
Insolvency or Liquidation Proceeding by or against any Borrower or any
subsidiary of EXXI. All references in this Agreement to EXXI or any subsidiary
of EXXI or any other Grantor will include such Person or Persons as a
debtor-in-possession and any receiver or trustee for such Person or Persons in
an Insolvency or Liquidation Proceeding. For the purposes of this Section 4.02,
unless otherwise provided herein, clauses (b) through and including (o) shall be
in full force and effect prior to the Discharge of Priority Lien Obligations and
clauses (p) through and including (cc) shall be in full force and effect
following the Discharge of Priority Lien Obligations but prior to the Discharge
of Second Lien Obligations.

 

36

 

 

(b)          If EXXI or any of its subsidiaries shall become subject to any
Insolvency or Liquidation Proceeding and shall, as debtor(s)-in-possession, or
if any receiver or trustee for such Person or Persons shall, move for approval
of financing (“DIP Financing”) to be provided by one or more lenders (the “DIP
Lenders”) under Section 364 of the Bankruptcy Code or the use of cash collateral
under Section 363 of the Bankruptcy Code, (x) the Second Lien Collateral
Trustee, for itself and on behalf of each Second Lien Secured Party, agrees that
neither it nor any other Second Lien Secured Party and (y) the Third Lien
Collateral Trustee, for itself and on behalf of each Third Lien Secured Party,
agrees that neither it nor any other Third Lien Secured Party, will raise any
objection, contest or oppose, and each Second Lien Secured Party and Third Lien
Secured Party will waive any claim such Person may now or hereafter have, to any
such financing or to the Liens on the Collateral securing the same (“DIP
Financing Liens”), or to any use, sale or lease of cash collateral that
constitutes Collateral or to any grant of administrative expense priority under
Section 364 of the Bankruptcy Code, unless (i) the Priority Lien Agent or the
Priority Lien Secured Parties oppose or object to such DIP Financing or such DIP
Financing Liens or such use of cash collateral or (ii) the maximum principal
amount of indebtedness permitted under such DIP Financing exceeds the sum of (x)
the amount of Priority Lien Obligations refinanced with the proceeds thereof and
(y) $150,000,000. To the extent such DIP Financing Liens are senior to, or rank
pari passu with, the Priority Liens, (x) the Second Lien Collateral Trustee
will, for itself and on behalf of the other Second Lien Secured Parties,
subordinate the Second Liens on the Collateral to the Priority Liens and to such
DIP Financing Liens, so long as the Second Lien Collateral Trustee, on behalf of
the Second Lien Secured Parties, retains Liens on all the Collateral, including
proceeds thereof arising after the commencement of any Insolvency or Liquidation
Proceeding, with the same priority relative to the Priority Liens and the Third
Liens as existed prior to the commencement of the case under the Bankruptcy Code
and (y) the Third Lien Collateral Trustee will, for itself and on behalf of the
other Third Lien Secured Parties, subordinate the Third Liens on the Collateral
to the Priority Liens, the Second Liens and to such DIP Financing Liens, so long
as the Third Lien Collateral Trustee, on behalf of the Third Lien Secured
Parties, retains Liens on all the Collateral, including proceeds thereof arising
after the commencement of any Insolvency or Liquidation Proceeding, with the
same priority relative to the Priority Liens and the Second Liens as existed
prior to the commencement of the case under the Bankruptcy Code.

 

(c)          Without the consent of the Priority Lien Agent, in its sole
discretion, each of the Second Lien Collateral Trustee, for itself and on behalf
of each Second Lien Secured Party and the Third Lien Collateral Trustee, for
itself and on behalf of each Third Lien Secured Party, agrees not to propose,
support or enter into any DIP Financing.

 

(d)          Each of the Second Lien Collateral Trustee, for itself and on
behalf of each Second Lien Secured Party and the Third Lien Collateral Trustee,
for itself and on behalf of each Third Lien Secured Party, agrees that it will
not object to, oppose or contest (or join with or support any third party
objecting to, opposing or contesting) a sale or other Disposition, a motion to
sell or Dispose or the bidding procedure for such sale or Disposition of any
Collateral (or any portion thereof) under Section 363 of the Bankruptcy Code or
any other provision of the Bankruptcy Code if the Priority Lien Secured Parties
shall have consented to such sale or Disposition, such motion to sell or Dispose
or such bidding procedure for such sale or Disposition of such Collateral and
all Priority Liens, Second Liens and Third Liens will attach to the proceeds of
the sale in the same respective priorities as set forth in this Agreement.

 

(e)          Each of the Second Lien Collateral Trustee, for itself and on
behalf of each other Second Lien Secured Party and the Third Lien Collateral
Trustee, for itself and on behalf of each other Third Lien Secured Party, waives
any claim that may be had against the Priority Lien Agent or any other Priority
Lien Secured Party arising out of any DIP Financing Liens (that is granted in a
manner that is consistent with this Agreement) or administrative expense
priority under Section 364 of the Bankruptcy Code.

 

37

 

 

(f)          (x) The Second Lien Collateral Trustee, for itself and on behalf of
each other Second Lien Secured Party, agrees that neither the Second Lien
Collateral Trustee nor any other Second Lien Secured Party and (y) the Third
Lien Collateral Trustee, for itself and on behalf of each other Third Lien
Secured Party, agrees that neither the Third Lien Collateral Trustee nor any
other Third Lien Secured Party, will file or prosecute in any Insolvency or
Liquidation Proceeding any motion for adequate protection (or any comparable
request for relief) based upon their interest in the Collateral, nor object to,
oppose or contest (or join with or support any third party objecting to,
opposing or contesting) (i) any request by the Priority Lien Agent or any other
Priority Lien Secured Party for adequate protection or (ii) any objection by the
Priority Lien Agent or any other Priority Lien Secured Party to any motion,
relief, action or proceeding based on the Priority Lien Agent or Priority Lien
Secured Parties claiming a lack of adequate protection, except that the Second
Lien Secured Parties may:

 

(i)          freely seek and obtain relief granting adequate protection in the
form of a replacement lien co-extensive in all respects with, but subordinated
(as set forth in Section 2.01) to, and with the same relative priority to the
Priority Liens and the Third Liens as existed prior to the commencement of the
Insolvency or Liquidation Proceeding, all Liens granted in the Insolvency or
Liquidation Proceeding to, or for the benefit of, the Priority Lien Secured
Parties; and

 

(ii)         freely seek and obtain any relief upon a motion for adequate
protection (or any comparable relief), without any condition or restriction
whatsoever, at any time after the Discharge of Priority Lien Obligations; and

 

the Third Lien Secured Parties may:

 

(i)          freely seek and obtain relief granting adequate protection in the
form of a replacement lien co-extensive in all respects with, but subordinated
(as set forth in Section 2.01) to, and with the same relative priority to the
Priority Liens and the Second Liens as existed prior to the commencement of the
Insolvency or Liquidation Proceeding, all Liens granted in the Insolvency or
Liquidation Proceeding to, or for the benefit of, the Priority Lien Secured
Parties and the Second Lien Secured Parties; and

 

(ii)         freely seek and obtain any relief upon a motion for adequate
protection (or any comparable relief), without any condition or restriction
whatsoever, at any time after the Discharge of Priority Lien Obligations and the
Discharge of Second Lien Obligations.

 

(g)          Each of the Second Lien Collateral Trustee, for itself and on
behalf of each of the other of the Second Lien Secured Parties and the Third
Lien Collateral Trustee, for itself and on behalf of each of the other Third
Lien Secured Parties, waives any claim it or any such other Second Lien Secured
Party or Third Lien Secured Party, as applicable, may now or hereafter have
against the Priority Lien Agent or any other Priority Lien Secured Party (or
their representatives) arising out of any election by the Priority Lien Agent or
any Priority Lien Secured Parties, in any proceeding instituted under the
Bankruptcy Code, of the application of Section 1111(b) of the Bankruptcy Code.

 

38

 

 

(h)          (x) The Second Lien Collateral Trustee, for itself and on behalf of
each other Second Lien Secured Party, agrees that in any Insolvency or
Liquidation Proceeding, neither the Second Lien Collateral Trustee nor any other
Second Lien Secured Party and (y) the Third Lien Collateral Trustee, for itself
and on behalf of each other Third Lien Secured Party, agrees that in any
Insolvency or Liquidation Proceeding, neither the Third Lien Collateral Trustee
nor any other Third Lien Secured Party, shall support or vote to accept any plan
of reorganization or disclosure statement of EXXI or any other Grantor unless
(i) such plan is accepted by the Class of Priority Lien Secured Parties in
accordance with Section 1126(c) of the Bankruptcy Code or otherwise provides for
the payment in full in cash of all Priority Lien Obligations (including all
post-petition interest approved by the bankruptcy court, fees and expenses and
cash collateralization of all letters of credit) on the effective date of such
plan of reorganization, or (ii) such plan provides on account of the Priority
Lien Secured Parties for the retention by the Priority Lien Agent, for the
benefit of the Priority Lien Secured Parties, of the Liens on the Collateral
securing the Priority Lien Obligations, and on all proceeds thereof whenever
received, and such plan also provides that any Liens retained by, or granted to,
the Second Lien Collateral Trustee and the Third Lien Collateral Trustee are
only on property securing the Priority Lien Obligations and shall have the same
relative priority with respect to the Collateral or other property,
respectively, as provided in this Agreement with respect to the Collateral.
Except as provided herein, each of the Second Lien Secured Parties and the Third
Lien Secured Parties shall remain entitled to vote their claims in any such
Insolvency or Liquidation Proceeding.

 

(i)          (x) The Second Lien Collateral Trustee, for itself and on behalf of
each other Second Lien Secured Party, agrees that neither the Second Lien
Collateral Trustee nor any other Second Lien Secured Party and (y) the Third
Lien Collateral Trustee, for itself and on behalf of each other Third Lien
Secured Party, agrees that neither the Third Lien Collateral Trustee nor any
other Third Lien Secured Party, shall seek relief, pursuant to Section 362(d) of
the Bankruptcy Code or otherwise, from the automatic stay of Section 362(a) of
the Bankruptcy Code or from any other stay in any Insolvency or Liquidation
Proceeding in respect of the Collateral without the prior written consent of the
Priority Lien Agent.

 

(j)          (x) The Second Lien Collateral Trustee, for itself and on behalf of
each other Second Lien Secured Party, agrees that neither the Second Lien
Collateral Trustee nor any other Second Lien Secured Party and (y) the Third
Lien Collateral Trustee, for itself and on behalf of each other Third Lien
Secured Party, agrees that neither the Third Lien Collateral Trustee nor any
other Third Lien Secured Party, shall oppose or seek to challenge any claim by
the Priority Lien Agent or any other Priority Lien Secured Party for allowance
or payment in any Insolvency or Liquidation Proceeding of Priority Lien
Obligations consisting of post-petition interest, fees or expenses or cash
collateralization of all letters of credit to the extent of the value of the
Priority Liens (it being understood that such value will be determined without
regard to the existence of the Second Liens or the Third Liens on the
Collateral) subject to the Priority Lien Cap. Neither Priority Lien Agent nor
any other Priority Lien Secured Party shall oppose or seek to challenge any
claim by the Second Lien Collateral Trustee, any other Second Lien Secured
Party, the Third Lien Collateral Trustee or any other Third Lien Secured Party
for allowance or payment in any Insolvency or Liquidation Proceeding of Second
Lien Obligations or Third Lien Obligations, as applicable, consisting of
post-petition interest, fees or expenses to the extent of the value of the
Second Liens or the Third Liens, as applicable, on the Collateral; provided that
if the Priority Lien Agent or any other Priority Lien Secured Party shall have
made any such claim, such claim (i) shall have been approved or (ii) will be
approved contemporaneously with the approval of any such claim by the Second
Lien Collateral Trustee or any Second Lien Secured Party or the Third Lien
Collateral Trustee or any Third Lien Secured Party, as applicable.

 

39

 

 

(k)          Without the express written consent of the Priority Lien Agent,
none of the Second Lien Collateral Trustee, any other Second Lien Secured Party,
the Third Lien Collateral Trustee or any other Third Lien Secured Party shall
(or shall join with or support any third party in opposing, objecting to or
contesting, as the case may be), in any Insolvency or Liquidation Proceeding
involving any Grantor, (i) oppose, object to or contest the determination of the
extent of any Liens held by any of Priority Lien Secured Party or the value of
any claims of any such holder under Section 506(a) of the Bankruptcy Code or
(ii) oppose, object to or contest the payment to the Priority Lien Secured Party
of interest, fees or expenses under Section 506(b) of the Bankruptcy Code
subject to the Priority Lien Cap.

 

(l)          Notwithstanding anything to the contrary contained herein, if in
any Insolvency or Liquidation Proceeding a determination is made that any Lien
encumbering any Collateral is not enforceable for any reason, then each of the
Second Lien Collateral Trustee for itself and on behalf of each other Second
Lien Secured Party and the Third Lien Collateral Trustee, for itself and on
behalf of each other Third Lien Secured Party, agrees that, any distribution or
recovery they may receive shall be segregated and held in trust and forthwith
paid over to the Priority Lien Agent for the benefit of the Priority Lien
Secured Parties in the same form as received without recourse, representation or
warranty (other than a representation of the Second Lien Collateral Trustee or
the Third Lien Collateral Trustee, as applicable, that it has not otherwise
sold, assigned, transferred or pledged any right, title or interest in and to
such distribution or recovery) but with any necessary endorsements or as a court
of competent jurisdiction may otherwise direct. Each of the Second Lien
Collateral Trustee, for itself and on behalf of each other Second Lien Secured
Party and the Third Lien Collateral Trustee, for itself and on behalf of each
other Third Lien Secured Party, hereby appoints the Priority Lien Agent, and any
officer or agent of the Priority Lien Agent, with full power of substitution,
the attorney-in-fact of each Second Lien Secured Party and Third Lien Secured
Party for the limited purpose of carrying out the provisions of this Section
4.02(1) and taking any action and executing any instrument that the Priority
Lien Agent may deem necessary or advisable to accomplish the purposes of this
Section 4.02(1), which appointment is irrevocable and coupled with an interest.

 

(m)          Each of the Second Lien Collateral Trustee, for itself and on
behalf of each other Second Lien Secured Party and the Third Lien Collateral
Trustee, for itself and on behalf of each other Third Lien Secured Party, hereby
agrees that the Priority Lien Agent shall have the exclusive right to credit bid
the Priority Lien Obligations and further that none of the Second Lien
Collateral Trustee, any other Second Lien Secured Party, the Third Lien
Collateral Trustee or any other Third Lien Secured Party shall (or shall join
with or support any third party in opposing, objecting to or contesting, as the
case may be) oppose, object to or contest such credit bid by the Priority Lien
Agent.

 

(n)          Without the consent of the Priority Lien Agent in its sole
discretion, each of the Second Lien Collateral Trustee, for itself and on behalf
of each other Second Lien Secured Party and the Third Lien Collateral Trustee,
for itself and on behalf of each other Third Lien Secured Party, agrees it will
not file an involuntary bankruptcy claim or seek the appointment of an examiner
or a trustee for EXXI or any of its subsidiaries.

 

40

 

 

(o)          Each of the Second Lien Collateral Trustee, for itself and on
behalf of each other Second Lien Secured Party and the Third Lien Collateral
Trustee, for itself and on behalf of each other Third Lien Secured Party, waives
any right to assert or enforce any claim under Section 506(c) or 552 of the
Bankruptcy Code as against any Priority Lien Secured Party or any of the
Collateral.

 

(p)          If EXXI or any of its subsidiaries shall become subject to any
Insolvency or Liquidation Proceeding and shall, as debtor(s)-in-possession, move
for approval of DIP Financing to be provided by one or more DIP Lenders under
Section 364 of the Bankruptcy Code or the use of cash collateral under Section
363 of the Bankruptcy Code, the Third Lien Collateral Trustee, for itself and on
behalf of each Third Lien Secured Party, agrees that neither it nor any other
Third Lien Secured Party will raise any objection, contest or oppose, and each
Third Lien Secured Party will waive any claim such Person may now or hereafter
have, to any such financing or to the DIP Financing Liens on the Collateral
securing the same, or to any use, sale or lease of cash collateral that
constitutes Collateral or to any grant of administrative expense priority under
Section 364 of the Bankruptcy Code, unless (i) the Second Lien Collateral
Trustee or the Second Lien Secured Parties oppose or object to such DIP
Financing or such DIP Financing Liens or such use of cash collateral or (ii) the
maximum principal amount of indebtedness permitted under such DIP Financing
exceeds the sum of (x) the amount of Second Lien Obligations refinanced with the
proceeds thereof and (y) $150,000,000. To the extent such DIP Financing Liens
are senior to, or rank pari passu with, the Second Liens, the Third Lien
Collateral Trustee will, for itself and on behalf of the other Third Lien
Secured Parties, subordinate the Third Liens on the Collateral to the Second
Liens and to such DIP Financing Liens, so long as the Third Lien Collateral
Trustee, on behalf of the Third Lien Secured Parties, retains Liens on all the
Collateral, including proceeds thereof arising after the commencement of any
Insolvency or Liquidation Proceeding, with the same priority relative to the
Priority Liens and the Second Liens as existed prior to the commencement of the
case under the Bankruptcy Code.

 

(q)          Without the consent of the Second Lien Collateral Trustee in its
sole discretion, the Third Lien Collateral Trustee, for itself and on behalf of
each Third Lien Secured Party, agrees not to propose, support or enter into any
DIP Financing.

 

(r)          The Third Lien Collateral Trustee, for itself and on behalf of each
Third Lien Secured Party, agrees that it will not object to, oppose or contest
(or join with or support any third party objecting to, opposing or contesting) a
sale or other Disposition, a motion to sell or Dispose or the bidding procedure
for such sale or Disposition of any Collateral (or any portion thereof) under
Section 363 of the Bankruptcy Code or any other provision of the Bankruptcy Code
if the Second Lien Secured Parties shall have consented to such sale or
Disposition, such motion to sell or Dispose or such bidding procedure for such
sale or Disposition of such Collateral and all Second Liens and Third Liens will
attach to the proceeds of the sale in the same respective priorities as set
forth in this Agreement.

 

41

 

 

(s)          The Third Lien Collateral Trustee, for itself and on behalf of each
other Third Lien Secured Party, waives any claim that may be had against the
Second Lien Collateral Trustee or any other Second Lien Secured Party arising
out of any DIP Financing Liens (granted in a manner that is consistent with this
Agreement) or administrative expense priority under Section 364 of the
Bankruptcy Code.

 

(t)          The Third Lien Collateral Trustee, for itself and on behalf of each
other Third Lien Secured Party, agrees that neither the Third Lien Collateral
Trustee nor any other Third Lien Secured Party will file or prosecute in any
Insolvency or Liquidation Proceeding any motion for adequate protection (or any
comparable request for relief) based upon their interest in the Collateral, nor
object to, oppose or contest (or join with or support any third party objecting
to, opposing or contesting) (i) any request by the Second Lien Collateral
Trustee or any other Second Lien Secured Party for adequate protection or (ii)
any objection by the Second Lien Collateral Trustee or any other Second Lien
Secured Party to any motion, relief, action or proceeding based on the Second
Lien Collateral Trustee or Second Lien Secured Parties claiming a lack of
adequate protection, except that the Third Lien Secured Parties may:

 

(i)          freely seek and obtain relief granting a replacement lien
co-extensive in all respects with, but subordinated (as set forth in Section
2.01) to, with the same relative priority to the Second Liens as existed prior
to the commencement of the Insolvency or Liquidation Proceeding, all Liens
granted in the Insolvency or Liquidation Proceeding to, or for the benefit of,
the Second Lien Secured Parties; and

 

(ii)         freely seek and obtain any relief upon a motion for adequate
protection (or any comparable relief), without any condition or restriction
whatsoever, at any time after the Discharge of Second Lien Obligations.

 

(u)          The Third Lien Collateral Trustee, for itself and on behalf of each
of the other of the Third Lien Secured Parties, waives any claim the Third Lien
Collateral Trustee or any such other Third Lien Secured Party may now or
hereafter have against the Second Lien Collateral Trustee or any other Second
Lien Secured Party (or their representatives) arising out of any election by the
Second Lien Collateral Trustee or any Second Lien Secured Parties, in any
proceeding instituted under the Bankruptcy Code, of the application of Section
1111(b) of the Bankruptcy Code.

 

(v)         The Third Lien Collateral Trustee, for itself and on behalf of each
other Third Lien Secured Party, agrees that in any Insolvency or Liquidation
Proceeding, neither the Third Lien Collateral Trustee nor any other Third Lien
Secured Party shall support or vote for any plan of reorganization or disclosure
statement of EXXI or any other Grantor unless (i) such plan is accepted by the
Class of Second Lien Secured Parties in accordance with Section 1126(c) of the
Bankruptcy Code or otherwise provides for the payment in full in cash of all
Second Lien Obligations (including all post-petition interest, fees and
expenses) on the effective date of such plan of reorganization, or (ii) such
plan provides on account of the Second Lien Secured Parties for the retention by
the Second Lien Collateral Trustee, for the benefit of the Second Lien Secured
Parties, of the Liens on the Collateral securing the Second Lien Obligations,
and on all proceeds thereof whenever received, and such plan also provides that
any Liens retained by, or granted to, the Third Lien Collateral Trustee are only
on property securing the Second Lien Obligations and shall have the same
relative priority with respect to the Collateral or other property,
respectively, as provided in this Agreement with respect to the Collateral.
Except as provided herein, the Third Lien Secured Parties shall remain entitled
to vote their claims in any such Insolvency or Liquidation Proceeding.

 

42

 

 

(w)          The Third Lien Collateral Trustee, for itself and on behalf of each
other Third Lien Secured Party, hereby agrees that until the Discharge of Second
Lien Obligations has occurred, neither Third Lien Collateral Trustee nor any
Third Lien Secured Party shall seek relief, pursuant to Section 362(d) of the
Bankruptcy Code or otherwise, from the automatic stay of Section 362(a) of the
Bankruptcy Code or from any other stay in any Insolvency or Liquidation
Proceeding in respect of the Collateral, without the prior written consent of
the Second Lien Collateral Trustee.

 

(x)          The Third Lien Collateral Trustee, for itself and on behalf of each
other Third Lien Secured Party, agrees that neither Third Lien Collateral
Trustee nor any other Third Lien Secured Party shall oppose or seek to challenge
any claim by the Second Lien Collateral Trustee or any other Second Lien Secured
Party for allowance or payment in any Insolvency or Liquidation Proceeding of
Second Lien Obligations consisting of post-petition interest, fees or expenses
to the extent of the value of the Second Liens (it being understood that such
value will be determined without regard to the existence of the Third Liens on
the Collateral). Neither Second Lien Collateral Trustee nor any other Second
Lien Secured Party shall oppose or seek to challenge any claim by the Third Lien
Collateral Trustee or any other Third Lien Secured Party for allowance or
payment in any Insolvency or Liquidation Proceeding of Third Lien Obligations
consisting of post-petition interest, fees or expenses to the extent of the
value of the Third Liens on the Collateral; provided that if the Second Lien
Collateral Trustee or any other Second Lien Secured Party shall have made any
such claim, such claim (i) shall have been approved or (ii) will be approved
contemporaneously with the approval of any such claim by the Third Lien
Collateral Trustee or any Third Lien Secured Party.

 

(y)          Without the express written consent of the Second Lien Collateral
Trustee, neither Third Lien Collateral Trustee nor any other Third Lien Secured
Party shall (or shall join with or support any third party in opposing,
objecting to or contesting, as the case may be), in any Insolvency or
Liquidation Proceeding involving any Grantor, (i) oppose, object to or contest
the determination of the extent of any Liens held by any of Second Lien Secured
Party or the value of any claims of any such holder under Section 506(a) of the
Bankruptcy Code or (ii) oppose, object to or contest the payment to the Second
Lien Secured Party of interest, fees or expenses under Section 506(b) of the
Bankruptcy Code.

 

(z)          Notwithstanding anything to the contrary contained herein, if in
any Insolvency or Liquidation Proceeding a determination is made that any Lien
encumbering any Collateral is not enforceable for any reason, then the Third
Lien Collateral Trustee for itself and on behalf of each other Third Lien
Secured Party, agrees that, any distribution or recovery they may receive shall
be segregated and held in trust and forthwith paid over to the Second Lien
Collateral Trustee for the benefit of the Second Lien Secured Parties in the
same form as received without recourse, representation or warranty (other than a
representation of the Third Lien Collateral Trustee that it has not otherwise
sold, assigned, transferred or pledged any right, title or interest in and to
such distribution or recovery) but with any necessary endorsements or as a court
of competent jurisdiction may otherwise direct. The Third Lien Collateral
Trustee, for itself and on behalf of each other Third Lien Secured Party, hereby
appoints the Second Lien Collateral Trustee, and any officer or agent of the
Second Lien Collateral Trustee, with full power of substitution, the
attorney-in-fact of each Third Lien Secured Party for the limited purpose of
carrying out the provisions of this Section 4.02(z) and taking any action and
executing any instrument that the Second Lien Collateral Trustee may deem
necessary or advisable to accomplish the purposes of this Section 4.02(z), which
appointment is irrevocable and coupled with an interest.

 

43

 

 

(aa)         The Third Lien Collateral Trustee, for itself and on behalf of each
other Third Lien Secured Party, hereby agrees that the Second Lien Collateral
Trustee shall have the exclusive right to credit bid the Second Lien Obligations
and further that neither the Third Lien Collateral Trustee nor any other Third
Lien Secured Party shall (or shall join with or support any third party in
opposing, objecting to or contesting, as the case may be) oppose, object to or
contest such credit bid by the Second Lien Collateral Trustee.

 

(bb)         Without the consent of the Second Lien Collateral Trustee in its
sole discretion, the Third Lien Trustee, for itself and on behalf of each other
Third Lien Secured Party, agrees it will not file an involuntary bankruptcy
claim or seek the appointment of an examiner or a trustee for EXXI or any of its
subsidiaries.

 

(cc)         The Third Lien Collateral Trustee, for itself and on behalf of each
other Third Lien Secured Party, waives any right to assert or enforce any claim
under Section 506(c) or 552 of the Bankruptcy Code as against any Second Lien
Secured Party or any of the Collateral.

 

SECTION 4.03.         Reinstatement. If any Priority Lien Secured Party is
required in any Insolvency or Liquidation Proceeding or otherwise to turn over
or otherwise pay to the estate of any Grantor any amount (a “Recovery”) for any
reason whatsoever, then the Priority Lien Obligations shall be reinstated to the
extent of such Recovery and the Priority Lien Secured Parties shall be entitled
to a reinstatement of Priority Lien Obligations with respect to all such
recovered amounts. Each of the Second Lien Collateral Trustee, for itself and on
behalf of each other Second Lien Secured Party, and the Third Lien Collateral
Trustee, for itself and on behalf of each other Third Lien Secured Party, agrees
that if, at any time, it receives notice of any Recovery, the Second Lien
Collateral Trustee, any other Second Lien Secured Party, the Third Lien
Collateral Trustee or any other Third Lien Secured Party, as applicable, shall
promptly pay over to the Priority Lien Agent any payment received by it and then
in its possession or under its control in respect of any Collateral subject to
any Priority Lien securing such Priority Lien Obligations and shall promptly
turn any Collateral subject to any such Priority Lien then held by it over to
the Priority Lien Agent, and the provisions set forth in this Agreement shall be
reinstated as if such payment had not been made. If this Agreement shall have
been terminated prior to any such Recovery, this Agreement shall be reinstated
in full force and effect, and such prior termination shall not diminish,
release, discharge, impair or otherwise affect the obligations of the parties
hereto from such date of reinstatement. Any amounts received by the Second Lien
Collateral Trustee, any other Second Lien Secured Party, the Third Lien
Collateral Trustee or any other Third Lien Secured Party and then in its
possession or under its control on account of the Second Lien Obligations or
Third Lien Obligations, as applicable, after the termination of this Agreement
shall, in the event of a reinstatement of this Agreement pursuant to this
Section 4.03, be held in trust for and paid over to the Priority Lien Agent for
the benefit of the Priority Lien Secured Parties for application to the
reinstated Priority Lien Obligations until the discharge thereof. This Section
4.03 shall survive termination of this Agreement.

 

44

 

 

SECTION 4.04.         Refinancings; Additional Second Lien Debt; Initial Third
Lien Indebtedness; Additional Third Lien Debt.

 

(a)          The Priority Lien Obligations, the Second Lien Obligations and the
Third Lien Obligations may be Replaced, by any Priority Substitute Credit
Facility, Second Lien Substitute Facility or Third Lien Substitute Facility, as
the case may be, in each case, without notice to, or the consent of any Secured
Party, all without affecting the Lien priorities provided for herein or the
other provisions hereof; provided, that (i) the Priority Lien Agent, the Second
Lien Collateral Trustee and the Third Lien Collateral Trustee shall receive on
or prior to incurrence of a Priority Substitute Credit Facility, Second Lien
Substitute Facility or Third Lien Substitute Credit Facility (y) an Officers’
Certificate from EXXI stating that (A) the incurrence thereof is permitted by
each applicable Secured Debt Document to be incurred and (B) the requirements of
Section 4.06 have been satisfied, and (z) a Priority Confirmation Joinder from
the holders or lenders of any indebtedness that Replaces the Priority Lien
Obligations, the Second Lien Obligations or the Third Lien Obligations (or an
authorized agent, trustee or other representative on their behalf), (ii) the
aggregate outstanding principal amount of the Priority Lien Obligations, after
giving effect to such Priority Substitute Credit Facility, shall not exceed the
Priority Lien Cap and (iii) on or before the date of such incurrence, such
Priority Substitute Credit Facility, Second Lien Substitute Facility or Third
Lien Substitute Facility is designated by EXXI, in an Officers’ Certificate
delivered to the Priority Lien Agent, the Second Lien Collateral Trustee and the
Third Lien Collateral Trustee, as “Priority Lien Debt”, “Second Lien Debt” or
“Third Lien Debt”, as applicable, for the purposes of the Secured Debt Documents
and this Agreement; provided that no Series of Secured Debt may be designated as
more than one of Priority Lien Debt, Second Lien Debt or Third Lien Debt.

 

(b)          EXXI will be permitted to designate as an additional holder of
Second Lien Obligations or Third Lien Obligations hereunder each Person who is,
or who becomes, the registered holder of Second Lien Debt or Third Lien Debt, as
applicable, incurred by EXXI after the date of this Agreement in accordance with
the terms of all applicable Secured Debt Documents. EXXI may effect such
designation by delivering to the Priority Lien Agent, the Second Lien Collateral
Trustee and the Third Lien Collateral Trustee, each of the following:

 

(i)          an Officers’ Certificate stating that EXXI intends to incur (A)
Additional Second Lien Obligations which will be Second Lien Debt, (B) Initial
Third Lien Obligations which will be Third Lien Debt or (C) or Additional Third
Lien Obligations which will be Third Lien Debt, which in each case, will be
permitted by each applicable Secured Debt Document to be incurred and secured by
a Second Lien or Third Lien, as applicable, equally and ratably with all
previously existing and future Second Lien Debt or Third Lien Debt, as
applicable;

 

45

 

 

(ii)         an authorized agent, trustee or other representative on behalf of
the holders or lenders of any Additional Second Lien Obligations, Initial Third
Lien Obligations or Additional Third Lien Obligations, as applicable, must be
designated as an additional holder of Secured Obligations hereunder and must,
prior to such designation, sign and deliver on behalf of the holders or lenders
of such Additional Second Lien Obligations, Initial Third Lien Obligations or
Additional Third Lien Obligations, as applicable, a Priority Confirmation
Joinder, and, to the extent necessary or appropriate to facilitate such
transaction, a new intercreditor agreement substantially similar to this
Agreement, as in effect on the date hereof; and

 

(iii)        evidence that EXXI has duly authorized, executed (if applicable)
and recorded (or caused to be recorded) in each appropriate governmental office
all relevant filings and recordations deemed necessary by EXXI and the holder of
such Additional Second Lien Obligations, Initial Third Lien Obligations or
Additional Third Lien Obligations, as applicable, or its Secured Debt
Representative, to ensure that the Additional Second Lien Obligations, Initial
Third Lien Obligations or Additional Third Lien Obligations are secured by the
Collateral in accordance with the Second Lien Security Documents or the Third
Lien Security Documents, as applicable (provided that such filings and
recordings may be authorized, executed and recorded following any incurrence on
a post-closing basis if permitted by the Second Lien Representative or Third
Lien Representative for such Additional Second Lien Obligations or Additional
Third Lien Obligations, as applicable).

 

For the avoidance of doubt, the deliveries set forth in clauses (i) through
(iii) of Section 4.04(b) shall not be required (and shall be deemed satisfied)
in connection with an issuance of Additional Notes constituting Second Lien
Indenture Notes.

 

(c)          EXXI will be permitted to enter into an Initial Third Lien Debt
Facility to the extent such Initial Third Lien Debt Facility is permitted by the
Priority Credit Agreement, the other Priority Lien Documents, the Second Lien
Indenture and the other Second Lien Documents. Any Third Lien Debt incurred
pursuant to such Initial Third Lien Debt Facility may be secured by a Third Lien
under and pursuant to the Initial Third Lien Security Documents provided the
Third Lien Collateral Trustee, acting for itself and on behalf of the Initial
Third Lien Secured Parties, becomes a party to this Agreement by satisfying the
conditions set forth in clauses (i) and (ii) of the immediately succeeding
paragraph.

 

In order for the Third Lien Collateral Trustee to become a party to this
Agreement,

 

(i)          the Priority Lien Agent, the Second Lien Collateral Trustee and the
Third Lien Collateral Trustee shall have executed and delivered a Priority
Confirmation Joinder pursuant to which (a) such Third Lien Collateral Trustee
becomes a Secured Debt Representative hereunder and (b) the Third Lien Debt and
the related Initial Third Lien Secured Parties become subject hereto and bound
hereby;

 

(ii)         EXXI shall have delivered to the Priority Lien Agent and the Second
Lien Collateral Trustee (a) true and complete copies of each Initial Third Lien
Document and (b) an Officer’s Certificate certifying such copies as being true
and correct and identifying the obligations to be designated as Initial Third
Lien Obligations and the initial aggregate principal amount thereof;

 

46

 

 

(iii)        without limiting Section 4.06, the Initial Third Lien Documents
relating to such Third Lien Debt shall provide, in a manner satisfactory to the
Priority Lien Agent, that each Initial Third Lien Secured Party shall be subject
to and bound by the provisions of this Agreement in its capacity as a holder of
such Third Lien Debt.

 

Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow any Borrower or any other Grantor to incur additional indebtedness unless
otherwise permitted by the terms of each applicable Secured Debt Document.

 

Each of the then-exiting Priority Lien Agent, the Second Lien Collateral Trustee
and the Third Lien Collateral Trustee shall be authorized to execute and deliver
such documents and agreements (including amendments or supplements to this
Agreement) as such holders, lenders, agent, trustee or other representative may
reasonably request to give effect to any such Replacement or any incurrence of
Additional Notes, Additional Second Lien Obligations, Initial Third Lien
Obligations or Additional Third Lien Obligations, it being understood that the
Priority Lien Agent, the Second Lien Collateral Trustee and the Third Lien
Collateral Trustee or (if permitted by the terms of the applicable Secured Debt
Documents) the Grantors, without the consent of any other Secured Party or (in
the case of the Grantors) one or more Secured Debt Representatives, may amend,
supplement, modify or restate this Agreement to the extent necessary or
appropriate to facilitate such amendments or supplements to effect such
Replacement or incurrence all at the expense of the Grantors. Upon the
consummation of such Replacement or incurrence and the execution and delivery of
the documents and agreements contemplated in the preceding sentence, the holders
or lenders of such indebtedness and any authorized agent, trustee or other
representative thereof shall be entitled to the benefits of this Agreement.

 

SECTION 4.05.         Amendments to Second Lien Documents and Third Lien
Documents. Prior to the Discharge of Priority Lien Obligations, without the
prior written consent of the Priority Lien Agent, no Second Lien Document or
Third Lien Document may be amended, supplemented, restated or otherwise modified
and/or refinanced or entered into to the extent such amendment, supplement,
restatement or modification and/or refinancing, or the terms of any new Second
Lien Document or Third Lien Document, as applicable, would (i) adversely affect
payment or priority rights of the Priority Lien Secured Parties including but
not limited to changing the interest rates, fees, tenor, or excess cash flow
formula, if any, advancing any date upon which a scheduled payment of principal
or interest is due, or otherwise decreasing the weighted average life to
maturity, changing a prepayment, redemption or defeasance provision so as to
require a new payment or accelerate an existing payment obligation or changing a
term that would result in a default under the Priority Credit Agreement, (ii)
amend, supplement or otherwise modify the term “default” or “event of default”
(or words of similar import) contained in any Second Lien Document or Third Lien
Document, (iii) except as otherwise provided for in this Agreement, add any
Liens securing the Collateral granted under the Second Lien Security Documents
or the Third Lien Security Documents, (iv) confer any additional rights on the
Second Lien Collateral Trustee, any other Second Lien Secured Party, the Third
Lien Collateral Trustee or any other Third Lien Secured Party in a manner
adverse to the Priority Lien Secured Parties, (v) modify any financial covenant,
negative covenant, default or event of default to make it more restrictive than
the Priority Credit Agreement or (vi) contravene the provisions of this
Agreement or the Priority Lien Documents.

 

47

 

 

SECTION 4.06.         Legends. The Priority Lien Agent acknowledges with respect
to the Priority Credit Agreement and the Priority Lien Security Documents, the
Second Lien Collateral Trustee acknowledges with respect to (a) the Second Lien
Indenture and the Indenture Second Lien Security Documents, and (b) the
Additional Second Lien Debt Facility and the Additional Second Lien Security
Documents, if any, and the Third Lien Collateral Trustee acknowledges with
respect to (a) the Initial Third Lien Debt Facility and the Initial Third Lien
Security Documents, if any, and (b) the Additional Third Lien Debt Facility and
the Additional Third Lien Security Documents, if any, that the Second Lien
Indenture, the Initial Third Lien Debt Facility (if any), the Additional Second
Lien Debt Facility (if any), the Additional Third Lien Debt Facility (if any),
the Second Lien Documents (other than control agreements to which both the
Priority Lien Agent and the Second Lien Collateral Trustee are parties), the
Third Lien Documents (other than control agreements to which the Priority Lien
Agent or the Second Lien Collateral Trustee, as applicable, and the Third Lien
Collateral Trustee are parties) and each associated Security Document (other
than control agreements to which both the Priority Lien Agent and the Second
Lien Collateral Trustee are parties or, in the case of Third Lien Security
Documents, other than control agreements to which the Priority Lien Agent or the
Second Lien Collateral Trustee, as applicable, and the Third Lien Collateral
Trustee are parties) granting any security interest in the Collateral will
contain the appropriate legend set forth on Annex I.

 

SECTION 4.07.         Second Lien Secured Parties and Third Lien Secured Parties
Rights as Unsecured Creditors; Judgment Lien Creditor. Both before and during an
Insolvency or Liquidation Proceeding, any of the Second Lien Secured Parties and
the Third Lien Secured Parties may take any actions and exercise any and all
rights that would be available to a holder of unsecured claims; provided,
however, that the Second Lien Secured Parties and the Third Lien Secured Parties
may not take any of the actions prohibited by Section 3.05(a) or Section 4.02 or
any other provisions in this Agreement; provided, further, that in the event
that any of the Second Lien Secured Parties or Third Lien Secured Parties
becomes a judgment lien creditor in respect of any Collateral as a result of its
enforcement of its rights as an unsecured creditor with respect to the Second
Lien Obligations or the Third Lien Obligations, as applicable, such judgment
lien shall be subject to the terms of this Agreement for all purposes (including
in relation to the Priority Lien Obligations and the Second Lien Obligations, as
applicable) as the Second Liens and Third Liens, as applicable, are subject to
this Agreement.

 

SECTION 4.08.         Postponement of Subrogation. (a)          Each of the
Second Lien Collateral Trustee, for itself and on behalf of each other Second
Lien Secured Party, and the Third Lien Collateral Trustee, for itself and on
behalf of each other Third Lien Secured Party, hereby agrees that no payment or
distribution to any Priority Lien Secured Party pursuant to the provisions of
this Agreement shall entitle any Second Lien Secured Party or Third Lien Secured
Party to exercise any rights of subrogation in respect thereof until, in the
case of the Second Lien Secured Parties, the Discharge of Priority Lien
Obligations, and in the case of the Third Lien Secured Parties, the Discharge of
Second Lien Obligations shall have occurred. Following the Discharge of Priority
Lien Obligations, but subject to the reinstatement as provided in Section 4.03,
each Priority Lien Secured Party will execute such documents, agreements, and
instruments as any Second Lien Secured Party may reasonably request to evidence
the transfer by subrogation to any such Person of an interest in the Priority
Lien Obligations resulting from payments or distributions to such Priority Lien
Secured Party by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by
such Priority Lien Secured Party are paid by such Person upon request for
payment thereof.

 

48

 

 

(b)          Following the Discharge of Priority Lien Obligations but prior to
the Discharge of Second Lien Obligations, the Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, agrees that no
payment or distribution to any Second Lien Secured Party pursuant to the
provisions of this Agreement shall entitle any Third Lien Secured Party to
exercise any rights of subrogation in respect thereof. Following the Discharge
of Second Lien Obligations, but subject to the reinstatement as provided in
Section 4.03, each Second Lien Secured Party will execute such documents,
agreements, and instruments as any Third Lien Secured Party may reasonably
request to evidence the transfer by subrogation to any such Person of an
interest in the Second Lien Obligations resulting from payments or distributions
to such Second Lien Secured Party by such Person, so long as all costs and
expenses (including all reasonable legal fees and disbursements) incurred in
connection therewith by such Second Lien Secured Party are paid by such Person
upon request for payment thereof.

 

SECTION 4.09.         Acknowledgment by the Secured Debt Representatives. Each
of the Priority Lien Agent, for itself and on behalf of the other Priority Lien
Secured Parties, the Second Lien Collateral Trustee, for itself and on behalf of
the other Second Lien Secured Parties, and the Third Lien Collateral Trustee,
for itself and on behalf of the other Third Lien Secured Parties, hereby
acknowledges that this Agreement is a material inducement to enter into a
business relationship, that each has relied on this Agreement to enter into the
Priority Credit Agreement, the Second Lien Indenture and the Third Lien
Indenture, as applicable, and all documentation related thereto, and that each
will continue to rely on this Agreement in their related future dealings.

 

49

 

 

Article V
Gratuitous Bailment for Perfection of Certain Security Interests

 

SECTION 5.01.         General. (a) Prior to the Discharge of Priority Lien
Obligations, the Priority Lien Agent agrees that if it shall at any time hold a
Priority Lien on any Collateral that can be perfected by the possession or
control of such Collateral or of any Account in which such Collateral is held,
and if such Collateral or any such Account is in fact in the possession or under
the control of the Priority Lien Agent, the Priority Lien Agent will serve as
gratuitous bailee for (i) the Second Lien Collateral Trustee for the sole
purpose of perfecting the Second Lien of the Second Lien Collateral Trustee on
such Collateral and (ii) the Third Lien Collateral Trustee for the sole purpose
of perfecting the Third Lien of the Third Lien Collateral Trustee on such
Collateral. It is agreed that the obligations of the Priority Lien Agent and the
rights of the Second Lien Collateral Trustee, the other Second Lien Secured
Parties, the Third Lien Collateral Trustee and the other Third Lien Secured
Parties in connection with any such bailment arrangement will be in all respects
subject to the provisions of Article II. Notwithstanding anything to the
contrary herein, the Priority Lien Agent will be deemed to make no
representation as to the adequacy of the steps taken by it to perfect the Second
Lien or Third Lien on any such Collateral and shall have no responsibility,
duty, obligation or liability to the Second Lien Collateral Trustee, any other
Second Lien Secured Party, the Third Lien Collateral Trustee or any other Third
Lien Secured Party or any other Person for such perfection or failure to
perfect, it being understood that the sole purpose of this Article is to enable
the Second Lien Secured Parties to obtain a perfected Second Lien and the Third
Lien Secured Parties to obtain a perfected Third Lien in such Collateral to the
extent, if any, that such perfection results from the possession or control of
such Collateral or any such Account by the Priority Lien Agent. The Priority
Lien Agent acting pursuant to this Section 5.01 shall not have by reason of the
Priority Lien Security Documents, the Second Lien Security Documents, the Third
Lien Security Documents, this Agreement or any other document or theory, a
fiduciary relationship in respect of any Priority Lien Secured Party, the Second
Lien Collateral Trustee, any Second Lien Secured Party, the Third Lien
Collateral Trustee or any Third Lien Secured Party. Subject to Section 4.03,
from and after the Discharge of Priority Lien Obligations, the Priority Lien
Agent shall take all such actions in its power as shall reasonably be requested
by the Second Lien Collateral Trustee (at the sole cost and expense of the
Grantors) to transfer possession or control of such Collateral or any such
Account (in each case to the extent the Second Lien Collateral Trustee has a
Lien on such Collateral or Account after giving effect to any prior or
concurrent releases of Liens) to the Second Lien Collateral Trustee for the
benefit of all Second Lien Secured Parties.

 

(b)          Following the Discharge of Priority Lien Obligations but prior to
the Discharge of Second Lien Obligations, the Second Lien Collateral Trustee
agrees that if it shall at any time hold a Second Lien on any Collateral that
can be perfected by the possession or control of such Collateral or of any
Account in which such Collateral is held, and if such Collateral or any such
Account is in fact in the possession or under the control of the Second Lien
Collateral Trustee, the Second Lien Collateral Trustee will serve as gratuitous
bailee for the Third Lien Collateral Trustee for the sole purpose of perfecting
the Third Lien of the Third Lien Collateral Trustee on such Collateral. It is
agreed that the obligations of the Second Lien Collateral Trustee and the rights
of the Third Lien Collateral Trustee and the other Third Lien Secured Parties in
connection with any such bailment arrangement will be in all respects subject to
the provisions of Article II. Notwithstanding anything to the contrary herein,
the Second Lien Collateral Trustee will be deemed to make no representation as
to the adequacy of the steps taken by it to perfect the Third Lien on any such
Collateral and shall have no responsibility, duty, obligation or liability to
the Third Lien Collateral Trustee or any other Third Lien Secured Party or any
other Person for such perfection or failure to perfect, it being understood that
the sole purpose of this Article is to enable the Third Lien Secured Parties to
obtain a perfected Third Lien in such Collateral to the extent, if any, that
such perfection results from the possession or control of such Collateral or any
such Account by the Second Lien Collateral Trustee. The Second Lien Collateral
Trustee acting pursuant to this Section 5.01 shall not have by reason of the
Second Lien Security Documents, the Third Lien Security Documents, this
Agreement or any other document or theory, a fiduciary relationship in respect
of any Second Lien Secured Party, the Third Lien Collateral Trustee or any Third
Lien Secured Party. Subject to Section 4.03, from and after the Discharge of
Second Lien Obligations, the Second Lien Collateral Trustee shall take all such
actions in its power as shall reasonably be requested by the Third Lien
Collateral Trustee (at the sole cost and expense of the Grantors) to transfer
possession or control of such Collateral or any such Account (in each case to
the extent the Third Lien Collateral Trustee has a Lien on such Collateral or
Account after giving effect to any prior or concurrent releases of Liens) to the
Third Lien Collateral Trustee for the benefit of all Third Lien Secured Parties.

 

50

 

 

SECTION 5.02.         Deposit Accounts. (a) Prior to the Discharge of Priority
Lien Obligations, to the extent that any Account is under the control of the
Priority Lien Agent at any time, the Priority Lien Agent will act as gratuitous
bailee for (i) the Second Lien Collateral Trustee for the purpose of perfecting
the Liens of the Second Lien Secured Parties and (ii) the Third Lien Collateral
Trustee for the purpose of perfecting the Liens of the Third Lien Secured
Parties in such Accounts and the cash and other assets therein as provided in
Section 3.01 (but will have no duty, responsibility or obligation to the Second
Lien Secured Parties or the Third Lien Secured Parties (including, without
limitation, any duty, responsibility or obligation as to the maintenance of such
control, the effect of such arrangement or the establishment of such perfection)
except as set forth in the last sentence of this Section 5.02(a)). Unless the
Second Liens on such Collateral shall have been or concurrently are released,
after the occurrence of Discharge of Priority Lien Obligations, the Priority
Lien Agent shall, at the request of the Second Lien Collateral Trustee,
cooperate with the Grantors and the Second Lien Collateral Trustee (at the
expense of the Grantors) in permitting control of any other Accounts to be
transferred to the Second Lien Collateral Trustee (or for other arrangements
with respect to each such Accounts satisfactory to the Second Lien Collateral
Trustee to be made).

 

(b)          Following the Discharge of Priority Lien Obligations but prior to
the Discharge of Second Lien Obligations, to the extent that any Account is
under the control of the Second Lien Collateral Trustee at any time, the Second
Lien Collateral Trustee will act as gratuitous bailee for the Third Lien
Collateral Trustee for the purpose of perfecting the Liens of the Third Lien
Secured Parties in such Accounts and the cash and other assets therein as
provided in Section 3.01 (but will have no duty, responsibility or obligation to
the Third Lien Secured Parties (including, without limitation, any duty,
responsibility or obligation as to the maintenance of such control, the effect
of such arrangement or the establishment of such perfection) except as set forth
in the last sentence of this Section 5.02(b)). Unless the Third Liens on such
Collateral shall have been or concurrently are released, after the occurrence of
Discharge of Second Lien Obligations, the Second Lien Collateral Trustee shall,
at the request of the Third Lien Collateral Trustee, cooperate with the Grantors
and the Third Lien Collateral Trustee (at the expense of the Grantors) in
permitting control of any other Accounts to be transferred to the Third Lien
Collateral Trustee (or for other arrangements with respect to each such Accounts
satisfactory to the Third Lien Collateral Trustee to be made).

 

Article VI
Application of Proceeds; Determination of Amounts

 

SECTION 6.01.         Application of Proceeds. (a) Prior to the Discharge of
Priority Obligations, and regardless of whether an Insolvency or Liquidation
Proceeding has been commenced, Collateral or Proceeds received in connection
with the enforcement or exercise of any rights or remedies with respect to any
portion of the Collateral will be applied:

 

(i)         first, to the payment in full in cash of all Priority Lien
Obligations that are not Excess Priority Lien Obligations,

 

51

 

 

(ii)         second, to the payment in full in cash of all Second Lien
Obligations,

 

(iii)        third, to the payment in full in cash of all Third Lien
Obligations,

 

(iv)        fourth, to the payment in full in cash of all Excess Priority Lien
Obligations, and

 

(v)         fifth, to the Borrowers or as otherwise required by applicable law.

 

(b)          Following the Discharge of Priority Obligations but prior to the
Discharge of Second Lien Obligations, and regardless of whether an Insolvency or
Liquidation Proceeding has been commenced, Collateral or Proceeds received in
connection with the enforcement or exercise of any rights or remedies with
respect to any portion of the Collateral will be applied:

 

(i)          first, to the payment in full of all Second Lien Obligations,

 

(ii)         second, to the payment in full of all Third Lien Obligations, and

 

(iii)        third, to the Borrowers or as otherwise required by applicable law.

 

SECTION 6.02.         Determination of Amounts. Whenever a Secured Debt
Representative shall be required, in connection with the exercise of its rights
or the performance of its obligations hereunder, to determine the existence or
amount of any Priority Lien Obligations (or the existence of any commitment to
extend credit that would constitute Priority Lien Obligations), Second Lien
Obligations or Third Lien Obligations, or the existence of any Lien securing any
such obligations, or the Collateral subject to any such Lien, it may request
that such information be furnished to it in writing by the other Secured Debt
Representatives and shall be entitled to make such determination on the basis of
the information so furnished; provided, however, that if a Secured Debt
Representative shall fail or refuse reasonably promptly to provide the requested
information, the requesting Secured Debt Representative shall be entitled to
make any such determination by such method as it may, in the exercise of its
good faith judgment, determine, including by reliance upon a certificate of the
Borrowers. Each Secured Debt Representative may rely conclusively, and shall be
fully protected in so relying, on any determination made by it in accordance
with the provisions of the preceding sentence (or as otherwise directed by a
court of competent jurisdiction) and shall have no liability to the Borrowers or
any of their subsidiaries, any Secured Party or any other Person as a result of
such determination.

 

Article VII
No Reliance; No Liability; Obligations Absolute; Consent of Grantors; Etc.

 

SECTION 7.01.         No Reliance; Information. The Priority Lien Secured
Parties, the Second Lien Secured Parties and the Third Lien Secured Parties
shall have no duty to disclose to any Third Lien Secured Party, Second Lien
Secured Party or to any Priority Lien Secured Party, as the case may be, any
information relating to EXXI, any other Borrower or any of the other Grantors,
or any other circumstance bearing upon the risk of non-payment of any of the
Priority Lien Obligations, the Second Lien Obligations or the Third Lien
Obligations, as the case may be, that is known or becomes known to any of them
or any of their Affiliates. In the event any Priority Lien Secured Party, any
Second Lien Secured Party or any Third Lien Secured Party, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to, any Third Lien Secured Party, any Second Lien Secured Party or
any Priority Lien Secured Party, as the case may be, it shall be under no
obligation (i) to make, and shall not make or be deemed to have made, any
express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of the information so provided,
(ii) to provide any additional information or to provide any such information on
any subsequent occasion or (iii) to undertake any investigation.

 

52

 

 

SECTION 7.02.         No Warranties or Liability. (a) The Priority Lien Agent,
for itself and on behalf of the other Priority Lien Secured Parties,
acknowledges and agrees that, except for the representations and warranties set
forth in Article VIII, (i) neither the Second Lien Collateral Trustee nor any
other Second Lien Secured Party has made any express or implied representation
or warranty, including with respect to the execution, validity, legality,
completeness, collectability or enforceability of any of the Second Lien
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon and (ii) neither the Third Lien Collateral Trustee nor any other
Third Lien Secured Party has made any express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectability or enforceability of any of the Third Lien
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon. The Second Lien Collateral Trustee, for itself and on behalf of
the other Second Lien Secured Parties, acknowledges and agrees that, except for
the representations and warranties set forth in Article VIII, (i) neither the
Priority Lien Agent nor any other Priority Lien Secured Party has made any
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any of the Priority Lien Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon and (ii) neither the Third Lien
Collateral Trustee nor any other Third Lien Secured Party has made any express
or implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
Third Lien Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon. The Third Lien Collateral Trustee, for itself and
on behalf of the other Third Lien Secured Parties, acknowledges and agrees that,
except for the representations and warranties set forth in Article VIII, (i)
neither the Priority Lien Agent nor any other Priority Lien Secured Party has
made any express or implied representation or warranty, including with respect
to the execution, validity, legality, completeness, collectability or
enforceability of any of the Priority Lien Documents, the ownership of any
Collateral or the perfection or priority of any Liens thereon and (ii) neither
the Second Lien Collateral Trustee nor any other Second Lien Secured Party has
made any express or implied representation or warranty, including with respect
to the execution, validity, legality, completeness, collectability or
enforceability of any of the Second Lien Documents, the ownership of any
Collateral or the perfection or priority of any Liens thereon.

 

(b)          The Priority Lien Agent and the other Priority Lien Secured Parties
shall have no express or implied duty to the Second Lien Collateral Trustee, any
other Second Lien Secured Party, the Third Lien Collateral Trustee or any other
Third Lien Secured Party, the Second Lien Collateral Trustee and the other
Second Lien Secured Parties shall have no express or implied duty to the
Priority Lien Agent, any other Priority Lien Secured Party, the Third Lien
Collateral Trustee or any other Third Lien Secured Party, and the Third Lien
Collateral Trustee shall have no express or implied duty to the Priority Lien
Agent, any other Priority Lien Secured Party, the Second Lien Collateral Trustee
or any other Second Lien Secured Party, to act or refrain from acting in a
manner which allows, or results in, the occurrence or continuance of a default
or an event of default under any Priority Lien Document, any Second Lien
Document and any Third Lien Document (other than, in each case, this Agreement),
regardless of any knowledge thereof which they may have or be charged with.

 

53

 

 

(c)          Each of the Second Lien Collateral Trustee, for itself and on
behalf of each other Second Lien Secured Party and the Third Lien Collateral
Trustee, for itself and on behalf of each other Third Lien Secured Party, hereby
waives any claim that may be had against the Priority Lien Agent or any other
Priority Lien Secured Party arising out of any actions which the Priority Lien
Agent or such Priority Lien Secured Party takes or omits to take (including
actions with respect to the creation, perfection or continuation of Liens on any
Collateral, actions with respect to the foreclosure upon, sale, release or
depreciation of, or failure to realize upon, any Collateral, and actions with
respect to the collection of any claim for all or only part of the Priority Lien
Obligations from any account debtor, guarantor or any other party) in accordance
with this Agreement and the Priority Lien Documents or the valuation, use,
protection or release of any security for such Priority Lien Obligations. The
Third Lien Collateral Trustee, for itself and on behalf each other Third Lien
Secured Party, hereby waives any claim that may be had against the Second Lien
Collateral Trustee or any other Second Lien Secured Party arising out of any
actions which the Second Lien Collateral Trustee or such Second Lien Secured
Party takes or omits to take following the Discharge of Priority Lien
Obligations but prior to the Discharge of Second Lien Obligations (including
actions with respect to the creation, perfection or continuation of Liens on any
Collateral, actions with respect to the foreclosure upon, sale, release or
depreciation of, or failure to realize upon, any Collateral, and actions with
respect to the collection of any claim for all or only part of the Second Lien
Obligations from any account debtor, guarantor or any other party) in accordance
with this Agreement and the Second Lien Documents or the valuation, use,
protection or release of any security for such Second Lien Obligations.

 

SECTION 7.03.         Obligations Absolute. The Lien priorities provided for
herein and the respective rights, interests, agreements and obligations
hereunder of the Priority Lien Agent and the other Priority Lien Secured
Parties, the Second Lien Collateral Trustee and the other Second Lien Secured
Parties, and the Third Lien Collateral Trustee and the other Third Lien Secured
Parties shall remain in full force and effect irrespective of:

 

(a)          any lack of validity or enforceability of any Secured Debt
Document;

 

(b)          any change in the time, place or manner of payment of, or in any
other term of (including the Replacing of), all or any portion of the Priority
Lien Obligations, it being specifically acknowledged that a portion of the
Priority Lien Obligations consists or may consist of Indebtedness that is
revolving in nature, and the amount thereof that may be outstanding at any time
or from time to time may be increased or reduced and subsequently reborrowed;

 

(c)          any amendment, waiver or other modification, whether by course of
conduct or otherwise, of any Secured Debt Document;

 

54

 

 

(d)          the securing of any Priority Lien Obligations, Second Lien
Obligations or Third Lien Obligations with any additional collateral or
guarantees, or any exchange, release, voiding, avoidance or non perfection of
any security interest in any Collateral or any other collateral or any release
of any guarantee securing any Priority Lien Obligations, Second Lien Obligations
or Third Lien Obligations;

 

(e)          the commencement of any Insolvency or Liquidation Proceeding in
respect of EXXI or any other Grantor; or

 

(f)          any other circumstances that otherwise might constitute a defense
available to, or a discharge of, EXXI or any other Grantor in respect of the
Priority Lien Obligations, the Second Lien Obligations or the Third Lien
Obligations.

 

SECTION 7.04.         Grantors Consent. Each Grantor hereby consents to the
provisions of this Agreement and the intercreditor arrangements provided for
herein and agrees that the obligations of the Grantors under the Secured Debt
Documents will in no way be diminished or otherwise affected by such provisions
or arrangements (except as expressly provided herein).

 

Article VIII
Representations and Warranties

 

SECTION 8.01.         Representations and Warranties of Each Party. Each party
hereto represents and warrants to the other parties hereto as follows:

 

(a)          Such party is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and has all requisite
power and authority to enter into and perform its obligations under this
Agreement.

 

(b)          This Agreement has been duly executed and delivered by such party.

 

(c)          The execution, delivery and performance by such party of this
Agreement (i) do not require any consent or approval of, registration or filing
with or any other action by any Governmental Authority of which the failure to
obtain could reasonably be expected to have a Material Adverse Effect (as
defined in the Priority Credit Agreement), (ii) will not violate any applicable
law or regulation or any order of any Governmental Authority or any indenture,
agreement or other instrument binding upon such party which could reasonably be
expected to have a Material Adverse Effect and (iii) will not violate the
charter, by-laws or other organizational documents of such party.

 

SECTION 8.02.         Representations and Warranties of Each Representative.
Each of the Priority Lien Agent, the Second Lien Collateral Trustee and the
Third Lien Collateral Trustee represents and warrants to the other parties
hereto that it is authorized under the Priority Credit Agreement, the Second
Lien Collateral Trust Agreement and the Third Lien Collateral Trust Agreement,
as the case may be, to enter into this Agreement.

 

55

 

 

Article IX
Miscellaneous

 

SECTION 9.01.         Notices. All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:

 

(a)if to the Original Priority Lien Agent, to it at:

 

  600 Washington Boulevard   Stanford, Connecticut 06901   Fax: (203) 873-3569  
Attention: Soulaf Kassisse       with a copy to:       600 Travis Street   Suite
6500   Houston, Texas 77002   Fax: (203) 873-3056   Attention: Meredith Mann

 

(b)if to the Original Second Lien Collateral Trustee, to it at:

 

U.S. Bank National Association

5555 San Felipe Street, 11th Floor

Houston, Texas 77056

Fax: (713) 235-9213

 

with a copy to:

 

Charles J. McGuire

McGuire, Craddock & Strother, P.C.

2501 N. Harwood Street, Suite 1800

Dallas, Texas 75201

Fax: (214) 954-6868; and

 

(c)          if to any other Secured Debt Representative, to such address as
specified in the Priority Confirmation Joinder.

 

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt (if a business day) and on the next business day thereafter (in all
other cases) if delivered by hand or overnight courier service or sent by
telecopy or on the date five business days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01. As agreed to in writing among EXXI, the Priority Lien Agent, the
Second Lien Collateral Trustee and the Third Lien Collateral Trustee from time
to time, notices and other communications may also be delivered by e-mail to the
e-mail address of a representative of the applicable person provided from time
to time by such person.

 

56

 

 

SECTION 9.02.         Waivers; Amendment. (a) No failure or delay on the part of
any party hereto in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section 9.02, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on any party hereto in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances.

 

(b)          Neither this Agreement nor any provision hereof may be terminated,
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by each Secured Debt Representative; provided, however,
that this Agreement may be amended from time to time as provided in Section
4.04. Any amendment of this Agreement that is proposed to be effected without
the consent of a Secured Debt Representative as permitted by the proviso to the
preceding sentence shall be submitted to such Secured Debt Representative for
its review at least 5 business days prior to the proposed effectiveness of such
amendment.

 

SECTION 9.03.         Actions Upon Breach; Specific Performance. (a) (i) Prior
to the Discharge of Priority Lien Obligations, if any Second Lien Secured Party
or Third Lien Secured Party, contrary to this Agreement, commences or
participates in any action or proceeding against any Grantor or the Collateral,
such Grantor, with the prior written consent of the Priority Lien Agent, may
interpose as a defense or dilatory plea the making of this Agreement, and any
Priority Lien Secured Party may intervene and interpose such defense or plea in
its or their name or in the name of such Grantor and (ii) following the
Discharge of Priority Lien Obligations but prior to the Discharge of Second Lien
Obligations, if any Third Lien Secured Party, contrary to this Agreement,
commences or participates in any action or proceeding against any Grantor or the
Collateral, such Grantor, with the prior written consent of the Second Lien
Collateral Trustee, may interpose as a defense or dilatory plea the making of
this Agreement, and any Second Lien Secured Party may intervene and interpose
such defense or plea in its or their name or in the name of such Grantor.

 

57

 

 

(b)          (i) Prior to the Discharge of Priority Lien Obligations, should any
Second Lien Secured Party or Third Lien Secured Party, contrary to this
Agreement, in any way take, attempt to or threaten to take any action with
respect to the Collateral (including any attempt to realize upon or enforce any
remedy with respect to this Agreement), or take any other action in violation of
this Agreement or fail to take any action required by this Agreement, the
Priority Lien Agent or any other Priority Lien Secured Party (in its own name or
in the name of the relevant Grantor) or the relevant Grantor, with the prior
written consent of the Priority Lien Agent, (A) may obtain relief against such
Second Lien Secured Party or Third Lien Secured Party, as applicable, by
injunction, specific performance and/or other appropriate equitable relief, it
being understood and agreed by each of the Second Lien Collateral Trustee on
behalf of each Second Lien Secured Party and the Third Lien Collateral Trustee
on behalf of each Third Lien Secured Party that (x) the Priority Lien Secured
Parties’ damages from its actions may at that time be difficult to ascertain and
may be irreparable, and (y) each Second Lien Secured Party and Third Lien
Secured Party waives any defense that the Grantors and/or the Priority Lien
Secured Parties cannot demonstrate damage and/or be made whole by the awarding
of damages, and (B) shall be entitled to damages, as well as reimbursement for
all reasonable and documented costs and expenses incurred in connection with any
action to enforce the provisions of this Agreement and (ii) following the
Discharge of Priority Lien Obligations but prior to the Discharge of Second Lien
Obligations, should any Third Lien Secured Party, contrary to this Agreement, in
any way take, attempt to or threaten to take any action with respect to the
Collateral (including any attempt to realize upon or enforce any remedy with
respect to this Agreement), or take any other action in violation of this
Agreement or fail to take any action required by this Agreement, the Second Lien
Collateral Trustee or any other Second Lien Secured Party (in its own name or in
the name of the relevant Grantor) or the relevant Grantor, with the prior
written consent of the Second Lien Collateral Trustee, (A) may obtain relief
against such Third Lien Secured Party by injunction, specific performance and/or
other appropriate equitable relief, it being understood and agreed by the Third
Lien Collateral Trustee on behalf of each Third Lien Secured Party that (x) the
Second Lien Secured Parties damages from its actions may at that time be
difficult to ascertain and may be irreparable, and (y) each Third Lien Secured
Party waives any defense that the Grantors and/or the Second Lien Secured
Parties cannot demonstrate damage and/or be made whole by the awarding of
damages, and (B) shall be entitled to damages, as well as reimbursement for all
reasonable and documented costs and expenses incurred in connection with any
action to enforce the provisions of this Agreement.

 

SECTION 9.04.         Parties in Interest. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, as well as the other Secured Parties, all of whom are intended to
be bound by, and to be third party beneficiaries of, this Agreement.

 

SECTION 9.05.         Survival of Agreement. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.

 

SECTION 9.06.         Counterparts. This Agreement may be executed in
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page to this Agreement by facsimile transmission shall be as effective
as delivery of a manually signed counterpart of this Agreement.

 

SECTION 9.07.         Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

58

 

 

SECTION 9.08.         Governing Law; Jurisdiction; Consent to Service of
Process. (a) THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT
TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATION LAW).

 

(b)          Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court .of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State court or, to the extent permitted by law, in such federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party hereto may
otherwise have to bring any action or proceeding relating to this Agreement in
the courts of any jurisdiction.

 

(c)          Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section 9.08. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

SECTION 9.09.         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

59

 

 

SECTION 9.10.         Headings. Article, Section and Annex headings used herein
are for convenience of reference only, are not part of this Agreement and are
not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.

 

SECTION 9.11.         Conflicts. In the event of any conflict or inconsistency
between the provisions of this Agreement and the provisions of any Secured Debt
Documents, the provisions of this Agreement shall control; provided, however,
that if any of the provisions of the Second Lien Security Documents or Third
Lien Security Documents limit, qualify or conflict with the duties imposed by
the provisions of the TIA, in each case, the TIA shall control.

 

SECTION 9.12.         Provisions Solely to Define Relative Rights. The
provisions of this Agreement are and are intended solely for the purpose of
defining the distinct and separate relative rights of the Priority Lien Secured
Parties, the Second Lien Secured Parties and the Third Lien Secured Parties.
None of the Borrowers, any other Grantor or any other creditor thereof shall
have any rights or obligations hereunder, except as expressly provided in this
Agreement (provided that nothing in this Agreement (other than Sections 4.01,
4.02, 4.04, or 4.05) is intended to or will amend, waive or otherwise modify the
provisions of the Priority Credit Agreement, the Second Lien Indenture or the
Third Lien Indenture, as applicable), and except as expressly provided in this
Agreement neither the Borrowers nor any other Grantor may rely on the terms
hereof (other than Sections 4.01, 4.02, 4.04, 4.05, Article VII and Article IX).
Nothing in this Agreement is intended to or shall impair the obligations of the
Borrowers or any other Grantor, which are absolute and unconditional, to pay the
Obligations under the Secured Debt Documents as and when the same shall become
due and payable in accordance with their terms. Notwithstanding anything to the
contrary herein or in any Secured Debt Document, the Grantors shall not be
required to act or refrain from acting pursuant to this Agreement, any Priority
Lien Document, any Second Lien Document or any Third Lien Document with respect
to any Collateral in any manner that would cause a default under any Priority
Lien Document.

 

SECTION 9.13.         Certain Terms Concerning the Second Lien Collateral
Trustee and the Third Lien Collateral Trustee. (a) The Second Lien Collateral
Trustee is executing and delivering this Agreement solely in its capacity as
such and pursuant to direction set forth in the Second Lien Collateral Trust
Agreement; and in so doing, the Second Lien Collateral Trustee shall not be
responsible for the terms or sufficiency of this Agreement for any purpose. The
Second Lien Collateral Trustee shall have no duties or obligations under or
pursuant to this Agreement other than such duties and obligations as may be
expressly set forth in this Agreement as duties and obligations on its part to
be performed or observed. In entering into this Agreement, or in taking (or
forbearing from) any action under or pursuant to the Agreement, the Second Lien
Collateral Trustee shall have and be protected by all of the rights, immunities,
indemnities and other protections granted to it under the Second Lien Indenture
and the other Second Lien Documents (including without limitation Article 5 and
Section 7.8 of the Second Lien Collateral Trust Agreement).

 

(b)          The Third Lien Collateral Trustee is executing and delivering this
Agreement solely in its capacity as such and pursuant to direction set forth in
the Third Lien Collateral Trust Agreement; and in so doing, the Third Lien
Collateral Trustee shall not be responsible for the terms or sufficiency of this
Agreement for any purpose. The Third Lien Collateral Trustee shall have no
duties or obligations under or pursuant to this Agreement other than such duties
and obligations as may be expressly set forth in this Agreement as duties and
obligations on its part to be performed or observed. In entering into this
Agreement, or in taking (or forbearing from) any action under or pursuant to the
Agreement, the Third Lien Collateral Trustee shall have and be protected by all
of the rights, immunities, indemnities and other protections granted to it under
any Third Lien Indenture and the Third Lien Documents.

 

60

 

 

SECTION 9.14.         Certain Terms Concerning the Priority Lien Agent, the
Second Lien Collateral Trustee and the Third Lien Collateral Trustee. None of
the Priority Lien Agent, the Second Lien Collateral Trustee or the Third Lien
Collateral Trustee shall have any liability or responsibility for the actions or
omissions of any other Secured Party, or for any other Secured Party’s
compliance with (or failure to comply with) the terms of this Agreement. None of
the Priority Lien Agent, the Second Lien Collateral Trustee or the Third Lien
Collateral Trustee shall have individual liability to any Person if it shall
mistakenly pay over or distribute to any Secured Party (or the Borrowers) any
amounts in violation of the terms of this Agreement, so long as the Priority
Lien Agent, the Second Lien Collateral Trustee or the Third Lien Collateral
Trustee, as the case may be, is acting in good faith. Each party hereto hereby
acknowledges and agrees that each of the Priority Lien Agent, the Second Lien
Collateral Trustee and the Third Lien Collateral Trustee is entering into this
Agreement solely in its capacity under the Priority Lien Documents, the Second
Lien Documents and the Third Lien Documents, respectively, and not in its
individual capacity. The Priority Lien Agent shall not be deemed to owe any
fiduciary duty to (i) the Second Lien Collateral Trustee or any other Second
Lien Representative or any other Second Lien Secured Party or (ii) the Third
Lien Collateral Trustee or any other Third Lien Representative or any other
Third Lien Secured Party; the Second Lien Collateral Trustee shall not be deemed
to owe any fiduciary duty to (i) the Priority Lien Agent or any other Priority
Lien Secured Party or (ii) the Third Lien Collateral Trustee or any other Third
Lien Representative or any other Third Lien Secured Party; and the Third Lien
Collateral Trustee shall not be deemed to owe any fiduciary duty to (i) the
Priority Lien Agent or any other Priority Lien Secured Party or (ii) the Second
Lien Collateral Trustee or any other Second Lien Representative or any other
Second Lien Secured Party.

 

SECTION 9.15.         Authorization of Secured Agents. By accepting the benefits
of this Agreement and the other Priority Lien Security Documents, each Priority
Lien Secured Party authorizes the Priority Lien Agent to enter into this
Agreement and to act on its behalf as collateral agent hereunder and in
connection herewith. By accepting the benefits of this Agreement and the other
Second Lien Security Documents, each Second Lien Secured Party authorizes the
Second Lien Collateral Trustee to enter into this Agreement and to act on its
behalf as collateral agent hereunder and in connection herewith. By accepting
the benefits of this Agreement and the other Third Lien Security Documents, each
Third Lien Secured Party authorizes the Third Lien Collateral Trustee to enter
into this Agreement and to act on its behalf as collateral agent hereunder and
in connection herewith.

 

SECTION 9.16.         Further Assurances. Each of the Priority Lien Agent, for
itself and on behalf of the other Priority Lien Secured Party, the Second Lien
Collateral Trustee, for itself and on behalf of the other Second Lien Secured
Parties, the Third Lien Collateral Trustee, for itself and on behalf of the
other Third Lien Secured Parties, and each Grantor party hereto, for itself and
on behalf of its subsidiaries, agrees that it will execute, or will cause to be
executed, any and all further documents, agreements and instruments, and take
all such further actions, as may be required under any applicable law, or which
the Priority Lien Agent, the Second Lien Collateral Trustee or the Third Lien
Collateral Trustee may reasonably request, to effectuate the terms of this
Agreement, including the relative Lien priorities provided for herein.

 

61

 

 

SECTION 9.17.         Relationship of Secured Parties. Nothing set forth herein
shall create or evidence a joint venture, partnership or an agency or fiduciary
relationship among the Secured Parties. None of the Secured Parties nor any of
their respective directors, officers, agents or employees shall be responsible
to any other Secured Party or to any other Person for any Grantor’s solvency,
financial condition or ability to repay the Priority Lien Obligations, the
Second Lien Obligations or the Third Lien Obligations, or for statements of any
Grantor, oral or written, or for the validity, sufficiency or enforceability of
the Priority Lien Documents, the Second Lien Documents or the Third Lien
Documents, or any security interests granted by any Grantor to any Secured Party
in connection therewith. Each Secured Party has entered into its respective
financing agreements with the Grantors based upon its own independent
investigation, and none of the Priority Lien Agent, the Second Lien Collateral
Trustee or the Third Lien Collateral Trustee makes any warranty or
representation to the other Secured Debt Representatives or the Secured Parties
for which it acts as agent nor does it rely upon any representation of the other
agents or the Secured Parties for which it acts as agent with respect to matters
identified or referred to in this Agreement.

 

SECTION 9.18.         Third Lien Provisions. Notwithstanding any of the
foregoing provisions, until such time as the Third Lien Collateral Trustee has,
pursuant to the terms hereof (including but not limited Section 4.04(c)),
entered into, and, for itself and on behalf of the Third Lien Secured Parties,
agreed to be bound by the terms of, this Agreement and executed a Priority
Joinder Confirmation, the provisions of this Agreement relating to the Third
Lien Obligations (including, but not limited to, the definitions of “Additional
Third Lien Debt Facility”, “Additional Third Lien Documents”, “Additional Third
Lien Obligations”, “Additional Third Lien Secured Parties”, “Additional Third
Lien Security Documents”, “Third Lien”, “Third Lien Cap”, “Third Lien
Collateral”, “Third Lien Collateral Trust Agreement”, “Third Lien Collateral
Trustee”, “Third Lien Debt”, “Third Lien Documents”, “Third Lien First
Standstill Period”, “Third Lien Indenture”, “Third Lien Indenture Notes”, “Third
Lien Obligations”, “Third Lien Representative”, “Third Lien Second Standstill
Period”, “Third Lien Secured Parties”, “Third Lien Security Documents” and
“Third Lien Substitute Facility” and provisions regarding priority, enforcement
actions, Standstill Periods, release of Liens, Insolvency or Liquidation
Proceedings, reinstatement, amendments to Third Lien Documents and application
of proceeds) shall not be operative.

 

[Remainder of this page intentionally left blank]

 

62

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  THE ROYAL BANK OF SCOTLAND plc,     as Priority Lien Agent             By /s/
James L. Moyes       James L. Moyes       Authorised Signatory  

 

Signature page to Intercreditor Agreement

 

 

 

 

 

  U.S. BANK NATIONAL ASSOCIATION,     as Second Lien Collateral Trustee        
    By: /s/ Steven A. Finklea       Steven A. Finklea       Vice President  

 

Signature page to Intercreditor Agreement

 

 

 

 

  ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:       ENERGY XXI
GULF COAST, INC.         By: /s/ Antonio de Pinho     Name: Antonio de Pinho    
Title: President         ENERGY XXI GOM, LLC         By: /s/ Antonio de Pinho  
  Name: Antonio de Pinho     Title: President         ENERGY XXI TEXAS ONSHORE,
LLC         By: /s/ Antonio de Pinho     Name: Antonio de Pinho     Title:
President         ENERGY XXI ONSHORE, LLC         By: /s/ Antonio de Pinho    
Name: Antonio de Pinho     Title: President         ENERGY XXI PIPELINE, LLC    
    By: /s/ Antonio de Pinho     Name: Antonio de Pinho     Title: President

 

Signature page to Intercreditor Agreement

 

 

 

 

  ENERGY XXI LEASEHOLD, LLC         By: /s/ Antonio de Pinho     Name: Antonio
de Pinho     Title: President         ENERGY XXI PIPELINE II, LLC         By:
/s/ Antonio de Pinho     Name: Antonio de Pinho     Title: President         MS
ONSHORE, LLC         By: /s/ Antonio de Pinho     Name: Antonio de Pinho    
Title: President         EPL OIL & GAS, INC.         By: /s/ Antonio de Pinho  
  Name: Antonio de Pinho     Title: President         EPL PIPELINE, L.L.C.      
  By: /s/ Antonio de Pinho     Name: Antonio de Pinho     Title: President

 

Signature page to Intercreditor Agreement

 

 

 

 

  NIGHTHAWK, L.L.C.         By:   /s/ Antonio de Pinho     Name: Antonio de
Pinho     Title: President         EPL OF LOUISIANA, L.L.C.         By:   /s/
Antonio de Pinho     Name: Antonio de Pinho     Title: President        
DELAWARE EPL OF TEXAS, LLC         By:   /s/ Antonio de Pinho     Name: Antonio
de Pinho     Title: President         ANGLO-SUISSE OFFSHORE PIPELINE   PARTNERS,
LLC         By:   /s/ Antonio de Pinho     Name: Antonio de Pinho     Title:
President         EPL PIONEER HOUSTON, INC.         By:   /s/ Antonio de Pinho  
  Name: Antonio de Pinho     Title: President

 

Signature page to Intercreditor Agreement

 

 

 

 

  ENERGY PARTNERS, LTD., LLC         By:   /s/ Antonio de Pinho     Name:
Antonio de Pinho     Title: President         ACKNOWLEDGED AND AGREED AS OF THE
DATE FIRST ABOVE WRITTEN IN ITS CAPACITY AS GUARANTOR UNDER ITS LIMITED RECOURSE
GUARANTY AND GRANTOR UNDER ITS PLEDGE AGREEMENT AND IRREVOCABLE PROXY:        
ENERGY XXI USA, INC.         By:   /s/ Antonio de Pinho     Name: Antonio de
Pinho     Title: President

 

Signature page to Intercreditor Agreement

 

 

 

 

 

ANNEX I

Provision for the Second Lien Indenture, any Additional Second Lien Debt
Facility, the Second Lien Documents, the Initial Third Lien Debt Facility, any
Additional Third Lien Debt Facility and the Third Lien Documents

 

Reference is made to the Intercreditor Agreement, dated as of March 12, 2015,
between THE ROYAL BANK OF SCOTLAND plc, as Priority Lien Agent (as defined
therein), and U.S. BANK NATIONAL ASSOCIATION, as Second Lien Collateral Trustee
(as defined therein) (the “Intercreditor Agreement”). Each holder of [any
Additional Second Lien Obligations][Initial Third Lien Obligations][Additional
Third Lien Obligations], by its acceptance of such [Additional Second Lien
Obligations][Initial Third Lien Obligations][Additional Third Lien Obligations]
(a) consents to the subordination of Liens provided for in the Intercreditor
Agreement, (b) agrees that it will be bound by, and will take no actions
contrary to, the provisions of the Intercreditor Agreement and (c) authorizes
and instructs the [Second/Third] Lien Collateral Trustee on behalf of each
[Second/Third] Lien Secured Party (as defined therein) to enter into the
Intercreditor Agreement as [Second/Third] Lien Collateral Trustee on behalf of
such [Second/Third] Lien Secured Parties. The foregoing provisions are intended
as an inducement to the lenders under the Priority Credit Agreement to extend
credit to the Borrowers and such lenders are intended third party beneficiaries
of such provisions and the provisions of the Intercreditor Agreement.

 

Provision for all Priority Lien Security Documents, Indenture Second Lien
Security Documents, any Additional Second Lien Security Documents, the Initial
Third Lien Security Documents and the Additional Third Lien Security Documents
that Grant a Security Interest in Collateral

 

Reference is made to the Intercreditor Agreement, dated as of March 12, 2015,
between THE ROYAL BANK OF SCOTLAND plc, as Priority Lien Agent (as defined
therein), and U.S. BANK NATIONAL ASSOCIATION, as Second Lien Collateral Trustee
(as defined therein) (the “Intercreditor Agreement”). Each Person that is
secured hereunder, by accepting the benefits of the security provided hereby,
[(i) consents (or is deemed to consent), to the subordination of Liens provided
for in the Intercreditor Agreement,]1[(i)][(ii)] agrees (or is deemed to agree)
that it will be bound by, and will take no actions contrary to, the provisions
of the Intercreditor Agreement, [(ii)][(iii)] authorizes (or is deemed to
authorize) the [Priority Lien Agent] [Second Lien Collateral Trustee] [Third
Lien Collateral Trustee] on behalf of such Person to enter into, and perform
under, the Intercreditor Agreement and [(iii)][(iv)] acknowledges (or is deemed
to acknowledge) that a copy of the Intercreditor Agreement was delivered, or
made available, to such Person.

 

Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement and, to the extent provided therein, the applicable Security Documents
(as defined in the Intercreditor Agreement). In the event of any conflict or
inconsistency between the provisions of this Agreement and the Intercreditor
Agreement, the provisions of the Intercreditor Agreement shall control.

 

 



1 This bracketed language would not apply to the Priority Lien Security
Documents.

 

Annex I

 

 

EXHIBIT A
to Intercreditor Agreement

 

[FORM OF]
PRIORITY CONFIRMATION JOINDER

 

Reference is made to the Intercreditor Agreement, dated as of March 12, 2015 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Intercreditor Agreement”) between THE ROYAL BANK OF
SCOTLAND plc, as Priority Lien Agent for the Priority Lien Secured Parties (as
defined therein), and U.S. BANK NATIONAL ASSOCIATION, as Second Lien Collateral
Trustee for the Second Lien Secured Parties (as defined therein).

 

Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Intercreditor Agreement. This Priority Confirmation Joinder is
being executed and delivered pursuant to Section 4.04 [a][b][c] of the
Intercreditor Agreement as a condition precedent to the debt for which the
undersigned is acting as representative being entitled to the rights and
obligations of being [Additional [Second/Third] Lien Obligations][Initial third
Lien Obligations] under the Intercreditor Agreement.

 

1.          Joinder. The undersigned, [_______________], a [_______________],
(the “New Representative”) as [trustee] [collateral trustee] [administrative
agent] [collateral agent] under that certain [describe applicable indenture,
credit agreement or other document governing the Additional Second or
[Initial/Additional] Third Lien Obligations] hereby:

 

(a)          represents that the New Representative has been authorized to
become a party to the Intercreditor Agreement on behalf of the [Priority Lien
Secured Parties under a Priority Substitute Facility] [Indenture Second Lien
Secured Parties under the Second Lien Substitute Facility] [Additional Second
Lien Secured Parties under the Additional Second Lien Debt Facility] [Initial
Third Lien Secured Parties under the Initial Third Lien Debt Facility]
[Additional Third Lien Secured Parties under the Additional Third Lien Debt
Facility] as [a Priority Lien Agent under a Priority Substitute Facility] [a
Second Lien Collateral Trustee under a Second Lien Substitute Facility] [a Third
Lien Collateral Trustee under a Third Lien Substitute Facility] [Secured Debt
Representative] [Second Lien Representative] [Third Lien Representative] under
the Intercreditor Agreement for all purposes thereof on the terms set forth
therein, and to be bound by the terms of the Intercreditor Agreement as fully as
if the undersigned had executed and delivered the Intercreditor Agreement as of
the date thereof; and

 

(b)          agrees that its address for receiving notices pursuant to the
Intercreditor Agreement shall be as follows:

 

[Address];

 

2.          Priority Confirmation.

 

[Option A: to be used if additional debt constitutes Priority Debt] The
undersigned New Representative, on behalf of itself and each Priority Lien
Secured Party for which the undersigned is acting as [Administrative Agent]
hereby agrees, for the benefit of all Secured Parties and each future Secured
Debt Representative, and as a condition to being treated as Priority Lien
Obligations under the Intercreditor Agreement, that the New Representative is
bound by the provisions of the Intercreditor Agreement, including the provisions
relating to the ranking of Priority Liens. [or]

 

Exhibit A

 

 

[Option B: to be used if additional debt constitutes a Series of Second Lien
Debt] The undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Series of Second Lien Debt [that constitutes
Second Lien Substitute Facility] for which the undersigned is acting as [Second
Lien Representative][Second Lien Collateral Trustee] hereby agrees, for the
benefit of all Secured Parties and each future Secured Debt Representative, and
as a condition to being treated as Secured Debt under the Intercreditor
Agreement, that:

 

(a)          all Second Lien Obligations will be and are secured equally and
ratably by all Second Liens at any time granted by the Borrowers or any other
Grantor to secure any Obligations in respect of such Series of Second Lien Debt,
whether or not upon property otherwise constituting Collateral for such Series
of Second Lien Debt, and that all such Second Liens will be enforceable by the
Second Lien Collateral Trustee with respect to such Series of Second Lien Debt
for the benefit of all Second Lien Secured Parties equally and ratably;

 

(b)          the New Representative and each holder of Obligations in respect of
the Series of Second Lien Debt for which the undersigned is acting as [Second
Lien Representative] are bound by the provisions of the Intercreditor Agreement,
including the provisions relating to the ranking of Priority Liens, Second Liens
and Third Liens and the order of application of proceeds from enforcement of
Priority Liens, Second Liens and Third Liens; and

 

(c)          the New Representative and each holder of Obligations in respect of
the Series of Second Lien Debt for which the undersigned is acting as [Second
Lien Representative] appoints the Second Lien Collateral Trustee and consents to
the terms of the Intercreditor Agreement and the performance by the Second Lien
Collateral Trustee of, and directs the Second Lien Collateral Trustee to
perform, its obligations under the Intercreditor Agreement and the Second Lien
Collateral Trust Agreement, together with all such powers as are reasonably
incidental thereto. [or]

 

[Option C: to be used if additional debt constitutes a Series of Third Lien
Debt] The undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Series of Third Lien Debt [that constitutes Third
Lien Substitute Facility] for which the undersigned is acting as [Third Lien
Representative][Third Lien Collateral Trustee] hereby agrees, for the benefit of
all Secured Parties and each future Secured Debt Representative, and as a
condition to being treated as Secured Debt under the Intercreditor Agreement,
that:

 

(a)          all Third Lien Obligations will be and are secured equally and
ratably by all Third Liens at any time granted by the Borrowers or any other
Grantor to secure any Obligations in respect of such Series of Third Lien Debt,
whether or not upon property otherwise constituting Collateral for such Series
of Third Lien Debt, and that all such Third Liens will be enforceable by the
Third Lien Collateral Trustee with respect to such Series of Third Lien Debt for
the benefit of all Third Lien Secured Parties equally and ratably;

 

Exhibit A

 

 

(b)          the New Representative and each holder of Obligations in respect of
the Series of Third Lien Debt for which the undersigned is acting as [Third Lien
Representative][Third Lien Collateral Trustee] are bound by the provisions of
the Intercreditor Agreement, including the provisions relating to the ranking of
Priority Liens, Second Liens and Third Liens and the order of application of
proceeds from enforcement of Priority Liens, Second Liens and Third Liens; and

 

[(c)          the New Representative and each holder of Obligations in respect
of the Series of Third Lien Debt for which the undersigned is acting as [Third
Lien Representative] appoints the Third Lien Collateral Trustee and consents to
the terms of the Intercreditor Agreement and the performance by the Third Lien
Collateral Trustee of, and directs the Third Lien Collateral Trustee to perform,
its obligations under the Intercreditor Agreement and the Third Lien Collateral
Trust Agreement, together with all such powers as are reasonably incidental
thereto.]2

 

3.          Full Force and Effect of Intercreditor Agreement.  Except as
expressly supplemented hereby, the Intercreditor Agreement shall remain in full
force and effect.

 

4.          Governing Law and Miscellaneous Provisions. The provisions of
Article 9 of the Intercreditor Agreement will apply with like effect to this
Priority Confirmation Joinder.

 

5.          Expenses. The Borrowers agree to reimburse each Secured Debt
Representative for its reasonable out of pocket expenses in connection with this
Priority Confirmation Joinder, including the reasonable fees, other charges and
disbursements of counsel.

 

 



2 Necessary only in the case of an incurrence of Additional Third Lien
Obligations.

 

Exhibit A

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Priority Confirmation
Joinder to be executed by their respective officers or representatives as of
[______________, 20____].

 

  [insert name of New Representative]       By:  _____________________________  
Name:   Title:

 

The Priority Lien Agent hereby acknowledges receipt of this Priority
Confirmation Joinder [and agrees to act as Priority Lien Agent for the New
Representative and the holders of the Obligations represented thereby]:

 

  __________________________________,   as Priority Lien Agent      
By:  _____________________________   Name:   Title:

 

The Second Lien Collateral Trustee hereby acknowledges receipt of this Priority
Confirmation Joinder [and agrees to act as Second Lien Collateral Trustee for
the New Representative and the holders of the Obligations represented thereby]:

 

  __________________________________,   as Second Lien Collateral Trustee      
By:  _____________________________   Name:   Title:

 

[The Third Lien Collateral Trustee hereby acknowledges receipt of this Priority
Confirmation Joinder [and agrees to act as Third Lien Collateral Trustee for the
New Representative and the holders of the Obligations represented thereby]:

 

  __________________________________,   as Third Lien Collateral Trustee      
By:  _____________________________   Name:   Title:]

 

Exhibit A

 

 

  Acknowledged and Agreed to by:           ENERGY XXI GULF COAST, INC.,     as
Borrower           By         [Name]       [Title]           EPL OIL & GAS,
INC.,     as Borrower           By         [Name]       [Title]  

 

Exhibit A

 

 

EXHIBIT B
to Intercreditor Agreement

 

SECURITY DOCUMENTS

 

PART A.

 

List of Priority Lien Security Documents

 

1.First Lien Mortgage, Deed of Trust, Assignment, Security Agreement, Financing
Statement and Fixture Filing, dated as of April 4, 2006 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“GOM Deed of Trust”), from Energy XXI GOM, LLC (“GOM”), as Mortgagor and Debtor
(as defined in the GOM Deed of Trust) to the Trustee (as defined in the GOM Deed
of Trust) and the Priority Lien Agent, as Administrative Agent, Mortgagee and
Secured Party (as defined in the Deed of Trust).

 

2.First Lien Mortgage, Assignment, Security Agreement, Financing Statement and
Fixture Filing, dated as of April 4, 2006 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “GOM Mortgage”), from GOM,
as Mortgagor and Debtor (as defined in the GOM Mortgage) to the Priority Lien
Agent, as Administrative Agent, Mortgagee and Secured Party (as defined in the
GOM Mortgage).

 

3.First Lien Mortgage, Assignment, Security Agreement, Financing Statement and
Fixture Filing, dated as of July 28, 2006 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “EXXI Mortgage”), from
EXXI, as Mortgagor and Debtor (as defined in the EXXI Mortgage) to the Priority
Lien Agent, as Administrative Agent, Mortgagee and Secured Party (as defined in
the EXXI Mortgage).

 

4.Second Amended and Restated First Lien Pledge and Security Agreement and
Irrevocable Proxy, dated as of May 5, 2011 (as amended, supplemented, amended
and restated or otherwise modified from time to time, the “EXXI Security
Agreement”), made by EXXI in favor of the Priority Lien Agent for each of the
Secured Parties (as defined in the EXXI Security Agreement).

 

5.Second Amended and Restated First Lien Pledge and Security Agreement and
Irrevocable Proxy, dated as of May 5, 2011 (as amended, supplemented, amended
and restated or otherwise modified from time to time, the “GOM Security
Agreement”), made by GOM in favor of the Priority Lien Agent for each of the
Secured Parties (as defined in the GOM Security Agreement).

 

6.Second Amended and Restated First Lien Pledge and Security Agreement and
Irrevocable Proxy, dated as of May 5, 2011 (as amended, supplemented, amended
and restated or otherwise modified from time to time, the “Onshore Security
Agreement”), made by Energy XXI Onshore, LLC in favor of the Priority Lien Agent
for each of the Secured Parties (as defined in the Onshore Security Agreement).

 

Exhibit B

 

 

7.Amended and Restated First Lien Pledge and Security Agreement and Irrevocable
Proxy, dated as of May 5, 2011 (as amended, supplemented, amended and restated
or otherwise modified from time to time, the “Pipeline Security Agreement”),
made by Energy XXI Pipeline, LLC in favor of the Priority Lien Agent for each of
the Secured Parties (as defined in the Pipeline Security Agreement).

 

8.Second Amended and Restated First Lien Pledge and Security Agreement and
Irrevocable Proxy, dated as of May 5, 2011 (as amended, supplemented, amended
and restated or otherwise modified from time to time, the “Texas Onshore
Security Agreement”), made by Energy XXI Texas Onshore, LLC in favor of the
Priority Lien Agent for each of the Secured Parties (as defined in the Texas
Onshore Security Agreement).

 

9.Second Amended and Restated First Lien Pledge Agreement and Irrevocable Proxy
dated as of May 5, 2011 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Intermediate Holdco Pledge
Agreement”), made by Energy XXI USA, Inc. (“Intermediate Holdco”) in favor of
the Priority Lien Agent for each of the Secured Parties (as defined in the
Intermediate Holdco Pledge Agreement).

 

10.First Lien Pledge and Security Agreement and Irrevocable Proxy, dated as of
December 7, 2011 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Leasehold Security Agreement”), made by Energy
XXI Leasehold, LLC in favor of the Priority Lien Agent for each of the Secured
Parties (as defined in the Leasehold Security Agreement).

 

11.First Lien Pledge and Security Agreement and Irrevocable Proxy, dated as of
December 7, 2011 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Pipeline II Security Agreement”), made by
Energy XXI Pipeline II, LLC in favor of the Priority Lien Agent for each of the
Secured Parties (as defined in the Pipeline II Security Agreement).

 

12.First Lien Pledge and Security Agreement and Irrevocable Proxy, dated as of
November 29, 2012 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “MS Onshore Security Agreement”), made by MS
Onshore, LLC in favor of the Priority Lien Agent for each of the Secured Parties
(as defined in the MS Onshore Security Agreement).

 

13.First Lien Pledge and Security Agreement and Irrevocable Proxy, dated as of
June 3, 2014 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Anglo-Suisse Security Agreement”), made by
Anglo-Suisse Offshore Pipeline Partners, LLC in favor of the Priority Lien Agent
for each of the Secured Parties (as defined in the Anglo-Suisse Security
Agreement).

 

14.First Lien Pledge and Security Agreement and Irrevocable Proxy, dated as of
June 3, 2014 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Delaware EPL of Texas Security Agreement”),
made by Delaware EPL of Texas, LLC in favor of the Priority Lien Agent for each
of the Secured Parties (as defined in the Delaware EPL of Texas Security
Agreement).

 

Exhibit B

 

 

15.First Lien Pledge and Security Agreement and Irrevocable Proxy, dated as of
June 3, 2014 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Energy Partners Security Agreement”), made by
Energy Partners Ltd., LLC in favor of the Priority Lien Agent for each of the
Secured Parties (as defined in the Energy Partners Security Agreement).

 

16.First Lien Pledge and Security Agreement and Irrevocable Proxy, dated as of
June 3, 2014 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “EPL of LA Security Agreement”), made by EPL of
Louisiana, L.L.C. (“EPL OF LA”) in favor of the Priority Lien Agent for each of
the Secured Parties (as defined in the EPL of LA Security Agreement).

 

17.First Lien Pledge and Security Agreement and Irrevocable Proxy, dated as of
June 3, 2014 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “EPL Security Agreement”), made by EPL in favor
of the Priority Lien Agent for each of the Secured Parties (as defined in the
EPL Security Agreement).

 

18.First Lien Pledge and Security Agreement and Irrevocable Proxy, dated as of
June 3, 2014 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “EPL Pioneer Security Agreement”), made by EPL
Pioneer Houston, Inc. in favor of the Priority Lien Agent for each of the
Secured Parties (as defined in the EPL Pioneer Security Agreement).

 

19.First Lien Pledge and Security Agreement and Irrevocable Proxy, dated as of
June 3, 2014 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “EPL Pipeline Security Agreement”), made by EPL
Pipeline, L.L.C. in favor of the Priority Lien Agent for each of the Secured
Parties (as defined in the EPL Pipeline Security Agreement).

 

20.First Lien Pledge and Security Agreement and Irrevocable Proxy, dated as of
June 3, 2014 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Nighthawk Security Agreement”), made by
Nighthawk, L.L.C. in favor of the Priority Lien Agent for each of the Secured
Parties (as defined in the Nighthawk Security Agreement).

 

21.First Lien Mortgage, Assignment, Security Agreement, Financing Statement and
Fixture Filing, dated as of June 3, 2014 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “EPL Mortgage”), from EPL,
as Mortgagor (as defined in the EPL Mortgage) and EPL OF LA, as Mortgagor (as
defined in the EPL Mortgage) to the Priority Lien Agent, as Administrative Agent
and Mortgagee (as defined in the EPL Mortgage).

 

22.First Lien Security Agreement, dated as of the date hereof (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Intermediate Holdco Security Agreement”) made by Intermediate Holdco in favor
of the Priority Lien Agent for each of the Secured Parties (as defined in the
Intermediate Holdco Security Agreement).

 

Exhibit B

 

 

PART B.

 

List of Indenture Second Lien Security Documents

 

1.Second Lien Pledge and Security Agreement and Irrevocable Proxy, dated as of
the date hereof (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Security Agreement”), among EXXI and each
Subsidiary Guarantor (as defined in the Second Lien Indenture) party thereto in
favor of the Second Lien Collateral Trustee for the ratable benefit of the
Secured Parties (as defined in the Security Agreement).

 

2.Second Lien Pledge Agreement and Irrevocable Proxy, dated as of the date
hereof (as amended, supplemented, amended and restated or otherwise modified
from time to time, the “Intermediate Holdco Pledge Agreement”), by Energy XXI
USA, Inc., a Delaware corporation (“Intermediate Holdco”), in favor of the
Second Lien Collateral Trustee for the ratable benefit of the Secured Parties
(as defined in the Intermediate Holdco Pledge Agreement).

 

3.Second Lien Security Agreement, dated as of the date hereof (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Intermediate Holdco Security Agreement”), by Intermediate Holdco, in favor of
the Second Lien Collateral Trustee for the ratable benefit of the Secured
Parties (as defined in the Intermediate Holdco Security Agreement).

 

PART C.

 

List of Initial Third Lien Security Documents

 

1.None as of the date hereof.

 

Exhibit B

 